Medicinal products
The next item is the joint debate on the following reports on behalf of the Committee on the Environment, Public Health and Consumer Policy by:
Mrs Rosemarie Müller (A5-0330/2002) on the proposal for a regulation of the European Parliament and of the Council laying down Community procedures for the authorisation and supervision of medicinal products for human and veterinary use and establishing a European Agency for the Evaluation of Medicinal Products [COM(2001) 404 - C5-0591/2001 - 2001/0252(COD)];
Mrs Françoise Grossetête (A5-0340/2002) on the proposal for a European Parliament and Council directive amending Directive 2001/83/EC on the Community code relating to medicinal products for human use [COM(2001) 404 - C5-0592/2001 - 2001/0253(COD)];
Mrs Françoise Grossetête (A5-0334/2002) on the proposal for a directive of the European Parliament and of the Council amending Directive 2001/82/EC on the Community code relating to veterinary medicinal products [COM(2001) 404 - C5-0593/2001 - 2001/0254(COD)].
Commissioner Liikanen has the floor.
. Mr President, before briefly introducing the three Commission proposals, I would like to thank and congratulate the two rapporteurs, Mrs Müller and Mrs Grossetête, as well as the Committee on the Environment, Public Health and Consumer Policy for all the work and effort they have put into finalising these three reports.
Let me start with the objectives of the proposals. There are three. First and foremost, to guarantee a high level of health protection for European citizens, and that is always the starting point. Secondly, to increase the availability of innovative medicinal products and, at the same time, favour competition with generic products, and, thirdly, to prepare for enlargement, which will very soon become a reality.
As far as the concrete proposals are concerned, I will concentrate on three of them. First, the need to reinforce the role of the European Medicines Evaluation Agency and the centralised procedure. Why? Because the objective is to make new innovative medicines available to all EU citizens, at the same time. This is a question of equality of all patients in Europe. Thus, the Commission has proposed that the centralised authorisation procedure for all medicines containing new active substances be made mandatory. This is the Community solution to the issue of innovation availability and I hope that this House will support it. Additionally, this would produce economies of scale, save resources and time and, finally, lead to improved regulatory efficiency.
The Commission wants, especially in the enlarged EU, to ensure that patients have quicker access to innovative medicines. The mutual recognition procedure has shown its limits. The evaluation process at the London agency takes an average of 180 days - clearly fewer than the maximum of 210 days provided for in the legislation.
The centralised procedure would also be positive for small and medium-sized enterprises. Let us take the example of biotechnology. SMEs are very active in this field, where centralised authorisation is already mandatory. Experience has not brought any major problems to light.
The benefits of a centralised procedure for SMEs are obvious in areas such as orphan drugs, where most of the marketing authorisations are granted to SMEs. This said, the Commission could, with a view to an overall solution, seek supporting measures for SMEs if there are particular obstacles, to help SMEs overcome them.
Secondly, we need to find the right balance between innovation and competition from generics. Why is this so important? To put it in a nutshell, we need innovative products for the benefit of patients and we need generics to help reduce the pressure on health care costs.
How then are these needs to be balanced? For innovative medicines, the Commission proposes a new data-protection period. For generics, entry to the market will be speeded up. How will this happen? First, the Commission proposes to harmonise the national data protection periods at 10 years across the board. This will provide a harmonised solution for Europe. The protection period will give the innovative pharmaceutical industry an opportunity to recover its R& D investments. This will also allow for the smoother operation of the internal market. To reward further innovation and research in new products, the proposal provides for a possible extension of the protection period up to 11 years.
For generics, the Commission proposes to change a long-standing EU policy. We propose now, for the first time in EU legislation, that trials may begin on generics before the expiry of the patent or other form of intellectual property protection. This will speed up the marketing of generics on most of the national markets and will substantially help to increase competition.
The Commission believes that this is a balanced proposal. It takes account of the interests of the innovative European pharmaceutical industry, which is losing ground compared with the industry in the United States. It means fewer jobs and less research in Europe unless we do things differently. At the same time, it will facilitate the development of a competitive market in generics, and that means medicines at lower cost for European citizens.
Finally, I should like to say a few words about controlled access to information for patients. I knew this would be a difficult discussion, but, first of all, the Commission is not proposing an American type of direct advertising to patients. The discussions have concentrated to a large extent on the US model, but this is not our model.
The facts of the matter are that a lot of fragmented information is already available on the web, at least for English-speaking patients. This has two major drawbacks: firstly, it discriminates against non-English-speaking people and, secondly, it means that the information can be piecemeal and unreliable.
Our proposal is that European citizens should obtain information that has been validated by European regulatory authorities and that follows guidelines to be agreed between the Member States and the Commission. It is a prudent proposal. It is a European pilot project, and has nothing in common with the US model. The alternatives to what we have today are, on the one hand, the continuation of massive direct advising to patients via the web. We cannot change this situation by our legislation. The alternative is to enable patients to obtain sound information, validated by the competent European authorities, on medicines for a small number of diseases. I think that this second option increases both choice and security for European patients.
In conclusion, the Commission proposals aim to guarantee a high level of public health to European citizens, to increase, in a balanced way, the availability of innovative medicinal products and generic products and also to be ready for enlargement.
This is a challenging piece of legislation. I am looking forward to the debate in the House today and to continued cooperation with Parliament and the Council.
Mr President, ladies and gentlemen, in examining the legislation before us, we need to consider whether more EU involvement is needed when it comes to approving innovative medicinal products, or whether the mutual recognition procedure is the best approach. In other words, do we want a more integrated internal market for medicinal products with a view to giving patients throughout Europe swifter access to new, safe and effective medicines, or is the idea that extremely complicated authorisation procedures should continue to keep new medicines out of patients' hands for as long as possible?
I would like to argue in favour of the wider registration of medical products with new active substances. This has advantages not only for patients, but also for companies, because they can market medicines more quickly than up to now and thus enhance their competitiveness. The support proposed for SMEs should compensate for the drawbacks of the centralised authorisation procedure, which do hit them. As I see it, legislation should focus on patients and their needs. That means that safety and the effectiveness of medical products must play a key role in the authorisation procedure.
The procedure must be transparent. Patients, doctors and companies alike must therefore have access to any information not covered by business secrecy protection. In future, comprehensive information on progress with the authorisation procedure, on clinical tests carried out and on side effects and the prices of medical products will be downloadable at any time from a public database.
In this connection, I regret that the Commission's information project on asthma, diabetes and AIDS did not receive the support of a majority of the committee. The Commission proposal was certainly ambiguous and gave rise to fears that advertising for prescription medicines was to be permitted. However, the committee's decision meant that an opportunity to improve patient information has been lost. I feel sure that this ought to be put right over the next few years.
Pharmacovigilance, that is to say monitoring and reporting of side effects, is important to the safety of a medical product. The obligation to report side effects and submit periodic reports to the authorisation authority ensures continuous comprehensive assessment of any given medical product. There is a very effective safety net in the field of pharmacovigilance. This makes it easier to ascertain side effects and makes it possible to act quickly in the event of a crisis. For these reasons it will be possible to dispense with the procedure for relicensing products every five years.
Another key aspect of reform is the plan to prepare the boards and committees of the European Agency for the Evaluation of Medicinal Products for their future remits and for the enlargement of the EU. The structure of the EAEMP is intended to reflect that of the EU Food Safety Authority, with an open application procedure for the Management Board and the Executive Director. Anyone wishing to become a member of one of the agency's boards or committees should have a high degree of scientific expertise and must declare any relevant interests. In addition to the existing scientific committees, there will in future be a committee for herbal medicinal products with the same status. This will make voluntary central authorisation for herbal medicines possible, giving patients throughout Europe the option of using tried and tested herbal medicines.
In addition to health protection, which is important for patients, there is also the issue of competitiveness and innovation in Europe's pharmaceutical industry. The harmonisation of data exclusivity is certainly a step towards increased competitiveness. Under the present arrangements, data exclusivity in Europe ranges from six to ten years, and this is in urgent need of harmonisation. The 10-year-rule gives a signal to pharmaceutical companies to intensify research and market truly innovative products. However, it also gives a signal to generic drug manufacturers to use the Bolar provisions. As I see it, the Commission proposal is a successful attempt to strike a balance between the justifiable desire of pharmaceutical companies to protect their data and the need of public health systems to improve access to cost-effective generic drugs.
All in all, the legislation before us will make an important contribution to improving health protection in Europe, which will be of lasting benefit to patients.
Mr President, Commissioner, the subject that we are discussing today is one of the most important themes of our parliamentary term, since it ultimately concerns every European citizen. Allow me, first of all, to thank all my fellow Members from all the political groups for the discussions that we have had and the work that they have performed via the 800 amendments. In my opinion, there are rather too many amendments, which may be very detrimental to the quality and coherence of our work.
The main objective of the proposals is to ensure a high level of health protection for each citizen, particularly by providing rapid access to innovative and safe products, by developing a preventative and on-going system of pharmacovigilance, as well as by improving the competitiveness of the pharmaceutical industry within the framework of its search for new treatments. We must not forget the essential boost which must be given to the generic medicinal products industry. A medicinal product is a product unlike any other. It is not purchased or consumed like an ordinary, everyday consumer item. Its use is unique and everyone expects a medicinal product to be safe and to work effectively. Safety, quality and efficacy are the three essential pillars of the European medicinal products market. Before being made available to patients, medicinal products must pass through specific and restricted phases in order to obtain a marketing authorisation.
At present, there are two procedures for registering medicinal products: the centralised procedure, managed by the European Agency, under which authorisations valid for all EU Member States are issued, and the mutual recognition procedure, for which the Member States have jurisdiction.
It is not our intention to alter the existing dual structure; the main task is to optimise the way it works. In reality, the question raised concerns new, active substances. We all agree that there is a difference between new active substances, which number almost 20 per year, and the new drugs, which amount to between 200 and 300 each year. Therefore, the Commission is proposing to introduce the registration, by means of a centralised procedure, of new molecules, so as to ensure that everyone has access to the most innovative therapies. Some Members wanted to question the principle. I would like to say to them that we are faced with a critical choice. You will choose between either health or the market. By adopting the amendment which calls the scope into question, we must respond to the following: how do we explain to those who are ill that their European neighbours will be able to benefit from an innovative and effective treatment, but that they will have to wait a few years until the authorisation is granted to their country? Faced with this perspective, let us take an extreme case involving enlargement: citizens from Slovenia and Portugal could, for example, be treated with a new therapy, but a German or Cypriot citizen could not have access to it. What do we do, in this case, as regards equality in the area of health? Some Members will say that the centralised procedure is costly for SMEs, but in the case of enlargement, the cost of 25 applications for market authorisation using the decentralised procedure will be much higher.
We are all mindful of the recent examples of medicinal products withdrawn from the market on public health grounds. We know that the issuing of an authorisation for a medicinal product does not, however, mean that checks are no longer needed on its efficacy and safety. It is thus essential to step up pharmacovigilance requirements, in order to offer patients the best possible guarantees, in other words with ad-hoc inspections at the source of manufacturing, using purely public funding, which is indispensable if independence is to be guaranteed and, lastly, by means of a rapid system for exchanging data collated by all the partners, which will make it possible to achieve coherence in pharmacovigilance systems between Member States.
In order to manufacture a medicinal product, the applicant first needs to carry out extensive research in order to discover new molecules. We all know that innovation comes at a price. Industry therefore needs to guarantee the protection of this data. It is our duty to encourage research to ensure that science moves forward, hence the interest in retaining our best researchers. We also need to ensure patient safety, but equally to prevent Europe's industries from falling too far behind other countries, from the United States and Asia. Of course, the usefulness of generic drugs has already been demonstrated. They illustrate the success of our European health systems. The introduction of adequate measures, therefore, particularly by means of the Bolar system will speed up their launch on to the market. We must also remember that generic products are only developed due to innovation.
I am also expecting all the Member States to run an information campaign for the general public, in order to explain what a generic product is, whilst stressing it is the therapeutic equivalent of the reference medicinal product.
With regard, more specifically, to veterinary medicinal products, the main challenge is to contend with the problem of the availability of these medicinal products. A balance has been sought between making some provisions more flexible, such as the 'cascade provisions' and maintaining the highest level of safety for the consumer, in the case of food-producing animals. When there is no medicinal product available for a condition or a given animal, the cascade system allows the use of medicinal products designed for other species, for other conditions or even the use of medicinal products for human use. This system was improved and broadened for optimal effectiveness and safety.
The Commission is proposing to extend the compulsory prescription to all medicinal products designed for food-producing animals, which poses a problem for some Member States, including Ireland and the United Kingdom. A compromise amendment, adopted by the Committee on the Environment, Public Health and Consumer Policy makes this measure consistent with the national provisions.
Lastly, we cannot speak about the revision of European pharmaceutical legislation without addressing the issue of information and the Commission proposal, which seeks to provide authorisation, on an experimental basis, over five years. We must also address the communication, by industry, of information relating to specific medicinal products for the following conditions: asthma, AIDS and diabetes. The medicinal products market is unique and our objective must not be to encourage maximum sales. It is vital to maintain a very clear distinction between information and advertising and to place a strict ban on the latter. There is no better information than that given by a doctor or a pharmacist.
Information systems, however, particularly via the Internet, have been widely developed and it appears quite unfair that only those who have access to the Internet and can speak English are able to gather this data, and not other people. We must avoid, however, any move leading to the development of deceptive and misleading information that seeks to promote the prescription, sale or taking of a specific medicinal product.
The Committee on the Environment rejected the Commission proposal by a huge majority, as it was deemed to be overly ambiguous. This unmitigated rejection poses a problem, however. I hoped that the concepts of information and advertising would be better defined, and I proposed a system for the prior validation of the information by neutral scientific organisations. This proposal could pave the way for the foundation of an exhaustive new study, which we are awaiting from the Commission.
On the other hand, there is an essential source of information. I am referring to package leaflets. All the amendments tabled on this issue seek to improve the way they are written, to make them clearer and easier to understand. This is a very positive point.
To sum up, I must stress the importance of enlargement. We cannot deny the fact that the revision which will be adopted will apply to the incoming countries. That is why I proposed, in particular, what I shall refer to as the 'euro-generic' product. Within some of the candidate countries and for historical or economic reasons, reference medicinal products have never been registered. The updating of generic authorisations in accordance with European legal requirements in the candidate countries therefore requires the possibility of referring to a reference product. The absence of such a product could pave the way for an obligation to withdraw generic medicinal products from the market, which nonetheless conform to the requirements of quality, security and effectiveness. This is a situation which causes problems of access to generic medicinal products. It therefore seems important that a reference medicinal product present in another Member State be able to serve as a reference.
Each new candidate country has an important role to play as a fully committed player in the integration and development of this 'Europe of health' that we are all hoping and praying will be realised.
Mr President, ladies and gentlemen, as permanent rapporteur for agencies in the Committee on Budgets, I have been following these reports, which regulate the operation of the London-based medical products agency, that is the European Agency for the Evaluation of Medicinal Products. I am very grateful to the rapporteur and to the Committee on the Environment, Public Health and Consumer Policy for having taken our suggestions on board in their reports. There is, however, one thing I would to make very clear to this House, and this also applies of course to the Commission and the Member States. If we are to give an agency new remits, then we also need to consider where the money for carrying out those tasks is to come from. We cannot just keep increasing the size of an agency.
We have a General Budget that only provides us with a certain amount, and Parliament cannot top it up - we can only restructure it. So if we wish to allocate financial means to an agency in future, we have to take those means away from another agency. I know that I am not making myself popular by making these statements, but I am not here to be popular. We need to bear in mind in future that an agency can only carry out the tasks assigned to it with the money at its disposal, and that it cannot act as it likes beyond that. That is not possible, because we do not have the money for that.
Mr President, I should like to offer my congratulations to the two rapporteurs on an enormously complicated and difficult task. They have highlighted - as will I - the importance of this industry a major employer of this industrial research base. It is so important to keep in the European Union, both for the European Union and, above all, for consumers who want safe, effective and affordable medicines. Added to that are the complex needs of the sectors in the industry, of which there are at least three: the in-patent sector, the generic sector and the over-the-counter sector. Many of the amendments are seeking to strike the correct balance between them. We have to encourage the in-patent sector to develop new medicines but the generic sector also provides affordable medicines. If you add to this the whole question of access and affordability on a global scale, you can see just how complex an area this is.
I want to draw attention to just three points. One is the authorisation procedure. I am urging colleagues to accept duality, at least in the immediate future. Mrs Grossetête perhaps needs to re-examine the whole question of the centralised procedure and access. The fact that medicines are authorised does not mean that they are automatically placed on the market. This applies particularly to veterinary medicines. In their case I really believe that duality should continue.
On the question of advertising and consumer information, I urge Parliament to accept the amendment that asks the Commission to look again at this issue. The Commission is right - information is available to some, but not to all. That is almost beyond our control.
On data exclusivity, the balance that the Committee on the Environment, Public Health and Consumer Policy has come up with is the right one. I hope that Parliament will look at it sensibly. We are going to have an important second reading and possibly a conciliation, so we still have time to try and get this even more right that we have done so far.
. (IT) Mr President, I would like to start by thanking Mrs Müller and Mrs Grossetête for their work and for the goodwill they have displayed in working on reports on subjects which are certainly difficult and complex for all but the experts. The primary objective of all the institutions - Parliament, the Commission and the Member States - should be to introduce, at last, new legislation which is better than the previous legislation and which will provide all patients, including those suffering from serious, terminal illnesses, with as rapid access as possible to new medicinal products which are more powerful and easier to tolerate than existing medicinal products, to alleviate their suffering and extend and improve their quality of life.
In the short space of time available to me, I will focus on just a few points. As regards the European Agency for the Evaluation of Medicinal Products, I am completely opposed to the proposal regarding the membership of the management board. A management board such as that proposed by the Commission, and by the rapporteur, Mrs Müller, too, would certainly be doomed to failure. The presence on the management board of members representing the institutions and, in addition, of members with conflicting interests - such as industry, patients and insurance companies - would only lead to confusion, wasted time and major disputes.
The second point I would like to make concerns the centralised procedure, where evaluation is carried out by the European Agency. The concept of 'new medicinal product' needs to be better defined, Commissioner. What is meant by the term 'new medicinal product'? Does it refer to a medicinal product which has the same structure as existing medicinal products but with a very small change, or does it actually refer to medicinal products with a new chemical structure? I hope that you and the Council will think again on this matter.
Mr President, I wish to begin by congratulating the two rapporteurs. I would add my great thanks to Mrs Grossetête with whom I have worked extremely closely on this particular issue. I am only here to represent the Committee on Agriculture on the veterinary medicines side. It would be remiss of me if I did not say at the outset that one of the problems facing agriculture is that it is going through the worst time it has ever had - I will not mention the problems facing British beef today.
Any legislation that this Parliament adopts and pushes through the Commission could have a detrimental effect on industry if it is not put through correctly. Mrs Grossetête has worked extremely well with me and other members on the veterinary medicines bill and, therefore, we will totally support all the legislation in that bill.
I would like to raise three issues. Mrs Read briefly covered one. I totally endorse what she says about what is termed 'duality'. One of the problems we have in the European Union is that animals in the very far north, for example, are not necessarily the same as animals in the south. I use the term 'the reindeer syndrome', which many colleagues will have heard me say before. Duality is something that will help to promote the proper use of medicines for species that are not found across the European Union. It may be difficult to get someone to spend the money to test these products for one particular species. Therefore, we have retabled Amendment No 137, which I hope the Commission and Mrs Grossetête will consider. I hope this House will consider supporting it. As I have mentioned, this would help those species that are not widespread.
Mrs Grossetête mentioned the way that medicines are dispensed in certain countries. I am delighted that she has taken this on board. I fully support the compromise amendment, which is something I worked particularly hard in the Committee on Agriculture to get through. We are in a situation where Member States differ, firstly, in their definition of what a veterinary surgeon is and what it means and, secondly, in the dispensing of these drugs.
In many instances in the United Kingdom, Ireland and one or two other countries, qualified people dispense minor medicines - in particular, products such as worming pills and flea powders. The real worry is not particularly with food-chain animals. But, if this option is removed, we are in a situation where the pets in the animal world will suffer because people will not be able to afford to go to a veterinary surgeon, for example, to get a worming pill for a cat. Therefore, it is important that we have flexibility. I am delighted that both rapporteurs have taken this on board and am totally in favour of it.
The final point concerns the use of medicines for equine species. Again, if we are not careful, we are going to inflict hardship on animals that do not deserve it. For example, horses are not eaten in the United Kingdom. It may be that horsemeat is accepted in other countries. If the medicines available to us are restricted, then again it is the animal that suffers. Therefore, it is vitally important that the new Amendment No 65 for equine species is adopted. I shall leave it there, as I have covered the agricultural scene totally. I thank the two rapporteurs for taking on board the opinion of the Committee on Agriculture and look forward to a worthwhile result. I hope the Commission will also follow my opinion.
Mr President, I should like to thank the two rapporteurs for the exceptional reports they have tabled here for debate, especially Mrs Grossetête, with whom we had an excellent and highly productive working relationship.
As regards the proposal to revise pharmaceutical legislation in order to maintain high standards of public health and complete the single market and, in the field of medicinal products, to meet the challenges of enlargement, apply a more functional and simplified procedure for authorising and supervising medicinal products - by which we mean medicinal products at affordable prices - and, finally, guarantee transparency and access to information on medical products for patients, I should like to comment briefly on the following points.
Innovation: we depend on scientific research and innovation for new combinations of substances and new drugs to fight and cure disease. But this sort of research needs bold investment by the pharmaceutical industry and this is only feasible if we provide a framework of financial incentives.
Incentives: these are based mainly on exclusivity, by which we mean protecting industrial property rights and inventions. As a result, the cost of developing a medicinal product is borne by the market and social security systems which, because of the ageing population, are now under tremendous pressure. So we need to strike a balance here between patented exclusivity, the price of medicinal products and the period of protection. This is a hard balance to strike. However, I think that the arrangements achieved in the regulation and now being proposed do strike a balance between exclusivity on the one hand and a reasonable period of protection on the other.
Safety of medicinal products: this is also a serious requirement and the elements of quality and vigilance are also taken into account in this excellent report.
Authorisation: I am in favour of a centralised procedure with a degree of decentralisation to the Member States.
Finally, subsidiarity: this is a very important factor because it is the Member States that foot the bill and provide medical and medicinal care. Yesterday President Bush made a move precisely because the Member States are under huge financial pressure in this sector.
Mr President, Commissioner, ladies and gentlemen, revising Community legislation on medicinal products, with the aim of providing improved levels of care, is a good thing and we welcome this new process of harmonisation of veterinary and human medicinal products. Health policy in Europe should not, however, be limited to the text on which we are about to vote, and should have been the subject of a more thorough deliberation. We must once again look at medicine in a context of public health that serves our citizens, as, although medicinal products exist, they must still be accessible to all men and women, and we regret the fact that we have not had a debate on social protection.
For public health policy to take precedence over industrial policy, the Agency for medicinal products must be part of the Directorate General for Health and Consumer Protection once more, rather than the Directorate General for Enterprise.
We are also disappointed by other aspects of the Commission proposal. The first I shall mention is that of patient information. We live in a society of high-speed communication and the Internet enables those, who wish or are able to, to access a great deal of information. Although the quality of this information is not always satisfactory, the solution proposed by the Commission to resolve this problem is not the right answer. Giving the pharmaceutical companies the option of communicating information on their products will not make it possible to eradicate erroneous information, but will authorise advertising on prescription-only medicines. This formula, which is permitted in the United States and in New Zealand, has shown its limits. During the last decade, spending by the United States on direct advertising has risen from USD 55 million, reaching USD 2.5 billion in 2000. Out of the total increase related to medicinal products, 47% was spent on advertising 50 medicinal products. There is no doubt that this is a commercial strategy and is not out of a concern for information. This is not what we want for European citizens.
What we need is independent information provided by independent sources, which do not harm the relationship between patients and doctors and which do not lead to the excessive consumption of medicinal products.
The proposals on the transparency of data provided by the Agency are heading in this direction. We could certainly have gone a little further. In demanding information, patients are also demanding safety and it is doubtful that the withdrawal of the five-yearly renewal will help to achieve this.
Let us wait for the new proposals in the area of pharmacovigilance to prove their worth and let us maintain the option of carrying out a genuine scientific evaluation of a medicinal product, five years after it has been placed on the market, in the case of a new medicine. This evaluation could also provide an opportunity to weigh up the therapeutic value of the medicinal product.
Lastly, I will say that although patients need effective medicinal products, some, unfortunately, need treatment urgently and hope to have access to new treatments, which, although they have not yet provided all possible safety guarantees, are a last resort for these patients. We must listen to them and provide a response to their appeal. This report highlights some considerable challenges. They will have an effect on the policy regarding medicinal products, but also on health policies.
Mr President, in its proposal, the Commission has tried to reform the pharmaceutical industry, or at least has tried to make a start on it. In the pharmaceutical industry, Europe is losing out to the United States. It is not for nothing that an increasing number of companies have decided to carry out their practical research and development in the United States. European legislation is too opaque, which dampens the companies' motivation to carry out their activities in Europe, and in order to counter this, better European coordination in this field is therefore necessary as a matter of priority. I am greatly in favour of opening up this fossilised market. We must therefore strive for more competition within the European market, and one of the ways of achieving this is, for example, by making generic medicines available sooner, something on which a sound compromise has been reached within the Committee on the Environment, Public Health and Consumer Policy.
Furthermore, I would insist on the centralised procedure, which is carried out by the Agency for the Evaluation of Medicinal Products in London, being reinforced so as to guarantee the equal treatment of all pharmaceutical companies and to give patients throughout Europe access to the same medicines. This centralised method also promotes all the objectives pursued by the Commission, such as a high level of health care, completion of the internal market, more transparency, improvement of competition and preparation for enlargement.
I also set great store by the provision of information. It remains a mystery to me why the pharmaceutical industry is not allowed to inform patients about its products. I have said it before, but I should like to repeat it here: the European Union has thus been taken over by events and is discriminating against patients. At the moment, information of this kind is only available to people with a command of English and with access to the Internet, as this information is available in the United States. Patients who have no access to these resources are kept in the dark by Europe, and it is for this reason too that I think that the Commission's proposal to come up with a trial project is sound and is in any case a good first step. I do believe that by only making information on asthma, AIDS and diabetes available, patients suffering from other diseases are discriminated against, and I would call for this list to be extended.
Finally, I should like to remark that the reinforcement of the role of patient organisations in this context is of course important at European level as well, including with a view to enlargement and to this centralised procedure. The Group of the Greens has tabled amendments to this effect, which I should like to endorse.
Mr President, I would like to thank the rapporteurs, since these are very difficult reports and it is not easy to balance the different interests. I agree with them that our main concern must be attention to and clear information for patients.
Neither must we forget what the honourable Member said in relation to the budget of the Agency and the different agencies. This is a restrictive budget, and in the end those of us who continue to say that the European Union's general budget is very low if it is to confront enlargement and the spending the new countries will generate will be proved right.
Since I do not have much time, Mr President, I would like to stress certain aspects of the report: firstly, the guarantee that the officials, experts and authors of reports do not have financial or any other type of interest in the pharmaceutical industry.
Secondly, something that has been said here on many occasions, the clear differentiation between publicity and information. The free database with different levels for users, health staff, companies and others is all very well. However, as has also been said here, not everybody has access to the Internet and not everybody knows English and the Member States will have to provide patients with other important types of information so that they can decide between effectiveness, side effects and counter-indications.
A system of penalties for holders of authorisations who fail to comply with the directive, making the actions of the holder in question public. And an increase - as the rapporteurs have said - in the monitoring of pharmaceuticals, because the effects of medication do not end with authorisation, and furthermore there must be continued monitoring.
Finally, Mr President, access to generic medications that reduce pharmaceutical spending should be facilitated and furthermore there should be a guarantee that the Member States will provide information explaining to users that a cheaper medication is not necessarily any less effective.
Mr President, for our part, the revision of the pharmaceutical legislation must aim, first and foremost, to ensure the safety, quality and efficacy of medicinal products available on the European market, in order to protect public health. The Committee on the Environment, Public Health and Consumer Policy has taken this into account by voting - by a broad majority - against any direct to consumer advertising for prescription medicines, whilst increasing the transparency of market authorisation procedures. Patients have a right to objective and reliable information on illnesses and on the therapies available to treat them. What better information can we give than to make available to the public the database containing all the medicinal products registered at the Agency, together with the evaluation report on these products, the reasons for their authorisation or their rejection and the explanatory leaflet on the results of clinical trials, be they positive or negative?
On the contrary, information obtained by the pharmaceutical industry alone cannot be objective and more or less equates to advertising direct to consumers. Furthermore, it seems important that stricter rules be adopted when promoting medicinal products for use by professionals, which is what, in fact, happens in my own country. We must increase the transparency and independence of the Agency by making it accessible to consumer and patient representatives.
The safety and the quality of medicines are based on a scientific evaluation, which highlights the risks and benefits of the product. The risk/benefit relationship makes it possible to determine whether or not the market authorisation can be issued. This must be re-assessed, however, in order to take into account the effects related to its use as well as any new scientific data available. The administrative burden involved in the five-yearly renewal of the market authorisation in no way justifies the immediate withdrawal of any periodic re-evaluation of new medicinal products, in particular. That is why we are proposing that at least a re-evaluation takes place once the product has been on the market for five years. Far from running counter to the new provisions on pharmacovigilance, this measure clearly strengthens the safety of medicinal products. Similarly, we are refusing to reduce the time spent on the scientific evaluation of medicinal products, under the centralised procedure as well as the decentralised procedure, and even in the case of the accelerated procedure or the reduction protocol that we support.
Lastly, the effectiveness of a medicinal product can only be demonstrated when it is compared to that of other medicinal products available to treat the same conditions. Is it any good developing new medicines which add nothing in therapeutic terms or to maintain products that have been overtaken by new medical technologies? The initial evaluation, and that carried out after five years, provide the opportunity to weigh up the added therapeutic value of medicinal products. This measure can only motivate European research and innovation.
Finally, we are opposed to the amendments which seek to limit the centralised procedure and to encourage the procedure of mutual recognition, or even to delay generic products coming onto the market. We welcome the adoption in the Committee on the Environment, Public Health and Consumer Policy of the amendments on the impact of medicinal products on the environment. My fellow Members have supported us on this issue and we are rather pleased by this.
To sum up, Mr President, although pharmaceutical companies have, by and large, been backed up in the Commission's initial proposals, we have a duty - and this must be the mission of the European Parliament - to protect the interests of citizens, patients and consumers.
Mr President, medicinal products are something quite ordinary and everyday. Virtually all of us have used them and come into contact with them. In other words, Parliament's power of co-decision in this area is important as a tangible example of the way European Parliament decisions can affect people's lives. Indeed, as a member of the Committee on the Environment, Public Health and Consumer Policy, I have come to expect representations from many organisations across the board.
On this occasion, I have been contacted by farming organisations, veterinary groups, agricultural co-operatives, pharmaceutical interests, health stores and numerous individual constituents. Each group has its own particular concerns, but one common theme emerges: the proposed legislation does not take sufficient account of the different situations in the Member States. This is surely a lesson for the Commission. In an ideal situation, the legislation proposed would take account of such diversity.
We in Ireland breed horses primarily for sporting purposes and meat does not end up at the end of the food chain. Consequently, the same safeguards are not required for medicines given to horses. I could cite many more instances and I have tabled a number of amendments for my group to deal with some of the difficulties. I would say to the Commission that if we are to guarantee the democratic legitimacy of decision-making, we must reassure our citizens that their specific concerns have been taken into consideration. If we proceed with 'one size fits all' legislation which ignores the particularities of individual countries or regions, we risk alienating our citizens.
In conclusion, we have just concluded a long referendum campaign in Ireland, with a successful outcome for the Nice Treaty, and one of the major issues throughout the campaign was the sense of powerlessness and distance. We, as legislators, have a responsibility to ensure that we bring the people with us and keep in touch with their everyday concerns
Finally, I should like to congratulate both rapporteurs.
Mr President, every human life is unique and valuable because it is a gift from God. Accordingly, every life deserves the best possible protection and care from the cradle to the grave. A smoothly running European medicines market fits in well with this ambition.
Our group believes it to be of major importance that Europe does not present any obstacles which could frustrate the operation of the medicines market. We are therefore of the view that manufacturers of medicines must continue to have the choice between the centralised and decentralised registration of medicines. Compulsory centralised registration would hamper the necessary flexibility which regional products enjoy, it would lead to a brain drain from the national registration authorities and it could present too great a financial obstacle for SMEs, preventing them from introducing certain products onto the market.
In addition, we are in favour of more research into the effects of medicines on children. To date, a large proportion of medicines administered to children has only been tested on adults, even though it is surely obvious that children are different from adults in terms of their metabolism, the necessary dosage and the administration method.
Finally, we are against allowing medicines to be advertised, because this could lead to an unnecessary increase in the use of medicines. We are, however, in favour of providing patients with extensive information. We therefore await with interest the outcome of the trial proposed by the European Commission in which patients are actively provided with information.
Mr President, ladies and gentlemen, we have before us today a wide-ranging revision of the law on medicinal products in Europe. This will have an impact on the competitiveness of companies of all sizes in this sector and accordingly on a great many jobs. However, it also of course affects the entire trade, pharmacists and, last but not least, the patient. This mammoth document is, amongst other things, the result of a new strategy that the Commission has already been pursuing for several years. The volume of Community law, which currently stands at over 80 000 pages, is to be simplified and tightened up.
In the case of this particular revision, a single legislative act is to be adopted, taking account of the various substantive changes required and codifying the remaining provisions. The many amendments tabled in committee and now once again in the plenary are just one indication of how difficult this undertaking is. I have enormous respect for the massive amount of work put in by the Commission and by our two rapporteurs, Mrs Grossetête and Mrs Müller, but I am genuinely concerned that we may to some extent have lost track of the overall picture, so that some apparently less important issues have not perhaps been attended to. That is why I would like to draw your attention to homeopathic medicines, not just for humans but also for animals, and I urge you to support these amendments too.
The European Parliament is a co-legislator here and we need to make sure that we do our work carefully. At first reading, we still have a lot of opportunities, but we should also leave the way open for the second reading. That is why I am asking for your support, but I am also calling on the Legal Service and on our rapporteurs to check whether the final outcome is coherent. Only the future can tell whether this pharmaceutical legislation will be easier for the Member States and other stakeholders to apply because of its reduced linguistic complexity. I would like to thank everyone involved and hope that this magnum opus will be a success.
Mr President, in this brief time I would like to make two points, both in relation to veterinary medicines. In a way, they have been the poor relation in these debates because of the immense complexity of the situation with regard to human medicinal substances.
Firstly, I would like to warn against the Commission's proposals under Article 67 that all veterinary medicines intended for food-producing animals should be available on prescription only. Some Member States, including my own, have a well-established distribution system that allows medicines for which veterinary involvement is not considered necessary for safe and effective use to be obtained without a veterinary certificate. I can see why some professional organisations in some other Member States would be opposed to that, but it has worked effectively for very many years in Ireland as well as the UK. When we now look at the enlargement of the Union, all kinds of problems will arise if we allow ourselves now to move towards a centralised system which allows only by prescription use of such medicines as are currently administered by qualified persons in countries like the UK. I therefore commend Amendment No 43 to the House.
My second and last point is that on the mandatory centralised procedures proposed by the Commission, the committee decided to move to a more flexible system for human medicines, but did not follow that same route in terms of animal medicines. We should rectify that and we can do so through Amendment No 171.
Finally, I would make the point that it is a mistake for the Commission to propose that we remove the five-year renewal requirement for marketing authorisation. That is a safety precaution we should retain.
Commissioner and rapporteurs, I would like to thank our rapporteurs for their excellent work on a quite impenetrable matter. I normally do not thank the rapporteurs, but there is good reason to do so in this case, as it is extremely difficult to attempt to master the whole of this large area.
Ladies and gentlemen, we all know that the costs of medicines in many EU countries constitute the fastest growing element of healthcare costs. In many countries, the shortfall in funding specifically for medicines is quite large. I therefore believe it was important that the Health Ministers were involved in this issue before the Council was restructured to increase efficiency. I hope that the Health Ministers will also be involved in the future.
I usually also remain highly sceptical when Parliament asks the Commission for more reports. This time, I believe, however, that it would be important for the Commission to follow up trends in medicine prices, taking into account differences in different countries. This may provide us with very valuable information on various restrictions.
I support what my colleague Mr Maaten said on access to information and what the Commissioner said regarding the fact that the issue is not advertising but access to information. We have many examples of information and other support being given to doctors in an unacceptable manner. Monitoring information would allow us to keep better track of how much money is being used in this sector. I see this as important.
I believe one of the major problems, which many of the amendments also seize upon, is that we have what has been referred to as paid research. Many respected newspapers have also given their pages over to this.
Finally, I, like Mr Rod, stress that I am glad that the effect of medicines on the environment will also be taken into account. It is not that we wish to set up obstacles to medicines but that the positive effects must be evaluated in relation to other effects.
Mr President, the - apparently essential - aim of the proposals for a regulation and directive put forward by the Commission is to strengthen the short-term competitiveness of pharmaceutical companies.
It is proposed, in particular, to extend the length of time that clinical data is to be protected, to increase the flexibility of and accelerate the market authorisation procedure and, above all, to lift the ban on pharmaceutical companies advertising prescription-only medicines to the general public.
What is essentially being proposed is the model used in the United States, where this ban was lifted in 1997. Based on an exclusively market-driven approach, these proposals consider medicinal products as an everyday, consumer article, almost a product like any other. This approach is combined with that which is increasingly common in international trade negotiations, which seek to subject health and education to the laws of the market within the framework of the liberalisation of services.
In the light of this deteriorating situation, a group was set up at European level, bringing together consumer organisations, family organisations, patients' associations, insurance companies, and health insurance bodies. The 'Europe and Medicines' group has been working to provide information and clarification to European bodies and governments.
This action, which enabled us to get a better feel for the economic, political and ethical challenges of this dossier, has delivered results. Due to this, the majority of members of the Committee on the Environment approved the reports which are not in line with the Commission's approach and I welcome, in particular, the fact that the reports are opposed to the advertising of medicinal products.
My group, in conjunction with the 'Europe and Medicines' group, will pursue its efforts to have a responsible policy applied throughout the European Union, one which improves public health, therapeutic progress and consumer protection. In order to do this, three principles should be strengthened in the European medicines regulation system: harmonisation between countries in order to guarantee evaluation and monitoring of a high quality, the independence of institutions responsible for medicinal products, and the transparency of the system for all.
Mr President, the centralised procedure is our preferred choice. Medicines should be accessible to all Europeans, particularly following enlargement. The fact that we have 500 amendments is to do with the different lobbies and, above all, with the conflict between new and generic medicines. I welcome the compromise that has been reached, which offers protection that lasts eight years. I can just about endorse the ten-year market protection for new medicines within the EU. However, it should be possible for manufacturers of generic medicines to sell their products in countries outside of Europe. Those countries are invariably poorer and would benefit from these cheaper medicines.
My group is delighted that the Commission's proposal to authorise advertising for prescription medicines for AIDS, asthma and diabetes has suffered a crushing defeat in the Committee on the Environment, Public Health and Consumer Policy. Despite this, the Liberal Group has re-tabled this absurd proposal. In the USA, advertising for prescription medicines has been decontrolled for the past five years. Sales have increased by 80%, admittedly not only thanks to advertising, but even so. The American population has not become any healthier as a result. The pharmaceutical industry's profits, on the other hand, have soared.
Patients are in great need of more information, but only if they ask for it. At the moment, they have to make do with American websites. Via the Internet and telephone helplines, it should be possible for patients to obtain information about medicines in their own language. The five-yearly re-evaluation of medicines has now become a formality. My group would prefer to see an improved re-evaluation procedure put in place, a re-evaluation with substance. Does a medicine have value-added? The pharmaceutical industry is decidedly against this. I should, however, like to repeat that it is not commercial interests but health care that should come first. Many medicines are toxic substances. When they leave the body, they are often still toxic, also to the environment. This is why my group is very pleased that consideration will now also be given to the environment in the assessment of new medicines. The European Commission has dropped a major clanger in this respect. Is that because the Directorate-General of Industry is responsible?
Mr President, this is an area in which we have had considerable experience over the years, especially in respect of organophosphate pesticides, which are used as sheep dips and for a variety of other purposes.
It is our experience that the licensing system in toto provides a false guarantee of safety, in that no predictive testing could accurately ascertain the full extent of toxicity and the potential health threat to humans or animals. Thus the key to safety is an effective post-licensing surveillance system, sensitive enough to identify adverse reactions speedily and to enable swift and effective action to be taken. This requires effective administrative and medical systems, including diagnostic systems, in each Member State. Again, our experience is that these systems are far from adequate. We therefore believe that it would be better to focus on this area, rather than extend an already over-complex code.
Mr President, the problem of the great discrepancies in medicines policy in our Member States cannot be solved today. We are, however, taking a step in the right direction as far as greater harmonisation in registration is concerned and also with regard to the conditions for placing medicines, particularly generic medicines, on the market. Admittance to Member State markets, however, remains at the discretion of the individual Member States.
One of today's important areas of discussion is the relationship between the original medicine and the generic product that is introduced onto the market once the patent and data protection have lapsed. A fragile compromise has been tabled, in respect of which I have tabled a better worded amendment. I would ask my fellow MEPs for their support, but I do endorse the compromise.
In fact, I should also like to take this opportunity to issue a warning that speeding up the launch of a generic product will not automatically lead to lower costs. In the Netherlands, I have noticed that the price of a generic product there is higher than the price of the original medicine in a large number of Member States.
I should also like to comment on pricing policy. Although we are once again bringing transparency to your attention, it is frustrating - and I am also addressing this comment to the rapporteurs of 1989 - that the directive on transparency is not being fleshed out. There are large discrepancies, and we will not solve them today. It is too ridiculous for words that medicines from the Netherlands, where the price paid by consumers for generic medicines is so high, are exported to other Member States in parallel. We should put a stop to this.
Finally, I am not in favour of advertising. I am in favour of making self-regulating information accessible on the web. Whether this information originates from national agencies or the industry itself is irrelevant, as long as it is self-regulating. In my view, articulate consumers should not have to resort to websites in America but should also be able to access this information in Europe. I should ask you to carefully reconsider my amendments on this score.
Mr President, ladies and gentlemen, the pharmaceutical industry is doing well, boasting high profits over a long period of time. Health budgets, on the other hand, are not in such good shape, unfortunately. Spending on medicines is increasing in most Member States. The development of medicines is not going well either. There is little real innovation in Europe and, what is worse, the development of medicines to fight the worldwide health crisis, is seriously lagging behind. Although this is a wholly unsatisfactory situation, we can use the review of pharmaceutical legislation to take steps in the right direction.
We should first of all adopt a sound price policy. The price of medicines is determined at national level, and currently differs widely across the various European Member States. For new medicines, the Commission should lay down a guideline on the basis of the development costs involved. Many countries would like to cut down on public health spending by raising the patients' own contributions for medicines. This is unacceptable. Savings should, in fact, be sought in joint and improved negotiations with the industry instead of by increasing patients' own contributions.
Secondly, legislation should not hamper, but rather promote, innovation. Industry wants to do this by extending the data protection period, but this is no guarantee for innovation. Quite the opposite, in fact; there is more innovation happening in the United States, which has a shorter period of protection. We must stimulate innovation by emphasising the therapeutic value-added and, above all, by displaying public leadership and by raising questions in the area of research ourselves. Agreements can be reached about the research agenda during the price negotiations. Good prices in exchange for investments in medicines for which there is a worldwide need are a step in the right direction.
Thirdly, we must put provisions in place which enable the production of generic versions of essential medicines that are still patented but that are unaffordable in developing countries. This should only apply to medicines for countries that do not yet have the production capacity available themselves. Major steps were taken in Doha to make medicines more affordable in developing countries. All that remains for us to do is to make a small, yet important, step.
Finally, we must single-mindedly uphold the ban on advertising medicines. Providing direct information or advertising that is aimed at patients is not the right way forward. The pharmaceutical industry is already spending huge amounts of money on marketing. Even more marketing will hike up the price of medicines unnecessarily. At least as important is the argument that we must prevent the industry from talking healthy people into illnesses. There are other ways of ensuring that good information is available to patients.
I should like to finish off with a word of thanks to Mrs Grossetête and, above all, Mrs Müller for all her intricate work. All her efforts to make medicines more suitable for children and women receive my wholehearted support, as does her plea for a European approach, for which I should also like to express thanks.
Mr President, I would also like to thank Commissioner Liikanen's staff, and above all Mrs Grossetête and Mrs Müller, for the quality of their work on one of the most important public health dossiers of our parliamentary term.
Since the main points have already been covered, I shall devote my speaking time to the points on which there is still disagreement. Firstly, as far as the European Agency for the evaluation of medicinal products in London is concerned, I feel it is important to stress the essential role this body has played for seven years, a role which, in view of the forthcoming enlargement and of improving the way the internal market works, deserves to be extended to all medicinal products using a new active substance. That is why the Liberal Group is categorically opposed to Amendment Nos 136 of the report by Mrs Müller.
Regarding the protection of commercial data, the compromise adopted in committee, by 8 Members with 2 abstentions, balances the requirements and is, in my view, perfectly suitable. Why is this? Because no one has been able to demonstrate a direct and unique link between industrial protection and the success of generic products. The case of Germany and the United Kingdom, with ten full years of data protection and generic products which in fact have a 20% market share, illustrate this point remarkably well. If we attack research and development, we are attacking the wrong target and putting the very foundations of health protection at risk. It would be more honest, I believe, to acknowledge the genuine influence, on the development of generic products, of a genuine policy that works as an incentive in terms of price and refunds and, in parallel, of an effort by health professionals to enlighten their patients, and I support Mrs Oomen-Ruijten's arguments on this point.
My last point concerns the 'Information for patients' section. Like other Members, I am not satisfied with the vote that took place in committee. Firstly, because the European Commission had the courage to tackle head on a considerable and practical problem which, whether you like it or not, must be resolved. Medical information on the Internet, freely accessible, is not monitored at present, which may have damaging consequences, as Commissioner Liikanen mentioned at the beginning of the debate. Next, because accurate information, it must indeed be pointed out, is not necessarily advertising, and because the equation between the two that some skilfully maintain is simplistic and misleading. We should therefore clarify and refine the Commission's text, which is what Mrs Grossetête tried to do, rather than delete everything.
To sum up, Mr President - and this is the most important point, the rapporteurs have emphasised this sufficiently - it is vital to maintain a fair balance between the essential priorities of public health and those priorities which aim to encourage the competitiveness of the pharmaceutical industry, and therefore research in Europe, and the completion of our single market.
(Applause from the right)
Mr President, this report is written from the point of view of defending the interests of the pharmaceutical industry. Yet, the quest for profits cannot be reconciled with the defence of public health. When one claims to protect public health, one must put the interests of the community first and one must take into account the health of all human beings, whether or not they can afford to pay.
As for the pharmaceutical industry, well, it is only interested in those who can pay. This is the reason why it wants to work quickly, in order to release medicinal products which yield a high return. In other words, in their jargon, they want 'blockbusters' which earn more than one billion dollars per year. Spending insufficient time, however, on research and trials in order to rake in profits more quickly will certainly have a detrimental effect on the safety and health of patients, not to mention those working in these industries.
I would also like to condemn the other consequence of the quest for profit, namely job losses, including within the research sector. This is what is happening at the moment at the pharmaceutical company, Aventis, which is cutting 10 000 jobs world-wide and closing factories and research centres in several countries.
You speak about transparency, but the pharmaceutical industry has always kept its margins under wraps, which are amongst some of the highest in industry, due to the very fact that they are guaranteed by the national health systems.
We are told that it would be awful if terrorists were to contaminate populations with smallpox, since we would not have the necessary medicinal products to treat people. Whilst that may be true, this disastrous scenario is already happening. Every day, thousands of children die from diseases that we know how to treat, such as measles, and for which medicinal products exist. It is the thirst for profit of large pharmaceutical companies that is responsible for this, and they enjoy the compelling support of the governments.
Mr President, ladies and gentlemen, we all know from our own experience that there is really no such thing as an internal market in pharmaceutical products in the European Union. There are price differences of as much as 400% between Belgium and Germany, and you cannot simply explain that away by different VAT rates!
I am afraid that these reports concentrate too much on approval. I hope, however, that the transparency that we have flagged up here and that we are calling for will in future make it easier for consumers to understand why there are such great price differences between individual Member States.
It is not acceptable for Europe's internal market so obviously not to include the pharmaceutical industry. I hope that by achieving transparency the links between public research and industrial research will also become clearer, and that databases will also make it easier to see who has been involved in given clinical tests and to what extent public research receives external funding.
I too am pleased that we managed to leave advertising out of the equation, because that would have simply raised expectations on the part of patients that could not be met. We are talking about better and more favourable prices, not about more advertising.
Mr President, Commissioner, ladies and gentlemen, I very much appreciate the fact that my colleague, Mrs Grossetête, has repeatedly highlighted considerations of public health and safety in her amendments. These are areas which, from the outset, medicinal products were intended to safeguard. These brief comments are not unnecessary. If, after all, medicinal products have, in many hands, become an end in themselves, and have gone against their original aim, Mrs Grossetête's approach is a welcome restoration of discipline. I genuinely hope that spirit will remain in this directive up until we have finally achieved a result.
Furthermore, Amendment No 16 concerning the identification of the ingredients of generic drugs is in order, as that will promote a more judicious use of them, that is to say, generic substitution. It is a question of using medicinal products rationally and exploiting the price potential of medicines in official drug substitution systems after medicinal product patents expire. Patients' contributions also go down when they are put on medicines that are similar to, but cheaper than, the original ones.
Promoting the use of generic drugs fully meets with the European Union's objectives in the areas of policy on medicinal products and public health. These objectives on the other hand include ensuring the supply of medicines that are new and regarded as important in terms of their therapeutic value to the patients that need them. These medicinal products are patent protected and in general expensive. Experience in my country, Finland, and in many others has shown that practice with regard to prescribing medicines does not move sufficiently in the direction of cheaper alternative medicinal products or alternative imported products unless there is guidance in the shape of government action, in other words, legislation. Such guidance comes in the form of inter alia reference price systems, doctors' own budgets for medicinal products, and generic substitution.
In addition, I should like to thank those of my colleagues responsible for tabling Amendment Nos 95, which obliges manufacturers to guarantee an adequate supply of medicinal products to wholesalers. Restrictions on supplies, as practised by some manufacturers of pharmaceuticals, cause problems for wholesalers of medicinal products and, ultimately, the patient.
Mr President, the reports by Mrs Grossetête and Mrs Müller which we are discussing today share an implicit but fundamental premise: medicinal products are products like no other, which affect health, and health is non-negotiable. I do not know if it is a divine right, as has been said, but it is, in any case, an unassailable right.
That said, the rapporteurs have - virtually - achieved the impossible. In other words, first of all, they have reconciled the interests of the patient in terms of independent information, safety and rapid access to generic products, even though, in my view, we could certainly have gone much further. That said, the compromises in this area are still acceptable. Next, they have helped to control the budget of insurance companies and health insurers, because, although health is non-negotiable, it comes at a price which is rocketing, due to the progress being made in medicine, the army of pharmaceutical products available and the ageing population. Last, but by no means least, they have managed to preserve the interests of the pharmaceutical firms whose concerns over data exclusivity and financial resources invested in research have been taken on board. I do not believe their competitiveness will suffer as a result, because I know that, through competition, we are also protecting the jobs that these firms provide.
The compromises reached in the Committee on the Environment actually manage to reflect the specific nature of the European social model, which attempts to ally social issues with competition. I am particularly pleased by the rejection of all advertising of prescription-only medicines, which acknowledges their unique character and prevents a dramatic rise in their use.
There are still two contentious points, but these merit our attention as they are more scientific in nature. The first concerns the renewal of the five-yearly revision of the marketing authorisation of the medicinal product, which is yet to be resolved. Too many previous examples, however, such as thalidomide, show us that the side effects of a medicinal product can last for much longer than five years and, in addition, developments in medicine happen so quickly that treatment for the same condition can swiftly change. This problem cannot always be prevented by pharmacovigilance, even though it is very important.
The second point is the idea of added therapeutic value for a new medicinal product. This simple idea, very different from the cost-benefit ratio, should however be understood by researchers within the pharmaceutical industry. Since, what use is an innovation if it cannot demonstrate its therapeutic advantage? If we agree to allow pharmaceutical companies to recoup their investment in research through the cost of the product, we have a right to expect that they will do this by adapting to the most widely-used scientific criteria.
Mr President, I have admiration for the accomplishment of scientific research in developing medicines which have proved of great benefit. Yet I also have a healthy scepticism towards both the pharmaceutical industry and our exaggerated confidence in some of its products, many of which cause a great deal more harm than the illegal recreational drugs which attract the bulk of public attention. For that reason, it would be wrong to place more unnecessary burdens and regulations upon food supplements and the health-food shops that sell them. Many believe these products to be beneficial, and at least they do not cause harm. I regard homeopathic medicines in the same way.
Today we have more patients who are better informed than ever before - that is a good thing. I want people to have access to objective information about medicines and treatment. However, that is quite different from opening the door to the direct advertising of medicines. The result, I fear, will not be better public information, but greater public confusion, stimulated by the marketing techniques of a used-car salesman.
Mr President, ladies and gentlemen, I would like to compliment both rapporteurs on their excellent work. I believe that these proposals provide a good basis for ensuring that the internal market in medical products operates properly for medicines for both human and veterinary use. As far as I am concerned the hallmark of an internal market is not price stability, but comparable prices, which is something altogether different and really has nothing to do with the internal market. These proposals will also give a continuing boost to research, making research worthwhile again and also enabling manufacturers of generic drugs to make a living. I also believe that these proposals will make it possible to take advantage of all the options for maintaining public health.
Harmonising data exclusivity in the European Union will particularly promote research, and at the same time make the task of generic drug manufacturers easier. I fully support this and those affected should not need to make any further demands. However, as I see it, extending the centralised authorisation procedure for medicinal products, as advocated by the Commission in committee, is not in accordance with the principles that have been mentioned. The present twofold authorisation procedure fully meets the requirements of the internal market and guarantees a greater variety of medicinal products, and with lower charges.
The new plan to impose use of the centralised procedure for products with new active substances will undermine competition between the authorisation procedures. We can include as many processing deadlines as we like in the regulation, but without any competition these figures are meaningless. I know a great many SMEs that carry out research and in particular companies that are doing research and development in the field of 'orphan drugs' or veterinary medicines. That is where active substances of this kind are developed. Authorisation for these would have to be applied for in London, and I believe that these companies cannot afford that, nor can they put it into practice. So what we will end up achieving is to halt this kind of research, which really is not acceptable. We should therefore refuse to support the change proposed here.
Mr President, I would like to thank the rapporteurs and shadow rapporteurs for their work. As many colleagues have said, pharmaceutical products are like no other. We must guarantee that these products are all safe and effective. Therefore, on the debate on the centralised procedure, I believe we must have flexibility. We should not restrict choice but allow for choice and support flexibility between the two routes.
On the renewal of authorisation, I oppose the Commission's proposal to remove five-year renewal of marketing authorisation and rely on enhanced pharmaco-vigilance to ensure product safety and, indeed, exclusivity. I think the compromise which has been reached is a fair one.
I am delighted that the Committee on the Environment has rejected direct consumer advertising. We must be very clear that we all want patients to be informed. We all want patients to make informed decisions - no one can argue with this. But we cannot have what happens in the US, where the ten most advertised drugs are the ten best selling drugs. This is where the amendments adopted in committee requesting a report and the question of how information to patients is used and enhanced are so important. Information to patients from the industry varies from excellent approaches and partnership with patients to situations where some patient organisations are being accused of being mere fronts for the industry. We must get the balance right.
We have an opportunity in the review to do this, to improve research, to secure jobs, to improve availability of products to patients and improve information given to patients. It is an exciting time, and I look forward to the review returning for second reading.
Mr President, the effective new medicines have brought about a major revolution in healthcare. They have been a great help to many patients. One example is the modern medicines to combat heart failure, which have not only increased survival rates but have also radically increased the quality of life for sufferers.
When, twenty years ago, I was a newly-qualified general practitioner, the information available to me on medicines used to be locked away to prevent unauthorised access. Much has happened since then. Today, everyone with access to the Internet and with sufficient linguistic ability can find out about treatment principles and information on medicines. This trend is good for healthcare as well as being a requirement from patient organisations. The trend certainly places higher demands on doctors, but a doctor will achieve the best relationship with a patient who is well informed.
Mr President, trying to block or limit information to patients ties in very poorly with the principles of transparency in modern healthcare.
Finally, a comment on Mr Rod and the Group of the Greens/European Free Alliance: Your proposal for double testing of medicines is not just poor but could even be dangerous. Reviews of approved new medicines should not take place after five years, but must be carried out on an ongoing basis.
Mr President, I agree with those who have said that public health protection is the most important objective, but that research also needs to be promoted. By means of the research incentives envisaged we will not only be making industry more competitive and thus safeguarding around 500 000 jobs in Europe, we will also be promoting the development of new medicinal products.
The proposal for a regulation and the two directives before us do, however, at the same time demand that the pharmaceutical industry, in view of the almost ideal framework conditions - data exclusivity standards are nowhere else as high as in Europe - should demonstrate its capacity for innovation. Patients need innovative new medical products and not analogous products that burden our health systems without providing any extra benefit for patients.
I believe that as the consultation procedure moves forward, Parliament should not lose sight of the triple objective of improving health protection, enhancing productivity and safeguarding jobs.
Mr President, Commissioner, I will focus once again on a number of what I feel to be key points. The Commission's proposal to allow a data protection period of ten years must, in my opinion, remain a solid, immovable pillar. This position is well-balanced and will provide European industry with new incentives and impetus to continue to invest new resources in the development of more effective, safer medicinal products and make them competitive at international level at last.
I feel it is important to have a sufficiently long period of data protection for well-known medicinal products too, wherever there are new therapeutic indications. As I said before, I do not support the line taken regarding the membership of the management board, which I believe should be made up solely of institutional representatives. I therefore call upon you, Commissioner, and the Council to come up with a balanced model for a management board which can work calmly, free from dispute or conflict.
I am amazed, reading Amendments Nos 153 and 154, for example, to see that the directive still mentions 'traditional herbal medicinal products'. I am the rapporteur of another report on traditional herbal medicinal products, and so I do not support Amendments Nos 153 and 154.
However, Mr President, I am in favour of removing the requirement to re-license products every five years. This is an excessively bureaucratic burden. I hope that we will, at last, have a system of active pharmacovigilance operating throughout the territory which will allow us to introduce continuous monitoring carried out by highly qualified experts - Europe is teeming with clinical pharmacologists - to ensure that any toxic side effects are made known as soon as they occur.
Mr President, Commissioner, ladies and gentlemen, I would like thank Mrs Grossetête and Mrs Müller for their very full reports. Tomorrow we will be voting on the most important revision package to date as regards legislation on medicinal products in the European Union. The key objectives here are as follows: first, achieving a high level of health protection and giving patients rapid access to innovative products; second, the quality, safety and effectiveness of medicinal products in Europe; and, third, further dismantling existing barriers to trade within the internal market.
Medicinal products need to be used appropriately and correctly. That is why it is vital for the law to make a clear distinction between information and advertising. All product information should be scientifically checked before it is published. Provisions relating to medicinal products should only apply to products that have a therapeutic benefit and are used therapeutically. Any overlap with food law should be avoided in order to obviate legal uncertainty. For this reason a clear definition of medicinal products and food is urgently needed, as provided for in Amendments Nos 11 and 18.
The achievements of industrial research as regards innovative therapeutic uses should be recognised by means of appropriate data exclusivity for what are termed 'original products'. I am, however, also supporting Amendment No 40, which grants existing medicinal products an additional three years' data exclusivity in the event of a new indication. Generic drugs, which must of course meet all requirements as regards quality, safety and effectiveness, should also be established in the European market and it should be possible to market them as soon as the period of protection for the original drug has expired.
The authorisation procedure is to retain the option of choice between the centralised and decentralised procedures, which has existed since 1995. It has resulted in a marked increase in the efficiency of the authorisation procedures and has not led to the polarisation that some feared. It is essential that mutual recognition should continue for the sake of Europe's small and medium-sized enterprises. We need to create a system that promotes innovation in the interests of all patients.
Mr President, these reports deal with very important issues, and I compliment both rapporteurs. The whole debate on pharmaco-vigilance versus the compulsory five-year review, and the question of whether to centralise the registration procedure or keep the centralised, national and mutual recognition procedures is critical. With certain necessary changes, we have almost got it right. It is very important that all citizens have equal access to state-of-the-art drugs, regardless of where they live in Europe. It is either a single market or it is not.
The same applies to Irish cattle. It is very important that they should have access to the same veterinary medicines as UK cattle, but at the moment they do not.
We need to get the balance right with access to generic medicines and innovation and research and the needs of the pharmaceutical companies. This also applies to the Commission proposal on POM, prescription only medicines. I would ask the Commissioner to take on board the compromise suggested by the Committee on the Environment, Public Health and Consumer Policy, which gets the balance right in this area, because the Commission proposal has caused major problems in many countries, particularly the UK and Ireland.
The MRL regulation of 1990 came into force in 1992, and there was a derogation for many countries until 1 January 2000. This resulted in hundreds of veterinary medicine products being removed from the market and huge welfare problems in Europe for minor animal species - including horses - for many years. Industry needs to be allowed to place on the market equine veterinary products that do not have MRLs, to be used according to the cascade principle, with a record of treatment and exclusion from the food chain. Amendment No 65 is necessary, as it ties this principle, which was endorsed by the Committee on the Environment's Amendment No 10, to the passport decision 2000/68/EEC, which amends Decision 93/623/EEC.
I would ask Commissioner Liikanen to look particularly at the passport decision 2000/68/EEC. We must be consistent here. As well as listening to the able people in the DG, please listen to the veterinary experts in the field and in research. No consumer wants to inflict unnecessary pain and suffering on animals for the sake of the food chain, or make criminals of our vets. We have made mistakes here before. Please be careful.
Mr President, Commissioner, ladies and gentlemen, I basically support the Commission proposal and the reports by Mrs Grossetête and Mrs Müller. However, there are a few points on which I differ. One point was not mentioned in the debate at all, although I believe it to be very important: the Commission has proposed that prescriptions would also be required for medicinal products under the decentralised procedure. I believe that this is a step in the right direction, but we should not throw out the baby with the bathwater. I think we need to be careful about ending up in a situation where all medical products that are at present available over the counter require prescriptions, because that would certainly create problems for consumers and would impose unreasonable costs on the health system. I therefore urge you to support Amendment No 151, which I have tabled jointly with several of my colleagues.
The second important point has already been mentioned many times, but we cannot consider it often enough. We need to come to an arrangement that is acceptable for small and medium-sized pharmaceutical companies. We cannot adopt legislation that, ultimately, only global players like Pfizer can comply with. We need rules that are appropriate for SMEs. In this connection there are a number of important issues, such as the amendment tabled by Mr Nisticò. Three years' data exclusivity in the event of a new indication is something that SMEs are perhaps in a better position to implement than data exclusivity for a totally new substance.
In committee, I spoke against the pilot project on information and advertising, as I simply cannot understand why the information provided should be extended for three special indications but with far tighter rules in other areas. We need information for all indications and all diseases, and advertising for prescription medicines should be totally ruled out. That is why I agree with the conclusion reached by the committee. However, the committee overshot the mark on a couple of points, so that information that the pharmaceutical industry is allowed to provide now would in future no longer be permissible. We need to sort that out in tomorrow's vote.
In conclusion I wish to call on the Commission to bring forward a proposal on medical product safety for children as soon as possible. I know that the Commission officials here today and the Commissioner himself regard this as a very important subject, but we have already been waiting too long for a definite legislative proposal. I urge you to present one before the year is out.
Mr President, Commissioner, allow me, after having listened to my fellow Members this morning, to draw their attention to a point that I believe to be crucial, which is that of new active substances. I hope, along with the Commission, that marketing authorisations for new active substances are issued by means of the centralised procedure, and I would like to reiterate to my fellow Members, particularly to those from Germany, the example of orphan medicinal products.
You will, without doubt, remember that at the beginning of our mandate, we voted in favour of a regulation on orphan medicinal products, which allow us to treat rare conditions. The policy on orphan medicinal products, which is a genuine success at European level, stipulates that all market authorisation applications for these medicinal products shall be issued through the centralised procedure. Given that research in the area of orphan medicinal products is carried out by small and medium-sized companies, it follows that all SMEs can use the marketing authorisation application, under the centralised procedure, managed by the European Agency in London. Your argument in favour of the decentralised procedure in the area of new active substances is therefore unfounded, and has no bearing on our discussion today. Think about that.
At tomorrow's vote, think about what you will say to any of your fellow citizens who asks you what you have done. Have I really voted to provide better health protection? Have I really tried to achieve the essential objective, namely to improve public health? Have I done everything I can and voted in such a way as to achieve this goal? Ladies and gentlemen, I therefore urge you to think carefully about the vote you will take tomorrow. We simply must encourage improvements in the area of health and promote equality amongst citizens in healthcare.
Mr President, today's debate has been very instructive and shows the great commitment of many honourable Members of this House to these issues.
A number of interesting issues have been raised. I want to tackle those raised by Members who are still here in the Chamber. It is unfortunate that often Members have disappeared when it is time for me to reply - I hope this is not an improper comment.
I will comment on six groups of amendments. Firstly, on the extension of the scope of the centralised procedure. Mrs Grossetête put the whole case very well. The whole idea behind this procedure is to guarantee that goods are delivered quickly, equitably and in the interest of all patients in Europe. If we do not have a centralised procedure by the time the ten new Member States join, there will be enormous inequality.
We take the comment on the SMEs very seriously and, for that reason, we are ready to seek concrete measures that would alleviate the burden on SMEs, for instance, a reduction in fees, direct scientific advice from the agency in London or administrative support.
The Commission is also convinced that extended scope for the centralised procedure for human and veterinary medicine would benefit European citizens and businesses alike. For that reason, the Commission cannot accept amendments which reduce the scope of the centralised procedure.
The second question is the balance between innovation and competition from generics. That is a very sensitive issue. I would be happy to discuss that in depth. In regard to the American system, as Mrs Corbey mentioned, we must remember that we cannot take just one point of comparison. In America, the drugs market is totally deregulated and there is direct consumer advertising. We are not proposing that. It is through data protection that we are trying to strike a balance. We are proposing something that the Commission refused to propose for years - namely the Bola system for generics which, of course, means more competition in the sector after the expiry of a patent and, at the same time, lower prices and lost revenue for those who originated the medicine. It is clearly better for the consumer. It is extremely important that we stick to that.
Secondly, at the same time, to counterbalance it, we want to propose a solution for exclusivity involving a ten-year period and, if there are indications needing to be researched into later, ten plus one.
I do not believe that European industries have been losing market share, that there are less innovative medicines and research in this field, and that this is in the interests of European patients. I just do not believe it. I am sure that we must try to accept that there are two or three public goods we can defend at the same time. Public health takes top priority but we must also support research innovation in Europe. If we do not support it we are going to be in permanent decline in all sectors. Research-intensive areas are those which create jobs, development and wealth and make it possible to assume our global responsibilities. So both are issues we must try to tackle at the same time. The balance is not always easy. We have done this after very careful consideration.
There are a few amendments seeking to change this and we will oppose them. For instance, Amendment No 34 wants to go further in favour of generics and weaken the position of innovation. To keep the balance, we cannot support it. On the other hand, Amendments Nos 40 and 92 call for additional data protection of three years in two situations. Firstly, when a new indication is developed for an old medicine, and secondly, when a company submits documentation for switching a product from prescription to non-prescription status. These amendments must be seen in the whole context of the data-protection scheme.
As regards the additional data protection on switching, we agree that this request is not unjustified. This could increase the availability of over-the-counter medicines. We can therefore accept Amendment No 92 in principle, but we still retain our right to look at the duration of that additional protection.
As far as the additional data protection for old products is concerned, this entails a proposal that could extend data protection far beyond ten years - up to 14 years, to be precise. That is why we cannot support Amendment No 40.
The third issue concerns improving information for patients. I feel a little uncomfortable with this debate because I am also against the proposal that many Members oppose, namely the American model. For instance, one Member said that in America the ten most used pharmaceuticals are the ones that are the most advertised. Among the five most advertised medicines at least, no one would have a right to take part in even the pilot project.
A pilot project does not mean direct advertising. It is only information validated by the competent authorities which can be given at the request of the patient or patients' organisations. It is right that people are against the American direct-to-consumer advertising. That is not what we are proposing.
We have a situation where abundant information is available on the web, which is not validated and makes the consumer extremely unsure, which concentrates on products which are not on the market and which confuses many citizens when they visit their doctors. Because we cannot stop it, we want to offer the possibility of access to information validated by clear guidelines, accepted by the Community and monitored, observed and controlled by the Medicines Evaluation agency. I understand that people are against the American system, but we have never proposed it. That is why we cannot support Amendment No 101 and others aiming at the same objective.
The fourth issue concerns relative effectiveness. Some amendments relate to relative effectiveness. They suggest that the added therapeutic value should be considered as a criterion for the authorisation of a medicinal product - alongside quality, safety and efficacy. The Commission agrees that the issue of relative effectiveness is of great importance because it can help the kind of innovation that brings important benefits to patients.
An authorisation depends on a positive benefit/risk ratio, on the quality, safety and efficacy of the medicine itself, on its own merit. Relative effectiveness is not a reason to deny access to the market.
The Commission can support the idea that relative effectiveness should be considered at EU level, and can accept in principle some related amendments, like Amendments Nos 4 and 100. The Commission cannot, however, accept amendments that establish relative effectiveness as a fourth hurdle for marketing authorisation.
The fifth group of amendments concerns legal status. The Commission proposes that the conditions of supply - over-the-counter or prescription-only - should be determined under the mutual recognition procedure. This would obviously lead to a harmonised EU legal status for all products authorised accordingly.
The Commission continues to believe that it is appropriate to include legal status in the mutual recognition procedure. But the Commission understands the concerns that this might lead to a situation where too many products are classified as prescription-only medicines because of a 'lowest common denominator' effect among the Member States.
Finally, on the European Medicines Evaluation Agency, our proposal follows the lines which were provided for the European Food Safety Authority at the time of our proposal. Amendment No 16 aligns the EMEA Management Board with the model finally adopted for the Food Safety Authority, and the Commission can support this amendment.
Finally, let me just briefly reiterate that Parliament is provided in writing with a full list of the Commission's positions on each of the amendments
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
WRITTEN STATEMENT (RULE 120)
It is a fact, the policy on medical products is now defined at European level. This development must be supported without jeopardising the operation of the national health systems and whilst respecting the need for maximum safety.
With regard to medicinal products for human use, Amendment No 71, which I tabled, fully supports this approach. It aims to learn lessons from the tragic 'Bayer affair' at the very time when the problems posed by the molecule cerivastatin have been raised once again in the United States.
We must reflect on the need to standardise the procedures that apply to clinical and pre-clinical trials. If the traceability of the marketing procedure were better assured, the safety of European patients would become more reliable.
A credible application of the centralised procedure for marketing medicinal products cannot work without this sort of approach.
I am opposed, however, to the full withdrawal of the decentralised procedure to the exclusive benefit of the centralised marketing procedure. The choice between these two systems must be maintained so that the European Agency does not remove the prerogatives of our national agencies.
The next item is the recommendation for second reading (A5-0327/2002) by Mrs Evans, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the animal-health requirements applicable to the non-commercial movement of pet animals.
Mr President, the aim of this regulation is to ensure consistency in the rules for travelling with pet animals, commonly known as the pet passport scheme. It is a very welcome development and very important to the lives of many EU citizens who have, in the past, been prevented from travelling because they could not take their pet animals with them. The fact that the Commission has been able to bring forward such a proposal reflects the incredible success of the steps taken over recent years to control rabies. It is worth repeating the figures: cases among cats and dogs have fallen from nearly 500 in 1991 to just 5 in 1998.
As the Member States started to adopt their own rules for the increased movement of pet animals, it became clear that a European system was needed to make it easier for pet owners and avoid confusion. I am pleased that Parliament's amendments, adopted in the common position, called for detailed information for consumers so that they can make the necessary preparations before travelling.
I would like to draw attention to some of the key issues. First, the legal base. Members will recall that this was one of the main issues at first reading. The Commission proposed a double legal base, whereas Parliament's view was that, since the main aim of this regulation was to protect public health, a single legal base should apply. However, following the receipt of the common position, the Committee on the Environment, Public Health and Consumer Policy, has accepted the double legal base.
Secondly, trade. Once the Council has included measures on trade within the regulation, as requested by Parliament, the distinction between commercial and non-commercial movement is still not defined clearly enough. Under the Council proposal, the maximum number of five animals that can be moved under this regulation is fine. But if the purpose of the regulation is primarily to protect public health, then the number of animals being transported is not relevant. We have therefore tabled amendments deleting the maximum number.
Thirdly, identification. Parliament previously called for ISO standard transponders to be used and for the owner's name and address to be included. The Commission and the Council proposals allowed for other types of transponders to be used, as long as the owner carried the means to read the information. As ISO chips are not available in all countries, the Committee on the Environment has agreed to remove the requirement for ISO standard equipment, but still wants the owner's details to be included. This would help combat trafficking in pet animals. We strongly believe that electronic identification is more effective, humane and reliable than tattoos and that, after the transitional eight-year period, only microchips would be acceptable.
The fourth point relates to young animals. The Committee has re-tabled the amendments preventing the movement of animals under three months old without the requirements of this scheme. This would not be applicable to the United Kingdom, Ireland or Sweden, but it would apply to the other Member States. I do not believe that it is possible for the authorities to carry out proper checks on young animals, for instance ensuring that they have remained at the place of birth or have not had any contact with wild animals. This therefore leaves a loophole for trade in puppies and kittens particularly.
The fifth point concerns the involvement of Parliament. Several of our amendments relate to Parliament's involvement in decisions such as the extension of the transitional measures for the three sensitive Member States and to comitology -retaining Parliament's right to be consulted.
Finally, the OIE International Animal Health Code. The committee has retained the requirement to take into account the OIE Code when deciding on the health status of third countries in the scheme. This has been a subject of some debate. I am aware that the Council felt that the OIE Code would exclude large parts of the EU from free movement of animals, especially after enlargement. I also know that countries such as the United Kingdom are moving away from rabies-free status because it would exclude, for example, Canada and the USA, but the committee has decided to adopt a cautious approach.
I believe that each of these issues can be resolved without too much difficulty and I ask Parliament to support the position of the Committee on the Environment. I must say that I am disappointed that, despite my best efforts, an agreement could not be reached with the Council before the second reading and I am very grateful to the shadow rapporteurs from the other groups, the representatives of the presidency and the Commission for their cooperation in our discussions over the past three weeks. I believe that Parliament has taken a very constructive approach and we will continue to do so in order to reach agreement as soon as possible.
Mr President, firstly I would like to thank the rapporteur, Ms Evans, and the Committee on the Environment, for the report on the Council's common position. I am satisfied that the report reflects a general agreement on the safety of the technical provisions relating to the management of the rabies risk, even if a few points of disagreement remain and may need some further clarification.
The main differences between the original proposal submitted to Parliament at first reading and the common position we have before us today fall into three categories. First, we have the provision facilitating movements of young animals between Member States of equivalent status. Second, the provisions for reassessment within a period of five years of the specific conditions for movements to Ireland, the United Kingdom and Sweden. Third, provisions amending the conditions applying to trade to align them with the conditions applying to non-commercial movements - to accommodate the wish expressed by Parliament at first reading.
Allow me now to address in detail the amendments proposed in the report. They can be split into two categories - technical amendments and institutional amendments. I will begin with the nine technical amendments.
Amendments Nos 1 and 6 may be the result of a misunderstanding. The setting of a maximum number of animals aims only to distinguish commercial movements from other non-commercial movements. It is not intended to be a dividing line between two different types of rules - the same rules would apply to commercial and non-commercial movements. So it would be incorrect to say that setting a maximum of, say, five would be any threat to public health. In effect, it means that once you go above five, the commercial rules apply but below five the rules set out in this draft legislation apply.
Amendments Nos 3 and 4 would result in a prohibition of movements of young animals under the age of vaccination between Member States other than the United Kingdom, Ireland and Sweden, for which specific provisions exist.
The conclusion of the discussion with the Council was that those movements of young animals have always been allowed, that they represent a negligible risk and that this flexibility must be maintained. Otherwise, the movement of these animals would be seriously undermined. Therefore, Amendments Nos 1, 3, 4 and 6 cannot be accepted.
Amendments Nos 7, 8 and 9 suggest the adoption of import conditions equivalent to those that apply to movements inside the Community for third countries free of rabies as defined in the OIE Code. As already stated at first reading, this is not in line with the risk analysis approach that we need to adopt, so these amendments cannot be accepted. In fact, this would not be consistent with the conditions applicable to movements inside the Union, as some Member States are not 'rabies free' under the OIE Code definition, even if rabies in domestic animals is under control on their territory, as Ms Evans mentioned. We therefore need to take a similar approach to third countries with similar circumstances. Finally, on the technical amendments, the Commission can accept Amendments Nos 2 and 13.
Almost all Member States consider microchipping to be a reliable method of identification, and I look favourably on automatic harmonisation after a transitional period of eight years.
Let me now turn to the seven institutional amendments. In a spirit of compromise, the Commission could consider favourably Amendment No 5, which aims to introduce a codecision procedure for the extension of specific provisions applicable to the UK, Ireland and Sweden. The Commission could also have accepted Amendment No 16 as an alternative to Amendment No 12, and I regret therefore that Amendment No 16 has been withdrawn.
Amendment No 12 unreasonably deprives the Commission of any possibility to propose temporary measures, whereas Amendment No 16 would have allowed this in a reasonable way. I cannot therefore accept Amendment No 12.
Nor can I accept the other four amendments. Amendments Nos 10 and 11 would limit the executive competence of the Commission to 'technical' aspects. This wording would very likely give rise to legal arguments on the interpretation of the word 'technical', which is not defined in the legislation. This would jeopardise the sound management and efficient implementation of the regulation. Amendments Nos 14 and 15 cannot be accepted because they go beyond the institutional agreement. I would also like to draw your attention to the fact that they are not consistent with the dual legal base of the regulation.
I hope I have adequately explained the reasoning behind the positions I have taken on the amendments.
Mr President, provisions for animal health when transporting pets are particularly important for Member States which are currently entirely free of rabies. In spite of this, I believe that it is vital for moves and travel across borders within the EU to be made easier for families and individuals who are travelling with a pet.
I am pleased that the Council's proposal has taken into account the views put forward in Parliament's first consideration of the matter. I find it incomprehensible that there are currently different provisions relating to animal health when transporting pets for commercial purposes in the EU. The risk of rabies infection cannot be significantly different simply because the purpose of the pet's journey is different. Therefore, it is necessary to adapt the health rules for transporting pets for commercial purposes to this directive.
Finally, Mr President, I would like to thank Mrs Evans for her excellent work on this issue.
Mr President, this measure is of great significance in those countries - the United Kingdom, Ireland and Sweden - which are now bringing their rules on the movement of pet animals into line with practices elsewhere in the Community. Like the rapporteur, I believe it is a pity that we could not reach agreement before the conciliation stage, but I understand the differences. Some of those differences will be reflected in this debate, and I still have some minor differences with the rapporteur, which she has already acknowledged.
For those countries which have prevented the entry of animals that may be at risk of rabies without a long period of quarantine, this is, in a way, an act of faith. It is made possible by the fact that we now have effective vaccination methods which can be indicated by the transponder chip. We have recently had representations from some members of the veterinary profession arguing for an extension of the tattooing principle and claiming that the transponder chip can be surgically removed or otherwise nullified. I cannot accept those arguments. There is broad agreement between the Commission and all Members of this House that we should move toward alignment.
I share the rapporteur's concern that the movement of young animals, which must present at least some element of risk, should be subject to the same constraints as that of other categories. I have not been able to follow the arguments against that, other than that it may, somewhere along the line, affect the trade in animals. But, as the Commissioner well knows, trade in animals, if it is not effectively handled, has led to the perpetuation of some serious abuses in the Community in recent years. I do not believe this is a persuasive argument.
I agree, however, with the Commission and not the rapporteur on Amendments Nos 7, 8, and 9. It is counterproductive to introduce amendments which will effectively constrain the movement of animals between some existing Member States, as well as extending the scheme - as the United Kingdom and other countries with the current constraints would like - to countries that are not rabies-free. For the United States and Canada, for example, we see no reason why there should be the further impediments set out in Amendments Nos 7, 8 and 9.
We agree with the rapporteur, however, on the question of comitology. I welcome the Commissioner's assurance that a suitable amendment allowing for reference to Parliament at any process of review will be introduced.
In conclusion, although this is a small measure to many and will not mean much to those countries where animals routinely cross internal EU borders, for those who cherish pets as lifelong companions it is a measure that will be greatly welcomed.
Mr President, this regulation raises a problem insofar as it enforces, in the area of identification of pet animals, the use of the electronic microchip - reputed to be tamper-proof - and spells the end of the use of tattoos, since microchips represent an effective, modern method that is more humane for the animal.
Doctor Mouthon, however, a professor at the Maison-Alfort vet school in France, cast considerable doubt upon the reliability of the method. On 21 March 2002, he demonstrated, before a witness, how easy it was to deactivate the microchips so as to render them unreadable using a simple electric device producing magnetic radiation. He did this without leaving any marks and without causing any pain. I have provided you with the witness report. He also states that the microchip can move around the animal's body, as shown in x-rays, medical reports and surgical studies; that the microchip can be removed using nothing more than a Stanley knife, as has come to light, when trafficking rings in pet animals have been broken up.
In addition, this rather unreliable procedure will triple the cost of identification. It costs approximately EUR 22 for a traditional tattoo, almost EUR 70 for a microchip, involving a mandatory visit to the vet, who from now on has the monopoly on identification. This excessive cost will penalise millions of dog and cat owners - particularly the least well-off, for whom a pet animal is a source of comfort - whereas in France, as the rapporteur points out, we have a cheap and reliable centralised register, which has been working well for some time now and which makes it easy to firmly identify and, therefore, to find stray animals. This is, in my view, the objective we are seeking. So why try to harmonise everything, especially if it is to align the system against the least reliable method? Let us, on an issue of such little strategic importance, allow subsidiarity to have a completely free reign and allow the two systems to work side by side.
Thank you, Commissioner.
The debate is closed.
The vote will take place today at 11.30 a.m.
(The sitting was suspended at 11.20 a.m. and resumed at 11.30 a.m.)
The three reports that bear my name are closely linked. That is why, before talking about the report that is to be voted on by the plenary, I shall begin by briefly summarising the situation.
These three reports are a direct response to the adoption of the new Financial Regulation due to enter into force on 1 January 2003, which requires the simultaneous adoption of the framework financial regulations on decentralised agencies. There are sixteen such regulations: four concerning codecision and twelve on the consultation procedure.
The new Financial Regulation establishes an in-depth reform of the budgetary and financial rules relating to the European institutions. The objective pursued by the Committee on Budgets has so far been to ensure that this new legislation also applies to Community agencies.
The same amendments are therefore proposed for each agency, in all three reports. These amendments simply introduce the principle of transparency, which has traditionally been upheld by Parliament, prior notification of the budgetary authority and the obligation to draw up a budget distinguishing between operating appropriations and administrative appropriations.
We are now going to vote on the four reports concerning codecision. We have also introduced an amendment seeking to link the adoption of the regulation to a prior decision by the Council on the matter. I wanted to make a point of saying this because later on I will propose, on the contrary, that we do not vote on a legislative resolution.
Mr President, we can vote on this next report. I simply wanted to add that, in the text of the resolution, we took due account of the concerns expressed by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs with regard to the future regulation of the European Police College.
This is the last time I shall take the floor, Mr President.
I merely wanted to draw the attention of the House to this point, on behalf of the Committee on Budgets. I propose that we proceed as we have done on other occasions with regard to the Financial Regulation, in other words that we vote on the text of the amendments but postpone the vote on the legislative proposal. Codecision procedures are underway. We are awaiting the Council's response. We consider it preferable to propose this procedure, which we have already followed many times, which consists of voting on the amendments and postponing the vote on the proposal.
Mr President, given that the House has just rejected the initiative and that the Council is not present, I think we should now vote on the legislative resolution, and vote in favour of it.
I am happy to inform you that a delegation from the Senate of Puerto Rico have taken their seats in the visitors' gallery. The delegation is headed by Mr Antonio Fas Alzamora, the President of the Senate of Puerto Rico, and is made up of three members of the Senate.
President Fas Alzamora, I would like to extend a very warm welcome to you and your delegation. I have been informed that you are going to have a number of important meetings with Members of Parliament here in Strasbourg. On behalf of the entire Parliament, I wish you a very enjoyable visit. Thank you for coming to visit Parliament.
President. Voting time is now suspended. It will be resumed after the formal sitting.
(The sitting was suspended at 11.56 a.m. and resumed at 12.36 a.m.)
We had no objection to voting in favour of the report (which concerns Portugal), but would like to take this opportunity of pointing out that Greece has been outrageously wronged in the distribution of milk quotas and the Commission should quickly table a proposal righting that wrong by doubling Greece's quota for cow's milk.
The production quota of around 700 000 tonnes set for Greece does not even meet domestic demand, which totals over 1 100 000 tonnes and, when it is exceeded, it costs livestock farmers a fortune in co-responsibility levies. At the same time, certain dairy companies are known to have made a killing by raking in huge profits at the expense of livestock farmers - who are forced to supply their milk at ever lower prices - and increasing the price of products to the consumer. Livestock farming in Greece is on death row and Greek consumers are forced to buy imported long-life products because it takes too long to get fresh milk to Greece from the Member States of the EU; and yet Greece has the potential to increase its output to meet the demand for fresh milk.
We are calling for a fair distribution of quotas based on population figures, consumer demand and production potential.
The Fiori Report has not received my support. I have abstained for two reasons.
First of all, it is unwise to reduce the excise duty on biofuels before we have a complete picture of the environmental impact of the introduction of these fuels on road transportation. Moreover, several statements have been made about tax policy, an outstanding example of a policy that should take shape close to the people, that is to say in the Member States. A European initiative can only be justified in the event of demonstrable harmful competitive distortion.
Secondly, I object to LPG being classified as an alternative fuel. It is, after all, a petroleum product. Although fewer polluting substances are released as a whole during combustion, there is no doubt that harmful substances are emitted. An alternative fuel is fundamentally different from the so-called traditional fuels because it is both a renewable and emission-free source of energy. As such, LPG certainly cannot be labelled an alternative fuel.
In conclusion, these two elements have prevented me from supporting the report. I certainly welcome a shift to fuels that are less environmentally harmful, but not in the way proposed in the report.
At the Johannesburg Summit a 15% increase in the production of alternative energy sources by 2010 was proposed. Increasing the productivity of renewables is the only long-term alternative to traditional energy sources. Research and development need to be stepped up with a view to achieving this. The positive effects flowing from this are self-evident. Research creates jobs; increased use of biofuels provides an additional product alternative for the agricultural sector; and, last but not least, negative environmental impacts are reduced.
For all these reasons we have voted for the Fiori Report.
Mr President, Mrs Evans' document concerns the movement of pet animals. The report appears to represent progress for the free movement of pet animals in Europe too. Indeed, the report lists dogs, cats, ornamental tropical fish, amphibia, reptiles, birds and mammals.
Yes, you did hear me say ornamental tropical fish, amongst other things. As you know, Mr President, I have a direct line to the fish. The sardines in the sea complained: 'We too have free movement, but only to end up in restaurant kitchens, to be thrown straight into the frying pan, while ornamental tropical fish can just enjoy themselves swimming round tanks thanks to your directive. Why is it that you at the European Parliament do not do something to allow us too to become pensioner fish at last rather than persisting in wanting to fry us for your dinner?'
Ahead of their time, our cats and dogs will be able to move freely within the territory of the Union, provided they are fitted with an electronic microchip. In eight years' time, tattoos will become illegal and our hamsters and guinea pigs will be welcome in all the Member States, and it will not be long before we have a budget heading for asylum-seeking animals. It makes you wonder ...
The main question remains unanswered: what category does the ferret go in? The suspense is excruciating. It is enough to make you forget the moratorium on GMOs and the threat of war in Iraq! This report is definitely vital for European integration, hovering as we are on the brink of enlargement following the Irish 'yes'.
It is easy to mock, but, as always where this kind of rather bizarre text is concerned, there are serious issues just beneath the surface. In this case, we have to establish a quarantine period for rabies. This fable reflects the Commission's desire to make the Member States live happily ever after in sanitary bliss whether they like it or not, preventing them from protecting their citizens as they see fit.
Mr President, ladies and gentlemen, I rise to speak not about fish and frying pans, like Mr Fatuzzo, but about a very serious issue in connection with the Lambert Report. The SPD Members of this Parliament have voted for this report although we can understand the difficulty that a number of our fellow Members had in supporting it. I would like to mention one key point that persuaded us to give this report our support, although we would have liked it to be structured differently.
I have in mind here the fact that Mrs Lambert's directive makes no legal distinction between refugees, that is people who are victims of political persecution, and people who require the European Union to offer them temporary protection. When the question is what care and benefits these groups of persons should receive in the EU Member States, this is quite justifiable. Indeed, we do not want people who have fled from a country to be treated differently. What is, however, at stake here is that a qualifying distinction needs to be drawn between someone who is a victim of political persecution, such as a member of a resistance movement against a dictatorship who goes into exile and needs protection, and on the other hand people fleeing from a temporary situation such as, for example, a civil war, who therefore only need temporary protection, or, as defined in the Geneva convention on refugees, subsidiary protection.
Mrs Lambert's directive covers all these groups of persons. Our view is that a distinction ought to have been made. We also make this distinction in German constitutional law as a matter of principle, because Article 16 of the German constitution defines a legally obtainable right to protection against political persecution, but not a legally obtainable right to subsidiary protection. We German Social Democrats have therefore voted in favour of this report despite all these misgivings, partly because it would not have got through otherwise and this House cannot fail to deliver an opinion when consulted by the Council.
Mr President, as representative of the Pensioners' Party, I voted for this proposal for a directive because, like many of the Members, I feel that our States have a duty to receive refugees and to do so properly.
I would stress, Mr President, that, as I see it, it is important to address the issue of where the refugees should be received and which States should pay for this when - as, I am afraid to say, sometimes happens - large numbers of citizens of other States flee to our European States. The burden of receiving refugees should be spread equally among all our States of Europe.
The Moderate Party delegation to the European Parliament has today voted in favour of the Council directive on minimum standards for when citizens of third countries and stateless persons will be considered refugees or as persons who, for other reasons, require international protection and on the legal status of these persons. However, we have voted against Parliament's amended proposal.
We believe in the clear right of refugees to find sanctuary from persecution and other oppression by entering the EU. Establishing minimum standards is an important first step on the road towards a common asylum policy in the EU. However, it is important to emphasise that, over and above the minimum standards proposed by the EU, it should be possible for Member States to provide people with protection for other reasons.
Transparency must lie at the heart of creating a common stance within the EU on immigration and migration. Designing an immigration policy, in other words rules for being able to move to a country, is always a balancing act. Open borders could easily lead to us closing the door on dynamism and improvements.
Immigration is an asset. The opportunity for foreign citizens who are not refugees to immigrate to Europe as migrant workers should be expanded.
. (FR) The European Parliament has just, by a fairly wide majority, adopted the Lambert Report, which endorses and extends the Commission's extremely poor proposal on refugees. We opposed this, as did most of the right.
This vote, which is fortunately for consultation purposes only under current rules, could nevertheless politically weaken the position of the Council, which has for some time been trying to stem the tide of overliberal Commission proposals.
Following yesterday's debate, Commissioner Vitorino, without contesting all my arguments on this subject, confined himself to claiming that the Commission was not proposing to establish all the elements of the subsidiary protection system. There is indeed already supplementary protection, in addition to the Geneva Convention, in some countries, for example territorial asylum in France. The scope of these extensions, however, is small. What I would reproach the Commission for is introducing this system at Community level and, what is more, establishing all the necessary conditions for it to be extended.
Once again, the Commission is playing a destructive role, which should lead us to consider the relationship between the European institutions in general.
- (DA) We have today voted in favour of Mrs Lambert's report because, in many areas, it improves upon the minimum standards that, under the auspices of the EU, an attempt is now unfortunately being made to establish when it comes to refugees and persons with subsidiary refugee status.
The report seeks to broaden the range of people to whom the standards would apply and to improve conditions and rights. For example, the Commission's proposal relates exclusively to third country nationals and stateless persons, while EU citizens are not covered by it. The report attempts to correct this state of affairs, for it would be an odd and dangerous signal to send to the international community that the EU countries, which have each individually signed the Geneva Convention, are able to decide mutually to exempt themselves from the scope of the international agreement, believing as they do that the Convention cannot be applied to their own citizens.
Moreover, the Commission proposes that persons with refugee status must have more extensive rights. That is naturally a good thing, but it should also apply to persons with subsidiary refugee status, as recommended by the rapporteur.
The June Movement is in favour of a humane refugee policy. We support every human being's right to a life of dignity, but we believe as a matter of principle that this aim is not best served by developing a common European refugee policy based on the supranational first pillar of which the proposal in the report is a part.
I wish to place on the record the fact that I did not participate in the vote on the Lambert report (A5-0333/02). My non-participation should not be seen as opposition to the principle of the proposed directive but rather to the inclusion of certain elements in the report which I feel are inappropriate and would lead to a diminution of the underlying beliefs in the protection of those most in need of our support. The following are some of the different elements with which I disagree. The definition of the family goes far beyond the accepted norm in most Member States and other countries; this issue should have been addressed more sensitively and the report fails badly in this respect. The deadlines set under various articles are too short. The reference to the Charter of Fundamental Rights is used inappropriately in the report. Extending the scope of the directive beyond those who are suffering persecution will ultimately reduce the legitimate opportunity for protecting those in greatest need. For these and other reasons I felt it inappropriate to participate in the vote.
British Labour members of the PES have voted in support of the Lambert report. We are convinced that the way forward for the European Union is to move towards a common EU policy on asylum. This report on minimum standards is one important part of the evolution of this common policy. We reject the hard right-wing view of those conservatives in the EPP who seek to restrict the right to asylum and protection. As socialists, we believe that it is essential to be compassionate and sympathetic in our approach.
In working towards a common policy for fifteen countries and ultimately twenty-five, there will always be some variations in detail. We believe these differences should not be used to divide us in our efforts to find compromises, instead we should be proud enough to build on the common ground that unites us.
Therefore, whilst there are some aspects of the Lambert report which we as Labour MEPs might question, the overall direction of the report is undoubtedly sound, hence our vote in favour.
Europe is one of the world's most prosperous, democratic and stable continents. It therefore comes as no surprise that many people who are persecuted, threatened or harassed in other countries seek refuge over here. With them come others who are not being persecuted but who are attracted by the level of prosperity in Europe. If these people have been trained in a specialist field in which there is a shortage of manpower over here, they are even actively recruited, often at the expense of facilities in their countries of origin. Real refugees, on the other hand, are increasingly less welcome. Some EU Member State governments are now considering nothing but the numbers. Restricting the number of refugees, therefore, is seen as preferable to a sound assessment of the reasons why people flee and the extent to which they are in danger. It is time we stopped this practice and took the need of the refugees themselves as a guiding principle. We should stop extraditing people to states that are unsafe for them, refusing to reunite families or refusing to recognise persecution on the basis of intolerance or sex discrimination. On 24 September, the Evans Report on asylum and security was a step in the right direction, even though my group took the view that these proposals did not go far enough. These proposals, however, ultimately attracted more no-votes than yes-votes.
The European Parliament's contribution would be very useful and positive, if, whilst maintaining the scope and the limits of the proposals for a directive, it contributed to the legal clarification of concepts that could raise doubts or controversy in the transposition of the future directive and in its implementation. Unfortunately, however, the rapporteur and the majority of the specialised Parliamentary committee have not given this clarification and have instead taken the matter, in a way that is inexplicable in the context of a minimum common status for all Member States, along a route of successive extensions to the legislative provision, which, in a counterproductive way, can only create more difficulties and new obstacles that are unnecessary for its adoption. Hence our votes on the specific issues and in the final vote: most of the amendments tabled have not been useful and, on the contrary, frequently go beyond what is necessary and reasonable when it comes to setting minimum standards for all Member States. Nevertheless, I am in favour of the original initiative received in Parliament, because, in line with the Tampere European Council, we advocate the approximation of rules in the field of refugee status, and of other subsidiary measures, with regard to those persons who, although denied the aforementioned refugee status, are in need of identical protection.
- (DA) The Danish Social Democrats in the European Parliament have today voted in favour of Mrs Lambert's report (A5 - 0333/2002). We agree that the EU should lay down minimum standards for the recognition of third country nationals and stateless persons as refugees or as persons who otherwise need international protection.
We are nonetheless aware of the fact that the directive is covered by Title IV of the Treaty establishing the European Community and does not apply to Denmark, cf. the protocol on Denmark's position.
Mr President, Mrs Cederschiöld's report, which we have just adopted in this Chamber, concerns a Council framework decision seeking to protect us from what is known as hacking into information systems.
When my friend, Mr Maurizio Infissi from Capriate San Gervasio - a beautiful place near Bergamo - who, although a pensioner, is a computer expert, heard that we were going to discuss this matter, he said: 'You are doing the right thing in protecting yourselves against hacking into information systems, but would it not be a good idea to protect pensioners too against the attacks of governments, Prime Ministers and Budget Ministers, who sometimes carry out violent attacks on our incomes, providing pensions which are all too often miserly and prevent us from living dignified lives? When will you adopt measures and hold debates to protect pensioners against attacks by the state?' 'I am sure it will be soon,' I replied, and I certainly hope so, Mr President!
. (PT) The report voted on in Parliament improves the text proposed by the Commission, by increasing references to the protection of human rights and fundamental freedoms as well as privacy. In some aspects, however, it upholds the line taken by the Commission, as well as suggesting the communitarisation of policies.
It should be noted that the Commission proposal falls in line with the approach of taking advantage of the events of 11 September 2001 by restricting certain fundamental rights, which has not led to much protest, specifically rights pertaining to the area of freedom, security and justice.
Furthermore, the Commission proposal betrays an obsession with regulation, an attempt to harmonise criminal law and a suppressive rather than preventive viewpoint, with which we cannot agree.
Hence our vote against the report.
People can become involved in computer hacking for very different reasons. It is not simply a question of resourceful young people exploring the possibilities technology has to offer, or of 'nerds' who enjoy wreaking havoc in other people's work; it is also about critical investigators who are looking for information that is important to many but that is kept secret unfairly. The latter group helps reduce opportunities for environmental scandals, corruption, financial fraud, warmongering and dictatorial acts. In all cases, incidents of computer hacking interfere with the smooth operation of organisations in both the private and public sector, but when these incidents are assessed, what ultimately counts is the positive or negative impact these disruptive activities have. I fully agree with the rapporteur, Mrs Cederschiöld, that this framework decision and the relevant national implementing measures should not be used to suppress freedom of expression, demonstration and association. Minor disruptions that are viewed as unimportant in the individual Member States need not be made punishable by the EU. The application of Article 12, in which contact points are set up for the mutual exchange of experiences, can also have adverse effects. I therefore support the proposal to postpone this section.
. (PT) I have supported this report because it highlights our awareness of the importance of fighting computer crime and because it demonstrates essential concerns about limiting criminal, preventive and punitive action in a way that respects the freedoms of opinion and of association and the freedom to demonstrate. I have also supported two other proposals by the rapporteur, Mrs Cederschiöld: the first is her call for the EU to ensure, whenever it addresses issues concerning the transmission of information, that corresponding provisions exist in the field of data protection, in order to deal with the risks associated with their transmission; the second is her less severe evaluation in the case of the first offence of illegal access by a minor. In short, I think that Parliament has contributed to improving the proposal for a framework decision intended to provide a response to cybercrime by seeking to approximate the legal provisions of the Member States in order to guarantee that all attacks against information systems become a criminal offence and by promoting police and judicial cooperation. Lastly, I believe that the creation of a network of contact points that can be consulted around the clock in the fight against crime that uses these highly advanced technologies is extremely important.
Mr President, the report concerns the importance and dynamics of the theatre and the performing arts in an enlarged Europe. I have had another dream, Mr President: I dreamt I was watching a play in which the enlarged Europe was taking part. What did I see in this play? I saw yours truly having lunch in a restaurant in a place called Vercelli in Italy with Mr Mádl, whom we applauded just now, and the President of the Republic of Bulgaria, the former King Simeon II. We were savouring saffron risotto, mushroom risotto and black risotto with cuttlefish, as is appropriate in a place such as Vercelli where rice is grown. We were all thoroughly enjoying our meal, but the chef said to us: 'Soon, you will no longer be able to enjoy rice if you Members of the European Parliament do not do something to help agriculture in the reform of the common agricultural policy that is currently being carried out in the European Parliament and the European Community, for the agricultural activities of rice-growing areas such as Vercelli, Novara, Pavia, Milan and other areas of Europe must be safeguarded too.'
Our position on culture depends on the type of policy it promotes and the values, principles and aesthetic standards it puts forward. The prime question is whether cultural activities function for the benefit of the workers and contribute to social progress or whether they function for the benefit of big business, extending its control and increasing its profits.
The report expresses the need for cultural processes relating to the performing arts to be incorporated - ideologically, politically and socially - into EU policy. It wants the theatre to serve the 'European ideal' and to apply policies such as mobility and lifelong learning. And it targets Mediterranean countries and the Central and Eastern European countries in particular.
What, however, is this 'ideal' we are being called on to support? If it is not clear, how can we be expected to aid and abet contradictory procedures, which resolve a few temporary problems (intellectual property rights, movement, education), but which also expose the fact that these problems were caused by the intervention of big business in each country's culture?
Similarly, we disagree with the dominant role of private companies and patrons and with the hazy outline of the nascent 'European cultural identity' and the methods being developed to impose it.
That is why the MEPs of the Communist Party of Greece abstained from voting.
. (FR) In a world in which money rules, neither culture in general nor the performing arts in particular escape this domination. Private investors, bent on making a profit, will only become involved to the extent that they can make money, either directly or in the form of tax relief. At a time when the Member States and public institutions have but one word on their lips, 'savings', this means that culture is demoted still further, receiving the meanest share. And the first to suffer are the people at the bottom of the pile, the people on the lowest rung of the industry such as those who work in the entertainment industry without steady employment, who are currently on strike in France in protest against what is threatening to exacerbate their already precarious situation.
We are against giving public money to companies and to the wealthy, including money given in the form of tax benefits for patronage or sponsorship which benefit those who present themselves as patrons while taking more than their due, without essentially changing anything about the situation of the vast majority of artists and workers in the performing arts. It is therefore despite this measure, advocated by the rapporteur, that we voted for a report which, as a whole, if it were followed up by practical action, would improve the living and working conditions of workers in the performing arts sector.
We have abstained from voting on Mrs Fraisse's report on the importance and dynamics of the theatre and the performing arts in an enlarged Europe.
We have a positive basic attitude to the European Union. As Swedish liberals, we see European integration as an opportunity to solve cross-border problems such as the environment, trade, movement across borders, human rights and conflict management. Here the democracies of Europe have a chance to show the world that cooperation leads to peace and increased prosperity.
We also believe in the principle of subsidiarity, that is that a decision should be taken as close to those whom it concerns as possible. This is why we actively promote the issue of a constitution for the European Union which makes the division of responsibility clear for everyone. It must be clear to all citizens that the EU will only tackle issues about which it is most expert, that is cross-border issues. All other issues should be handled at local, regional or national level.
Theatre and dramatic art are important and we support people's opportunity for increased freedom of movement. We wish to make it easier for foreign workers to get visas and residence permits, but we believe that all occupational groups should be allowed to move across borders on the same terms. The proposals should not just apply to actors and dramatic artists but to all occupational groups.
We also support cultural diversity, aid for artistic creativity, artistic freedom and access to culture for all our citizens, but we do not believe that they should be enshrined in any future European constitution. We wholeheartedly support several of the ideas presented in Mrs Fraisse's report at national level.
. (FR) This report will delight the bleeding-heart intelligentsia who ostentatiously show off their pro-European stance. Apart from that, however, I cannot see the interest of such a text. I would even go so far as to say that this report worries me.
First of all, it concerns an area of competence reserved for the Member States alone. It is therefore unacceptable for Parliament to call on the Member States to make their cultural policies coherent at European level. That has nothing to do with this House.
Second, I am convinced that this report constitutes the reward given by federalist Europe to the political and cultural establishment, which does not spare any effort in 'advancing' the pro-European cause. This report, which grants subsidised 'artists' an incredible number of privileges and grants, is intended to benefit solely the heavily-subsidised cosmopolitan elite, by way of thanks for services rendered to the 'European ideal'.
Lastly, this report actually reflects a perverse and dangerous course of action which consists of using the theatre and the performing arts as a means to promote pro-European ideology. Rather than just promoting art, some aspects of this report tend more towards mixing culture and propaganda.
I am concerned to preserve the creative freedom of true artists and I shall therefore vote against this report.
. (PT) I have voted in favour of this report, which seeks to draw attention to the effective promotion of the conditions needed to ensure that the performing arts have, on the one hand, an increasingly large audience and, on the other, are continually more attractive and accessible, specifically through the promotion and protection of the mobility of artists and their work, of support for translation and subtitling as a tool for harmonisation and mutual cultural comprehension and of incentives for training and for dissemination actions. The protection of the performing arts is also a prerequisite if we are to ensure the preservation of the values of cultural diversity that characterises the European spirit, and so I agree with the importance that the rapporteur attaches to taking a close look at the performing arts in countries preparing to join the EU - a decisive element in the construction of a Europe based on the sharing of values and whose greatest asset is its diversity. Lastly, to follow this train of thought, I think that we must attach particular value to private initiatives - because these are the spontaneous expression of the Community's cultural heartbeat - instead of devoting our energies to direct action by the State or by public authorities.
That concludes voting time.
(The sitting was suspended at 12.50 p.m. and resumed at 3 p.m.)
The next item is the joint debate on the following reports on the 2003 General Budget on behalf of the Committee on Budgets:
by Mr Göran Färm (A5-0350/2002) on the draft general budget of the European Union for the financial year 2003 [11138/2002 - C5-0300/2002 - 2002/2004(BUD)] and Letter of amendment No 1/2003 to the draft general budget of the European Union for the financial year 2003 [12640/2002 - C5-0480/2002]
Section III - Commission
by Mr Per Stenmarck (A5-0351/2002) on the draft general budget of the European Union for the financial year 2003 [C5-0300/2002 - 2002/2005(BUD)]
Section I - European Parliament
Section II - Council
Section IV - Court of Justice
Section V - Court of Auditors
Section VI - Economic and Social Committee
Section VII - Committee of the Regions
Section VIII (A) - European Ombudsman
Section VIII (B) - European Data Protection Supervisor
Mr President, let me start by thanking my colleagues, particularly those on the Committee on Budgets, and the Committee on Budgets' secretariat. They have done a fantastic job with this budget and I think this is an excellent opportunity to draw attention to the incredibly hard work carried out by staff in this context. I would also like to thank the Commission and the Council, who through a long line of trialogues, conciliation, working groups and other contacts have helped to ensure that we now have a good draft budget for 2003 to vote on. I would also like to emphasise that on the vast majority of points we in the Committee on Budgets have reached broad agreement, which is naturally also an enormous strength for Parliament.
I would like to begin with some fundamental reflections on the EU's budgetary system. I have to say that after having worked on this budget for approximately ten months, I am of the firm opinion that the EU's budgetary system is in great need of major reform. We will gain a number of improvements in the form of the new Financial Regulation. There will also be a number of improvements in the form of the ABB system, the system of activity-based budgeting.
We have been able to tackle a number of points ourselves by improving the internal work of Parliament itself. I have put a great deal of effort into obtaining a better dialogue with the committees. Now, dialogue between, on the one hand, the Committee on Budgets and, on the other hand, the committees and their rapporteurs for the budget takes place as a practically permanent process, beginning with the guidelines in the spring, including the new work carried out this year with special working groups to monitor this year's budget and extending to the amendments ahead of the first reading. I therefore believe that we have reduced the traditional conflict where the various committees do not think that the Committee on Budgets is paying sufficient attention to their political priorities and where the Committee on Budgets in turn has often considered that the committees are fighting for unrealistic budgetary demands.
This year we have come further than before, not least when it comes to the traditionally problematic section on what are known as the A30 grants to various European organisations. This year through close cooperation with the committees and the political groups we have been able to submit a unanimous proposal from the Committee on Budgets.
As you know, we have also reformed the budget debate and have already held the major budget debate at the September sitting. This was an experiment which I think worked well but there is no doubt that it can be improved further.
Despite these improvements I am still not satisfied. Here I would like to send a signal to our colleagues in the Convention. I think that it is unreasonable to make permanent a system involving a long-term budget plan which has such rigid principles for sectoral budget ceilings as those we are living with at the moment. Now, only halfway through the budget planning period, they are giving rise to an increasing number of ad hoc systems which risk making the budgeting methodology completely confusing.
During this year's budget process we have already received proposals from the Commission on use of the flexibility instrument in three cases. In the July conciliation we agreed on more planned use of something which should really be an emergency reserve. We have solved the Commission's problem of obtaining sufficient personnel resources ahead of enlargement by means of a complicated model of frontloading, which means that we hunt down unused resources for the current year and use them for costs which would otherwise have fallen in 2003.
Just today in conciliation with the Council we agreed on another new flexibility instrument, the EU Solidarity Fund, to deal with the effects of natural disasters, etc.
Now, however, we have to ask ourselves how many such flexibility instruments and how many ad hoc solutions we will need before we realise on a wide front that the entire budgeting methodology needs reforming and to become more flexible.
The Committee on Budgets has also chosen which side it is on. We have chosen to consciously exceed the ceilings within three budget categories, partly to demonstrate the absurdity of the current locked system. I will return to this when giving more detailed reasons.
Note that I am not looking to abolish the budget ceilings. I am not arguing that we should abandon the demand for budgetary restrictions. However, there must be something in between total abandonment and what we are living with at the moment, a rigid planned economy locked for seven years.
I hope that in the future it will also go without saying that the codecision model must apply to the entire budget, including agricultural policy, and that all the EU's expenses must be included in the budget, including the European Development Fund. This is an important area which I hope we can continue to discuss in the years ahead.
I would now like to mention a more general problem before going into the various budget headings, namely the implementation of the EU's budget. This is becoming a serious problem. We cannot go back to the citizens, the taxpayers, year after year and tell them that every year we take EUR 15 billion from them unnecessarily, which we then pay back to their grateful ministers of finance. I believe that major work is needed on this issue if the Union is to gain credibility for its policies and its budget and if we are to be able to live up to all the promises we make through the budget. We must quite simply simplify the administration of the structural funds, which we can start doing right now in the current period. We have Commissioner Barnier's word on this, while of course we can be even more radical ahead of the coming programme period.
I also believe that we must improve the entire process when starting new multi-annual programmes. Time after time we are told that when multi-annual programmes are starting their third or fourth programme period we are now in the Sixth Framework Programme for Research and Technological Development, the third LIFE programme, etc. a whole year is often needed in order to start up activities at the beginning of a new period. This is completely preposterous. It sometimes means having to compress work intended to take five years into four years in practice.
A third area where I think we have to achieve an improvement in implementation and simplification is staff issues. This year we decided not to use flexibility for new posts in the Commission. This does not mean that these posts are not needed. In the long term I believe there will be a demand for more posts, partly to operate the new, more decentralised organisation in the external service, but of course this means that the Commission must thoroughly demonstrate that it is working effectively, that reform of the Commission is being carried out, that more efficient management is having an impact, and that, for example, the second step in what is known as the RELEX reform is really being carried out. Without these efforts it will be hopeless to argue for more Commission posts, even if we are convinced that they really are necessary in the long term.
I would now briefly like to address some of the actual problems in each budget area. When it comes to agricultural policy, heading 1, the committee has for many years argued for a fundamental change, the development of agricultural policy. As a demonstration we have even decided to exceed the budget ceiling by EUR 20 million for sub-heading 1b, rural development, to indicate our position in this respect. We consider namely that in the future, money, especially the excess money under heading 1, should be switched to the more proactive rural development policy.
We also propose that subsidies for the export of live animals should be reduced and accounted for separately. This will clearly show how much money is actually being spent on live animal exports. By the way, it will be very interesting to see whether the governments which have criticised animal transport, etc. now really seize the opportunity to follow Parliament's line.
Everything we are proposing is in line with the Commission's proposal for a mid-term review, even if in the resolution we have chosen to call it development of agricultural policy rather than reform.
Heading 2: the Structural Funds. I have already mentioned the problem with implementation. Therefore I will now only briefly take up the fisheries question. I fully understand that in the current situation the Danish Presidency is prioritising enlargement. This is the most important political question but nevertheless, fisheries policy must also be reformed. The EU must create sustainable fishing which can survive in the long term. While awaiting concrete proposals we have chosen to do two things. Firstly we maintain that last year's promise of a further EUR 27 million to convert the Spanish and Portuguese fishing fleets will be met. At the same time we have chosen not to adopt a position on how this is to be funded in detail, we will return to that at a later date. When it comes to the budget item for fisheries reform we have chosen to set up such a budget item but not to allocate concrete amounts to it. It will be a 'memorandum item'.
In heading 3, internal policies, I would mainly like to mention information policy. We do not accept the Council's and the Commission's proposal for comprehensive slimming down of information policy. On the contrary, we think that the union needs better support among its citizens. Here information is a necessary lubricant. Despite this, however, we are moving the money and our priority is clear, what matters is enlargement and the future of the EU.
I would also like to point to the external authorities, the agencies. Here we have taken a more restrictive line. We have followed the Council's draft budget in the vast majority of cases. This is because the Member States are on the boards of these agencies and should therefore reasonably take the consequences of these agencies' needs into account in the Council's own budget proposal. Unfortunately we have to say that this is not always the case. Therefore I believe that this is a matter we will need to discuss somewhat in the future.
When it comes to pilot projects and preparatory measures, I think we have achieved a very good dialogue with the Commission on their implementation. We are now launching some new ideas, including an idea for a pilot project for co-operation between small and medium-sized companies in the EU, not only with the candidate countries but also with countries such as Russia, countries in the Balkans and in North Africa, which I believe will be very important.
Finally, I would like to concentrate on heading 4, external policies. Ever since I entered Parliament in 1999 we have been forced to fight the same battle in this area every year. The Council and the Commission propose major new initiatives. This has concerned the Balkans and Serbia. This year it is Afghanistan and the Global Health Fund, support to the fight against AIDS and other poverty-related illnesses in the developing world. No one takes responsibility, however, for allocating the resources needed. I think this is absurd. The budget ceiling is simply too low. Costs have increased every year without any new resources being allocated. This year we have chosen to exceed the ceiling but to do it openly by means of an asterisk amendment, where we demand EUR 72 million more for heading 4 with direct reference to Afghanistan and the Global Health Fund.
We have built this proposal as far as possible on a combination of priorities from our two committees here, the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and the Committee on Development and Cooperation.
I believe this is what will be the main point in negotiations with the Council between the first and the second reading. It must be resolved if we are to achieve an acceptable role for the EU's external actions. This also applies to the common foreign and security policy. It is unacceptable that this work is increasingly sliding over more and more from administrative expenses to operational activities but without the influence on the budget which the European Parliament must have in ordinary external relations. For this reason we have chosen to set the CFSP grant at the minimum level, 30 million, plus 10 million but we have allocated this through the Cards programme in order to be able to establish the European police task force in Bosnia. I believe this is an issue which we must discuss very carefully between the first and the second readings.
To conclude, I would like to say that this is the last budget for an EU with 15 Member States. Therefore, of course, starting to prepare for enlargement has clearly been the utmost priority even in this budget. I am particularly pleased to be able to say that we have resolved the majority of the problems with enlargement. We have resolved them in broad agreement. All the political groups have played their part, as have members from all the national delegations. I think this feels like possibly the greatest success of this work this year.
Mr President, I would also like to thank those who worked together to help produce the budget for 2003. I would like to thank all my fellow members of the Committee on Budgets, the highly competent budget secretariat, the Presidium, above all today's President and, finally, the Commission, the Council and, especially, a very pragmatic and proactive Danish Presidency.
Throughout this year, the EU's administrative budget, what we term heading 5, has been the budget's major problem. We started the year with a large predicted deficit in the 2003 budget. This was said to be in the region of EUR 140 million. Although this was reduced in various stages during the spring, the Commission in its preliminary draft budget proposed that the flexibility instrument be used to the tune of EUR 66 million, primarily to cover the Commission's costs in completing the preparations for enlargement.
Both the Council and Parliament opposed such a solution for different reasons. Firstly, because it is hard to see an administrative budget as the kind of issue where the flexibility instrument should be used. It can hardly be claimed that it is a case of unforeseen expenses or that enlargement is something that has suddenly come upon us.
The second reason was because, together with other areas where the flexibility instrument has already been earmarked, this would use up half the instrument and thus make it impossible for it to be used in areas where significantly better use could presumably be made of it.
The third reason, which is not least important for politicians who feel a sense of responsibility, is that the budget limits are actually there to be complied with, even if it can be claimed with a certain amount of justification that the EU's budget is far too rigid.
When we entered into this agreement between the Council and Parliament at a uniquely early point in Brussels on 19 July, we achieved at least three things. We read the whole budget and respected the given ceiling for heading 5, we knew how large the Council's budget was to be and we had limited the European Parliament's own budget. Within this framework, the priorities which Parliament had supported even in the guidelines were entirely feasible, these being primarily two things. The main and obvious priority was enlargement. In view of the decisions subsequently taken, we know that if the Member States comply with their undertakings on ten new Member States at the Council meeting in Copenhagen in December and if the agreements are signed in March, we will be able to have 147 observers from all these countries here at the European Parliament as early as April next year. The necessary decisions will be made in terms of property, premises, etc.
The second priority was implementing necessary reforms. These will be required with or without enlargement, especially when it comes to Parliament. Here, the issues are primarily those key areas where every parliament, whether national or European, has to be strong. As far as the European Parliament is concerned, the issue is one of reinforcing the budget structure, not only of the Committee on Budgets but also of all the other committees in their important work on the budget. Furthermore, it is about strengthening Parliament's legislative function. In a very short time, this has become a parliament with considerable legislative power. As such, the conditions under which this power is exercised must also be improved.
Once all this was done, there remained two important issues to resolve within the framework of the 2003 budget. It was a question of distribution across all the institutions, with approaching enlargement as the main priority in this context too. It was also a question of finding a solution for the Commission's unresolved problems regarding financing the preparations for enlargement. The latter is particularly important as, following conciliation, one party was clearly the loser, namely the Commission. As early as at the conciliation stage, both the Council and Parliament specifically promised to help attempt to solve the Commission's problems ahead of enlargement. This promise has subsequently been repeated on numerous occasions both by me and other representatives of both the Council and Parliament. It is in this context that the concept of frontloading enters the picture as the instrument we came to use.
The initial step involved obtaining a figure from all the institutions for the amount of money remaining in the annual budget, that is, the budget for 2002. It is these funds which we can use in a second step to reduce pressure on the 2003 budget and which can be transferred to the Commission to ensure that we are able to meet the costs of preparations for enlargement.
At a meeting attended by the secretaries-general of all the institutions, we thus produced a total sum of approximately EUR 77 million remaining unused by all the institutions in total. The maximum amount the Commission can spend on preparing for enlargement amounts to approximately EUR 72 million.
I would like to say a few words on Parliament's own share of this frontloading. According to the proposal which both the Committee on Budgets and Parliament's own Presidium supported last night, this amounted to EUR 43 million for the current year. This is money which in fact, in line with the far-sighted way of handling money which Parliament has used hitherto, we should have spent on early repayments on Parliament's own properties. We will now postpone this by one year. This also means that we will receive some of this money back one year later. Of the EUR 43 million which will thus instead be transferred to the Commission, we shall, still in line with the proposal we have to reach an opinion on today, receive EUR 35 million back in 2003. In this context, let me mention that the original proposal was for EUR 40 million. We are thus now proposing that this be changed to EUR 35 million.
This means that Parliament's share of this frontloading, seen over two budget years, will be EUR 8 million, a figure which I consider to be well balanced. It is generous but, at the same time, well balanced seen in comparison with all the other institutions.
This shows that this frontloading, as I see it, is developing into a considerable success and could also be used in other contexts in the future. It creates the opportunity to use a budget over several years to make the best possible use of resources.
Earlier, I mentioned that we promised the Commission that we would contribute to attempting to solve the problems of the costs of preparing for enlargement. A promise is a promise and, as we know, it must be kept. We now stand here having implemented frontloading which gives us the opportunity to comply with what we promised. This is an excellent feeling.
For me, all this is also about a kind of investment in good relations. Enlargement will only succeed if we realise that it actually is something we must work on together. It is a joint undertaking. As the rapporteur, I am very grateful for the way in which all the institutions, large and small, have played their part in attempting to resolve this very difficult situation.
Mr President, Mr Färm, Mr Stenmarck, ladies and gentlemen, we have taken a massive step towards the enlargement of the European Union with the positive result of the referendum in Ireland. It is now up to the Council to agree on a common negotiating position for financing issues at the summit this week in Brussels, that is to say how much in the way of resources can be included in the European Union Budget for the new Member States as from 2004.
This once again clearly signals that the 2003 Budget will very probably be the last budget for a Union of 15 Member States. So we are pretty much on the eve of enlargement. That means that the 2003 financial year will not only present further challenges for the candidate countries, but also for the European institutions that need to make preparations. There have been some serious differences here between the Council and the Commission, because the Council only approved additional posts for itself for 2003 in the run-up to enlargement, but rejected additional posts for the Commission.
So it is all the more incomprehensible that, in its own preparations for the Brussels Summit, the Council repeatedly highlights its expectations of the Commission for 2003 in terms of preparation for enlargement, for example in relation to the Structural Funds. But that requires staff too, of course. So the Commission has all the more reason to appreciate the fact that the European Parliament has taken the initiative to ensure that the Commission's requests are met.
I would like to express my respect for all the rapporteurs, and in particular Mr Stenmarck and Mr Färm, for the way in which they have not only gained support for frontloading, but have also vehemently fought, every step of the way, for it to be implemented. I would like to thank you for your comments, Mr Stenmarck. You made a promise and you have kept it, which we really appreciate. Once again, I would like to express my very sincere thanks, on behalf of the Commission, to the rapporteurs and to the Committee on Budgets. This idea will now be implemented by means of an interinstitutional rectifying budget, and the very fact that there is an interinstitutional rectifying budget is an achievement in itself. So thank you for your support.
Let me turn now to expenditure on the common agricultural policy. As you know, the Commission has pursued the same line as the European Parliament, that is a restructuring of market-related expenditure and market organisation so as to strengthen support for rural areas. The Commission made this subject a key element of its mid-term review proposals. We cannot, however, agree to these proposals being implemented now, as the rules still prevent this and an increase in resources for the rural development programme go beyond the current provision in the Financial Perspective.
You have, however, also proposed another amendment, and you, Mr Färm, stressed this again just now, to the effect that the budget headings for export refunds for animals should be subdivided so that refunds for live animals can be identified separately. I think that this could be considered, as long as the relevant legal bases allow it. I share your concern about the need for enhanced animal protection and it is also very much shared by the Commission as a whole.
A third of the Budget will once again be devoted to structural policy next year. There was a debate in plenary in September about the implementation of the Structural Fund programmes, and Mr Färm has one again spoken very clearly about this.
You very emphatically call for the procedures to be simplified, to allow Member States to draw down funds more quickly and more simply. My colleague responsible for this, Mr Barnier, held a seminar on this in order to establish what scope there is here. This was a further indication of the fact that the Commission is very committed to this issue. However, we also need the Member States' cooperation, and it simply is not good enough if the Member States' estimates of the level of Structural Fund appropriations they implement in a year, that is how much they can actually use, are as wide of the mark as they have been in recent years. As far as this is concerned, I have to say that we have of course to jointly check whether the increased budget appropriations proposed here by Parliament are necessary for the Structural Funds next year.
The Commission is largely able to support the amendments proposed by the Committee on Budgets as regards appropriations for internal policies, for example in the case of measures in favour of immigration and asylum policy, measures in favour of small and medium-sized enterprises, and the proposal in the area of information policy.
As regards the budget for external policies, however, I am not in complete agreement at present. One example here is the Global Health Fund to fight diseases such as AIDS. Of course there is no denying that the Commission rates the importance of this global fund very highly. But the issue now is what level of appropriations is needed for 2003, and also what the source of the funding is to be. The Commission has once again proposed that half of the appropriations should be financed from the European Development Fund. I would like to emphasise once again that by far the greatest proportion of appropriations for this global fund has up to now been financed by the European Union, that is to say partly from Community resources and partly from the Member States' bilateral resources. One priority area in the budget for external policies is aid for the Balkan states. A new feature of the 2003 budget is the addition of appropriations for joint police missions to Bosnia. The Commission has already for this reason added a further EUR 10 million to the Common Foreign and Security Policy budget. Parliament's proposal is that this additional sum should be removed again, or rather not inserted in the first place. I am, however, sure that by the time we get to the second reading of the Budget we will have been able to find a way to finance this important area of external policy.
In relation to the new challenge for the EU Budget of providing appropriate aid for Afghanistan, the Commission welcomes the fact that the Committee on Budgets has agreed to insert a special budget heading. We also welcome this because the task of providing financial assistance to Afghanistan will of course recur in the budget over the next few years. It is, however, precisely because of this that we believe this financing should have a regular place in the budget, and should not be provided by calling on the flexibility reserve. Nevertheless, the Commission believes that there is a continuing need to use the flexibility reserve, not least to find a financial solution in the coming year for the issue of fisheries reform and to provide Portugal and Spain with the remaining resources needed to restructure their fishing fleets.
If Parliament's proposal is adopted, the 2003 Budget will represent 1.05% of the combined economic output of all the Member States, that is to say the same level as this year. I am mentioning this because there are still some very contentious debates going on about the Brussels Summit. However, if the proposal on the table for the financing of enlargement in 2004, 2005 and 2006 is adopted, this ratio between the EU budget and European economic output, even with another ten members, will not again reach the level it stood at in the mid-1990s.
If we consider once again the size of the EU Budget and how small the increase currently envisaged is in view of enlargement, then I must say I do not really consider that the debate currently raging is actually justified. If anything, there is a danger that discussions on financing will focus too much on individual issues and perhaps get bogged down in them. We should, however, bear in mind that the enlargement of the EU is a very good investment in the future, an excellent investment. In view of this I wish at this point to appeal to the Heads of State and Government to agree on a common position in Brussels so that, following the yes vote in Ireland, we can stick to the timetable for the enlargement of Europe.
Mr President, I wish to join with the others in thanking our redoubtable duo, Mr Färm and Mr Stenmarck, for their excellent work on behalf of Parliament during this budget procedure.
They have both outlined that we are now thinking of a Union which will be extended to at least 25 countries. For both Parliament and the Commission, enlargement is the main emphasis of this budget. I would like to express a personal view. I hope that in future we will avoid too many referenda and too many votes being taken on particular subjects. It might become contagious in this House and we might adopt a resolution and then consider voting again because we have reached the wrong conclusions.
That said, I should like to refer to Parliament's and the Commission's budget. Our group has strategies for both these budgets, and they have by and large been implemented as we reach the current stage of the budget procedure.
On Parliament's budget, we would like to emphasise the need for extended provision for freelance translation - because this is going to be an important factor in the years ahead. We are pleased that early retirement has been extended to the political groups, and thank the Council for that - even if it is absent from this debate this afternoon. We would like full transparency in the Council in future and for all its legislative discussions to be open to the public.
These are questions which all our group supports.
On the Commission budget, there are four relevant points. Firstly, on payments and backlog, we would like to see a real effort being made to reduce the EUR 110 billion in commitments. We are asking, as stated in the resolution, for a report from the Commission as to how it is going to achieve this objective of eliminating outstanding commitments.
Secondly, on internal policies, we are still looking for better value for money and for some of the monies for information policy to be retained in reserve, because we would like to see savings on administration and human resources. We expect a report from the Commission on this subject by 30 April 2003.
Thirdly, on external policies, we would like improved accountability. Therefore, we are supporting the appeal by our rapporteur for more information concerning the interinstitutional agreement between the Council, Parliament and the Commission on the expenditure of money on foreign and security policy. We would also like to know what kinds of expenditure the Council is expecting over the next five years, because we also agree with the rapporteur that it is unhealthy to think that the Council is going to be involved in large expenditure of funds which would not be subject to normal accountability and use.
Equally, we are asking the Commission to come forward with some form of thought process. There seems to be some lethargy on the part of the Commission when it comes to thinking through what kind of priorities we should have for foreign and security policy in the future.
Lastly, my group would like me to say that we want to see this reform process completed and we need to look at how this whole process is being conducted. We are convinced that progress has been made but we are not yet convinced that this whole programme of reform is going to be implemented. We would like to know that you are out there selling it to the general public and that these reforms will be completed by the end of next year, as the most recent reform document from the Commission stated.
But, before we approve the new posts, we would very much like to see the reform elements in place and to know you are convinced that this whole reform process will be completed. If this is not done so by the end of the current term of the Commission and Parliament, we will be in breach of the commitments we made to our electorate to ensure that real institutional reforms are carried out.
Mr President, Commissioner, ladies and gentlemen, first of all, I too would of course like to thank our two rapporteurs. Parliament has had what you might call a Swedish experience, and I think that it has been a good experience. It has been very much geared towards consensus and has been imaginative and flexible in equal measure, and has for once closely examined structural aspects. I am sure that this Budget procedure also has structural side effects that need to be very carefully examined.
From this perspective, I would also like to make the following comment: we have heard several times that this is the last Budget for just 15 Member States before enlargement. But I hope that it is also one of the last Budgets before the convention secures full budget rights for this House, in the medium term at least, in relation to all types of expenditure policy and income policy. That is a request that we have made. You know that I have repeated this request during every Budget procedure; it has become a familiar refrain. I think it is important that we should help to democratise the Budget procedure here.
The hallmark of the Budget as we draw it up at present is that heated debates rage during the budget-setting process around every million, sometimes even every thousand euros, yet during the year we often have to shift funds around and restructure the Budget. This year alone we will probably draw up six supplementary and amending budgets. We will have between 70 and 80 carry-overs, which means that a great many appropriations will have to be moved around. Not only this year, but also in previous years, both during the budget procedure and right at the end of the year we have had to resort to frontloading in order to finance things that strictly speaking fall in the following year. We also demonstrate by means of this pragmatic approach that we are prepared to finance essential aspects of European policy, and that although we set a Budget at the beginning of the year, there is so much flexibility and room for manoeuvre that at the end of the year the Budget is no longer as reliable as might have been wished and assumed at the outset, when we were discussing certain issues so forcefully. That means that this form of budget setting at the very least needs reflecting upon. We should take this into account in the coming weeks, months and years when we are further developing our budget policy.
As the Commissioner has said, the 2003 Budget is a thrifty one. We will be spending just 1.05% of GNP to tackle all the tasks facing the European Union.
If you look at the position of those countries that are net contributors, which are so often the subject of debate, you will find that the biggest net contributors pay no more than 0.3 to 0.7% of their GNP. That ranges from 0.3% for my own country and 0.7% of GNP, to finance this European policy. 0.3% for Germany!
So much for the heated debates that we are always having about how expensive this is all supposed to be! In the context of the Budget, we try to husband our resources carefully. We try to ensure that balances are maintained. That will be a job for the future - starting with balances in this continent. We need a financially balanced Europe in the long term. We need to make sure that our institutions are capable of functioning, not forgetting the prospect of enlargement, and also bearing in mind the maturing process that our institutions and the European Union as a whole are going through. These are long-term tasks.
We need to ensure that people in Europe who place their trust in us can rely on financial balance and are not taken unawares by short-term changes. I would like to make this point very specifically in the case of agriculture, but it also applies to regional policy. We are also interested in seeing reform of our regional policy and in unblocking the backlog of appropriations still to be executed. I would, however, like to say this, Commissioner: it is not enough for Commissioner Barnier to examine how Structural Fund bureaucracy can be dismantled. That is something that applies to all the EU support programmes. I would be pleased if the other Commissioners affected were to behave in the same way.
We therefore need to strike a balance in our continent. But we as Europeans also need a balance between continents, because we are not just a fortunate island; we also have to think about relations between the continents. In the past we have repeatedly used our external policy to help other regions of the world. This has become ever more difficult, because new tasks have been added to the ones we originally embarked upon: financing, reconstruction, the Balkans, financing reconstruction in Afghanistan, and also the enormous task of improving world health, not least the battle against AIDS. That is not just an issue in Africa, it affects the whole world and that includes our own continent. Money needs to be earmarked for that.
There is a lot we could say about financing, Mrs Schreyer, but there is no denying that we have a responsibility here that we need to shoulder. It is hard to do all this. Category 4 has caused us major headaches this year, just as in previous years. We have to be flexible if we want to solve all the world's problems. But there is one thing we need to be clear about: Europe's citizens can rest assured that we will protect their interests in this continent. However, we are also keen to ensure that our continent occupies an appropriate position in the world as a whole. We intend to set budgets in conjunction with you in a thrifty and sound way but at the same time with an eye to the future.
Mr President, firstly I should like to thank the rapporteurs for the budget, Göran Färm and Per Stenmarck, for their thorough and constructive work. I should likewise like to thank the Chairman of the Committee on Budgets, Terence Wynn. I also want to thank Denmark, as the country holding the presidency, for its excellent levels of cooperation, as well as Commissioner Michaele Schreyer. The draft budget meets most of the demands of the Group of the European Liberal, Democrat and Reform Party. It is thrifty and rigorous, and the payment appropriations account for just 1.04% of GNP, while 1.08% has been provided in the financial perspective for expenditure. There is therefore a margin of more than EUR 3 billion in the budget.
The draft budget now before us is also available in the form of an activity-based budget. This has to do with the Commission's administrative reform. The Financial Regulation has been undergoing reforms that will come into effect from the start of next year. This entails a revision of the staff regulations, which Parliament is now debating. This is a complete package of reforms intended to boost administrative efficiency, promote the downward delegation of authority, and clarify personal accountability. These are objectives our group wholeheartedly supports.
The undoubted focus of the budget is enlargement. This budget will probably be the last to be drafted for a Union of 15 Member States. There is provision in it for some very important appropriations. The Committee on Budgets is proposing an extra EUR 699 million in pre-accession aid for the candidate countries to make it easier for them to face the challenges of membership.
The problem regarding administrative appropriations is insufficient margin for manoeuvre under heading 5. For that reason, the different institutions have started gathering funds out of this year's budget to be able to pay the costs of accession in advance. For example, Parliament intends to lend the Commission EUR 43 million and the Council EUR 18 million. In other words, levels of cooperation have been exemplary, and my sincerest thanks for that go especially to the rapporteur for the budget, Per Stenmarck.
The most serious problem in administering the EU budget is outstanding commitments and unused payment appropriations. Outstanding commitments now amount to around EUR 107 billion, or more than the EU's total budget for one year. The reason for this is the under-utilisation of payment appropriations. This particularly concerns the Structural Funds and external actions. Last year EUR 18 billion in payment appropriations remained unspent and the figure for the previous year was EUR 11 billion. Under-utilisation on this scale seriously undermines the entire administrative process with regard to the EU budget. In the spring outstanding commitments under the Structural Funds reached EUR 80 billion. Despite this, though, the Council reduced the amount in payment appropriations that was proposed by the Commission. That is why the Committee on Budgets increased payments by more than a billion euros.
Our group is calling for a dramatic simplification in the administration of the Structural Funds. With these comments we are prepared to give the draft budget our support.
Mr President, there are some agreements that are stupid because they are inflexible. That is the reason why someone in a very authoritative position said the Stability and Growth Pact was stupid. Some of the representatives from France, Germany and Portugal in our group might agree, as might some Italians also. Stupid too is the Interinstitutional Agreement on budgetary discipline, which was concluded in May 1999. That was the last job of the previous Parliament carried out for the present one. It is on account of this stupid agreement that the European Parliament is virtually powerless when it comes to budgetary policy. All we can do is sit around counting paper clips and spend our time in petty administrative tasks.
Mr Prodi said of the Growth and Stability Pact that the reality that lies behind it is multi-layered and that the institutions should take this into consideration and act flexibly. The same has to be said about the Interinstitutional Agreement on budgetary discipline. Heading 4, the section that deals with external actions, is especially stupid in terms of its inflexibility. We all know, everyone in this House knows, that the budget is in that respect 'quasi-rigid'. A ceiling was fixed in the Interinstitutional Agreement, regarding which the Council is unwilling to be flexible. Parliament has had the onerous task of trying to fit new priorities that both Parliament and the Council think important under the 1999 ceiling. A few million has been discussed, and at the same time there might possibly be a billion in appropriations in heading 4 still not forwarded for payment. Thus, there is money in this heading which everybody knows is not being spent. One of the biggest problems with the budgetary procedure is how to include as an extension to the unpaid appropriations in this heading the new appropriations we want to pay, and which we need to pay, in order to fulfil the wishes of the budgetary authorities.
As the Interinstitutional Agreement is terrorising the drafting of the budget, it must come as no surprise to anyone that if EUR 10 billion remains unused from this budget it will go back to the Member States. I call the Interinstitutional Agreement stupid because of its inflexibility, and the same goes for the Council that is perpetuating this inflexibility. I cannot, however, agree with the President of the European Commission, Romano Prodi, regarding the stupidity of the Stability and Growth Pact.
Well done, Sweden! The Swedish rapporteurs have done an excellent job.
Not being given the floor until after the GUE/NGL Group has spoken still requires a psychological adjustment on my part, but I am afraid I will have to get used to it. Mr President, it is customary for us MEPs to initially react a little critically to the Council's absence from our plenary. However, during our previous budgetary debate, the Council made a huge effort to sit here for four hours solidly, so I do not think we will take offence on this occasion.
I should, however, like to make a suggestion to the Council. This morning, a video conference conciliation meeting took place with the Council for the first time, and we managed to reach agreement on the Solidarity Fund live on screen. Next time there is a debate in the plenary that coincides with its own meetings, the Council could perhaps follow it on screen, and it could submit its comments virtually. In fact, the Dutch Government could easily have done the honours. Since the Dutch Government has resigned and parliament still has not adopted a position on enlargement, it has been agreed that the Dutch Foreign Affairs Minister will be present in Luxembourg over the next few days but will certainly not be saying anything. Since this is not a first for us in Parliament, the Dutch minister could have easily kept his mouth shut here in Strasbourg.
But anyway, we are here to discuss the 2003 Budget. I should first of all like to thank my fellow MEPs, Mr Färm and Mr Stenmarck, for the work they have done, which has culminated in the first reading of the Budget that is now before us. In my view, they have acquitted themselves of their tasks as rapporteurs expertly, and they were, and still are, very approachable for all the groups. They are really not to blame, therefore, but I should nevertheless like to share with you the fact that I cannot muster any real enthusiasm for this budgetary debate or for the 2003 Budget that is before us. When I explain to people why I have chosen to sit on the Committee on Budgets, then I always use the argument that the EU's Budget covers all areas. As such, it pertains to structural funds, agriculture, environmental policy, research, social exclusion measures and the reconstruction of war-torn areas, and we are not talking peanuts, but about an amount in the region of EUR 100 billion. Of course, what I am saying is true, but it is only half the story. After all, the political battle we are fighting here today in the plenary is really not about shifting billions or about the overall picture, but about millions and about shifting the accents. This is due to both the rigid financial perspectives and the various pieces of legislation that have already been laid down and as a result of which our hands are tied.
Take agricultural policy, for example. When my group suggests bringing up the export subsidies for discussion because many farmers in developing countries are seriously hampered in their economic potential, then the argument of administrative assurance is used. The export subsidies form part of existing policy, and we in Parliament cannot simply change this in a budgetary debate. Which is right, of course. It is, however, also important for us to send out a political signal. We are a political forum, after all. As it happens, no substantive arguments have been put forward against our proposal to scrap export subsidies. Instead, that three billion has simply been approved, as have the enormous amounts for the production of European tobacco, which we happen to think is extremely harmful to public health.
My group is also very critical about the amounts set aside for the Trans-European Networks. After eight years, most of the projects are still in their infancy. Yet still nobody dares say in public that the EU subsidies may, to some extent, be money down the drain. We simply carry on undeterred, not always taking the best projects forward. The Member States themselves grant priority to national projects, while the value-added of European funding is surely the fact that they must be cross-border projects. The Commission is now having to come up with all kinds of emergency measures to support the real cross-border projects, although this is, of course, a somewhat bizarre situation.
Similarly, with regards to structural funding, Member States pursue double and often conflicting priorities, which partly explain the enormous delays in implementation. On the one hand, they are all out for getting as much out of the Brussels money coffers as possible, but at the same time they struggle to find national co-financing because those projects are not always a national priority. My conclusion is therefore that the Member States feel less responsible for European money or for the fact that it should be spent carefully and fairly, than they do for national funds. This is quite remarkable when you think that it is all money originating from the same tax payer.
Another area of doubt concerning correct spending is of a wholly different nature. I hope that Parliament will support me in this. It concerns the funding for Kedo. We touched upon this briefly last night. The European taxpayer is financing a nuclear energy plant in North Korea. My group is opposed to this as a matter of principle in any case, because we prefer to support sustainable energy. But anyway, this is the way things are, and I know that a majority in Parliament is in favour of it. However, it now turns out that North Korea is probably also developing nuclear weapons. It is clear to me that we should examine this carefully, and it also seems to make sense to me to place this money in the reserve and not to release it until we have clarity about the programmes pertaining to this plant. I should also like to ask the European Commissioner for her opinion and whether she is already intending to place this money in the reserve at second reading. These are all examples of money that is being spent but against which I would place question marks as to their judiciousness.
Then there is also a category of credits which I think should be spent, or even more should be spent. One such example is enlargement. There is a fine Dutch expression that says 'goedkoop is duurkoop' [you get what you pay for], and I am leaving it up to the interpreters to find a sound translation for this. I am not in favour of wasting money, but I do believe in delivering on our promises and seizing historical opportunities. The situation happens to be different from the one we anticipated in 1999 when the financial perspectives were laid down in Berlin. Not six, but probably ten countries, will be joining, and not in 2002, but in 2004. The financial plan should therefore be adjusted accordingly. However, because of their 'accountant' attitude, the net payers are not interested. My group will in any event be endorsing the amendments which will enable this to be adjusted, as I am convinced that we will ultimately be paying a hefty price.
The situation in category four has also changed. Regarding the reconstruction of the Balkans and Afghanistan, it has often been said that it is impossible to deliver on all promises in category four, unless cutbacks are made in various other priorities. For example, a downward adjustment was made to the multiannual programme for the other western Balkan countries due to the situation in post-Milosevic Serbia. What will we do if peace is established in the Middle East? What programmes will we be offering then? I have already listed the areas where I am quite happy to cut back by a few billion, but I should like to see a few million added here.
Another area where an extra few million would not go amiss is category five, administrative expenditure. It is no secret that I was unhappy with the deal concluded during July's conciliation. According to this deal, Parliament and the Council look after each other's needs, and it was agreed that the Commission would be served via a frontloading operation. This worked out well. The 500 additional positions for enlargement will probably be created. However, the political signal is rather unpleasant, in my view. The Commission is not a closing entry; it is necessary for a smooth enlargement process. Ironically, the people who are most critical of enlargement and of the capacity of the candidate countries to implement the acquis communautaire are often the very people who refuse to allow the Commission to have sufficient staffing levels to implement and monitor the implementation of the acquis communautaire. In my opinion, the frontloading method is not particularly attractive, nor terribly transparent, as Mr Walter has already stated. Despite this, I should like to extend warm congratulations to the rapporteurs on the result, because in the final analysis, it is the result that counts.
Mrs Buitenweg, I understand how you feel when you say that you are not used to speaking after the GUE/NGL Group, but it may be of some comfort to know that you were allowed to speak for three times as long. That too is a fine thing!
Mr President, ladies and gentlemen, in this debate on the first reading of the budget for the financial year 2003, I do not wish to focus on the technical aspects. Indeed, I have taken the floor on several occasions in recent months to condemn what I consider to be the shortcomings and historic inconsistencies of the Community budget such as the RALs or the financing of internal policies and external actions, and also to draw your attention to the specific problems which have only come to light in recent months such as, for example, the ceiling for the administrative expenditure heading, which is too low, and, more generally, the inadequacy of the Financial Perspective agreed in Berlin in 1999.
Today, I want to try and address the situation from a political perspective - if it can be described as such - rather than a technical perspective. At a historic time such as that we are currently experiencing, when the international system is continually changing, on the one hand, and with enlargement and the debate on the future of Europe taking place, on the other, I feel that we too, who are experts in financial matters, should start to think about the role we want the European Parliament to play.
The question is as follows: should we agree to be mere implementors of rules, rules for the most part written by others, or do we want to be able to change things? For example, how do we feel about the fact that the Council was able to obtain a legal basis from the Commission regarding the issue of natural disasters, for instance, which is an extremely important matter? Would we not also like to be in a position where we can contribute to the Commission's work? Ladies and gentlemen, very often, we hide - and I am talking about us as a whole political class, of course - behind respect for rules and procedures without even attempting to make genuine changes to them or to the way they are applied. Changes that would be for the better, of course. This is the message I want to be conveyed as an addendum to this debate.
The 2003 budget is proving to be a good one, and I congratulate the rapporteurs on their commitment, all the effort they have put in and the results achieved, thanks, not least, to Commissioner Schreyer, the entire Commission structure, the secretariat and the draftsmen, but I can only emphasise that this is a technical budget in which our role has been primarily that of making the figures add up, lacking as we do the strength, the courage and the will to introduce genuine political measures.
It may be that we younger Members want to change the world sometimes, but, this time, I would be content just to change a few tiny elements of our European budget.
Mr President, we would like to add three comments concerning the Budget at this reading.
First of all, at the Commission's proposal, Parliament decided to set up a Solidarity Fund within the budget lines B2-400 and B7-090 during the previous sitting. I expressed our doubts surrounding this fund at the time, and I shall now confine myself to the budgetary aspects. This fund is, to all intents and purposes, virtual, for it is still empty. When a major disaster does strike, we will need to find resources in the Budget for this Fund retrospectively. This strikes us as highly improbable. Furthermore, if more than one disaster strikes in any one calendar year, the Fund's upper limit (EUR 1 billion) may also create a problem. Imagine that a major disaster strikes in the spring, to which the Commission assigns EUR 700 million from this Fund. What would happen if another disaster on a similar scale were to strike in the autumn? There is the risk that the resources allocated for the following year would be released prematurely. This could be the thin end of the wedge. Given the uncertain origin of the Fund's resources, we are faced with the undesirable situation whereby there is a Fund for which no provisions have been made in the 2003 Budget. This means that after a number of years, considerable pressure could be brought to bear on the Member States to make additional contributions. Given the current economic situation and the freedom in budgetary policy that some Member States allow themselves, I can foresee major problems.
I should now like to make a critical comment on the Budget for the Sixth Framework Programme on research and development. The funding of research from the EU budget brings with it ethical dilemmas, as is the case, for example, in research on embryos. In the fanatical fight to fund research of this kind, the entire framework programme will soon be in the balance because at second reading Parliament refused to make any more guideline statements about the funding of controversial areas. Moreover, the Council would have been better to start the debate on ethics sooner and postpone the ethical guidelines until after the programme had been accepted. This controversy demonstrates that the framework programme should have been restricted to facilitating cross-border cooperation. Active financial support is undesirable and superfluous. Why should we co-finance research that is likely to take place anyway?
My third and final comment concerns fisheries. The Commission and Parliament devote much attention to the Spanish and Portuguese fishermen who, together with their regions, are let down by the lack of an agreement with Morocco. Millions of euros have been spent on compensation, reducing the numbers of fishermen and re-training them in those regions. Other fishing regions are also starting to feel the pinch now. Apparently, biologists are now advising the Commission to ban cod fishing and to reduce other quotas. This would have a major financial impact in the Netherlands, among others. Would it not make sense, therefore, to shift the budget's attention to fishing regions that have been self-sufficient to date? Financial support for those regions in the form of socio-economic programmes is desirable. This aspect, however, is still missing from this budget which spends millions on fisheries agreements with third countries, from which only a minority of countries and shipowners benefit. Speaking of solidarity, it would not hurt for the EU to devote more attention financially to a fishing industry that has not been able to make use of subsidies for the renovation and building of ships for years. This has caused unfair competition for many years. A fisheries sector that keeps to the quotas should be able to expect more from Brussels.
Mr President, much has already been said by previous speakers. We distribute some of our funds indiscriminately, we set too few priorities, and we also finance ineffective actions, if you consider that we still allow ourselves the luxury of two parliamentary places of work and are therefore also paying for very questionable tourism for Members as well as a Convention that is costing millions. Europe needs new impetus. We need an offensive on the economy, including measures to make cheap capital - I mean venture capital - available above all to small and medium-sized enterprises. It is precisely here that effective initiatives are lacking in the 2003 Budget.
There is an urgent need for action when it comes to introducing the Basle II provisions, above all when we consider that 45% of European small and medium-sized enterprises have little or no own resources. As well as changing the way in which aid is allocated in agriculture, in the future we will also have to change the distribution criteria in the Structural Funds. The standard of living in a region should not be used to assess the situation or be a factor in the amount of aid allocated. Companies or sectors that need support should all receive these funds, regardless of whether the company is located in the north, south or east. We must use the funds entrusted to us more efficiently and more carefully, if we also wish to co-finance enlargement.
Mr President, Commissioner, absent representatives of the Council, ladies and gentlemen, today the budget has a Swedish accent and I believe Swedish is a language of consensus and agreement between everybody. In view of their spirit of openness and their quest for common positions, I would like to thank the two rapporteurs, Mr Göran Färm and Mr Per Stenmarck, for the work they have done.
Göran Färm is one more in a long list of rapporteurs who are faced with the fundamental dilemma of Category 4 of external actions, that is, whether the Council or the Commission should have the last word in terms of setting external political priorities, or whether Parliament should have its say.
Every single year we hold the same debate at first reading. The Commission presents a preliminary draft that cuts the Union's traditional external priorities; the Commission cuts the appropriations approved by this Parliament the previous year and explains that the programmes in question have not been implemented satisfactorily. Then comes the first reading in the Council and, taking advantage of the previous explanation by the Commission, it cuts the appropriations intended for external actions even further, using the pious moral justification of budgetary savings and the principles of sound financial management.
Next comes the stage we are at now, in which Parliament reinstates the lost appropriations, restates the external priorities and reminds the other two institutions that this is an exercise involving three of us. I belong to the parliamentary majority that viewed the Berlin financial perspectives of 1999 as sufficient and correct. I voted for them and campaigned for them. I do not share the view of some Members that those financial perspectives should be revised.
Now, I recognise that we are in an increasingly complicated situation. New external commitments arise, which are happily taken up either by the Council or by Mr Prodi, or by both in unison - although that hardly ever happens. These commitments then have to be met within a very strict financial framework, made up of non-obligatory expenditure, which we MEPs are asked to respect.
Since not all commitments can be met, however, and not everything can be funded when money is scarce, we have to turn to the excuse of the poor implementation of certain geographical programmes. I do not believe that excuse is any good anymore. We MEPs vote for appropriations which originate from the money of the European citizens so that it can be spent to fund external aid programmes.
Commissioner, your task and that of the other Commissioners and the Council is to ensure that these programmes are implemented. You are the Community's executive. I do not know whether it is the fault of Latin America or the Mediterranean countries, for example, that their programmes have a low level of implementation, but I do know that their needs are real. I know that the solution is not to reduce year after year the appropriations we approve, to reduce programmes, but, as we all know, to find new ways to improve implementation.
We hope that for next year - and this is a desire that we express every year at first reading - that the Commission, rather than cutting the money of the previous year, will even request more money in order to comply with the European Parliament's traditional external priorities.
I believe that, in terms of applying cuts, the efforts of the Council are quite sufficient, since it is a great specialist in that area.
Mr President, after 15 minutes from Mr Färm and 10 minutes from Mr Stenmarck and all the other contributions, there is not much left to say.
I was giving evidence recently to one of the subcommittees of the Convention, chaired by Mr Amato, on simplification. I made the point that the language of the budget is probably the twelfth language in this institution. Listening to this debate, where the words 'ramassage' and 'frontloading' are being used so often, it seems as though they have become part of the everyday lexicon of our budget language.
I also said that we need only one reading of the budget, and that would simplify the whole process. Had that system applied today, I am sure we would not have voted for the budget that we now have. I say that because a lot of people are concerned about the way in which this budget will be voted on Thursday. I do not just mean the Commission and the Council, but colleagues from a variety of parliamentary committees.
I want to make one point absolutely clear to anyone who shares these worries: this is, after all, a first reading to show we have political priorities and to put some pressure on the Council, it is not the end of the story. These concerns have arisen because of what the committee adopted. We exceeded the ceilings in three categories - in category 1b we will have to see how Parliament votes on Thursday. On category 2, we are duty-bound to find a solution with the Council. On category 4, we also need to find a solution together with the Council. That is why the decisions have been taken in category 4, to try to ensure that there will be real dialogue with the Council to solve some of the political problems in that area.
As others have said, the ceiling on category 4 has been a problem ever since we concluded the interinstitutional agreement. Every year since then we have had to use the flexibility instrument. Some may agree with Mr Seppänen that the agreement is stupid. I am one of those who voted for it. That might make me stupid, but the reality is that this Parliament agreed it, and we have to live with it and within its restrictions. I hope that when it comes to the next interinstitutional agreement we will have learnt lessons from this one, especially in category 4.
However, this time the needs in category 4 - especially in the areas of Afghanistan and the Global Health Fund - have to be sorted out. On the Global Health Fund, there are certainly big differences of opinion between the Commission, the Council and ourselves. To make it worse, at least one Member State is asking us to find the extra EUR 65 million, which complicates matters when we know what the Council's position is already.
When I say it has to be sorted out, I mean we have to find a real solution with the Council, not going into a conciliation or trialogues and playing the usual games. We have serious problems in these areas and we need a real sense of cooperation. It must be said that we have had a good working relationship with the Danish presidency. We should not condemn the Danish presidency for not being here. They have apologised to me and explained that they have other commitments. The fact that the President-in-Office sat for 4 ½ hours at our last meeting showed his commitment. They have been quite good in the way they have worked with Parliament. They have respected Parliament and Parliament's will. The Danish presidency has been good to work with.
As Mrs Buitenweg said, the presidency has also been good today, even in the videoconference on the European Solidarity Fund. But let us hope that those good relationships can continue as we go into the next conciliation, prior to the second reading by the Council.
I also made the point at the Convention that, in contrast to the American War of Independence, where the cry was 'no taxation without representation', we in this Parliament have the luxury of having representation without taxation. That makes the Council often think that we are profligate with taxpayers' money. The message we need to give to the Council is that the budgets we vote here are serious and prudent, but they have political priorities. I hope that, in December, we will have achieved some of those political priorities.
Mr President, I would like to thank the rapporteurs, the Chairman of the Committee on Budgets and the Commissioner. As we have already stated, the Group of the Liberal Democrat and Reform Party is fairly satisfied with this budget, which would appear to be rigorous and transparent throughout. This is part of our tradition. I would, however, immediately add that, in my view, it is also an excessively technical budget with only a very limited political dimension.
We can accept the basic lines, particularly those relating to reform and enlargement, of course, which I feel is the greatest challenge facing us. However, precisely because it is a challenge, we must take more decisive, political action, action which is, above all, more visible to all the European citizens. I too, like the Committee Chairman, who spoke just now, feel that it is imperative that the procedure is reformed. The technical elements of the procedure need to be revised, it needs to be simplified and, in particular, its cultural and political dimensions need to be developed, with the Council's powers defined in such a way that they are maximised, not reduced, to achieve a more effective, more focused and, above all, more topical debate. There needs to be a basic philosophy underlying the European budget, a basic philosophy of shared, not concentrated, administrative responsibility - and I stress, shared: this is extremely important - and Parliament needs to have a greater political role, for it must discharge its mandate as effectively as possible. Parliament, like the Union as a whole, must be a visibly political institution and make political responses.
I will focus on just two technical aspects. The first concerns the issue of category 4, which my colleague has already touched on. I would add something further. It may be that we pay little or rather too little attention to the Mediterranean question, it may be that we pay too little attention to the issue of the Middle East. We go so far as to debate reconstruction, Afghanistan and issues concerning very distant countries, but there is a matter nearer to home which we will soon, all too soon, have to address more thoroughly and much more decisively.
I will mention one more issue: culture. The funds committed for young people, training and information are utterly inadequate.
Mr President, in March 2002 the European Parliament adopted a resolution on guidelines for the 2003 Budget. A series of issues were mentioned that are of the utmost significance for the future viability of our policies on agriculture and rural development. These include the mid-term review of Agenda 2000, consumer protection and enlargement. I hope that the Commission is sufficiently courageous and competent also to take account of these long-term objectives when it is implementing the budget and that it will not be distracted by more immediate political concerns.
I hope that sources of conflict, such as shortcomings in accounting procedures, fiddling and cooking of the books, are eliminated and that instead transparency and strict discipline are the order of the day when the budget is implemented. Both nationally and internationally, interested members of the public are presented with a confused and contradictory picture of agricultural policy.
As they currently stand, Commissioner Fischler's proposals have not met with the approval of a majority. More work therefore needs to be done on them. Despite the fact that the applicant countries have made huge economic and social adjustments, the Berlin decisions provide that the funds to be transferred to the accession countries, in the form of pre-accession aid, and expenditure on enlargement are to be maintained as laid down and made public. Several discussions in which I have participated have reinforced my view, in favour of the applicant countries, that the 25% rule for direct payments is politically unacceptable; in addition the applicant countries fear high losses and are demanding an accession rebate and a change in their quotas. This will have a major impact on the funding of the agricultural policy and the current financial perspective will have to be revised.
How much will enlargement cost? That is the question. How we are to respond to this in the 2003 Budget remains unknown. A vital question for the agricultural sector is 1.05% + X and for as long as it remains unanswered the implementation of the 2003 Budget will remain a dangerous business as far as agriculture is concerned.
Madam President, I should like to congratulate Mr Färm and Mr Stenmarck on their excellent work on the 2003 budget. It is important to remember that the budget is there to support policy decisions taken either by the Council or by the Council and Parliament jointly.
It is inappropriate to seek to use budgetary procedure as a means of shaping that policy. I am referring in particular to certain recommendations relating to agricultural and structural funds. The proposal to reduce export subsidies is both misplaced and ill judged, especially since it is aimed at forcing a policy decision, mainly a reduction in the transport of live animals. The budget is not the appropriate instrument for such policy decisions, regardless of how one might feel about the issue.
As far as the substance is concerned, we should remember that we live in a global economy, with strong competitors for agricultural trade. In the current climate of depressed prices and policy uncertainty, we are going to place our farmers at a further disadvantage. Let me assure you that, if the EU decided to ban live animal exports today, the Australians would step in and take over our markets straight away. This is an important commercial consideration that must be borne in mind.
Staying with agriculture, I share the concern of many colleagues over the proposed across-the-board reduction of EUR 275 million in agricultural spending. Clearly this proposal is out of touch with current agricultural realities. My own group has tabled a number of amendments which seek to undo some of the potential damage.
Likewise, the proposed quota of EUR 525 million in structural fund payment appropriations. As a representative of an Objective 1 region in the north and west of Ireland, I am very conscious of the benefit of every single euro invested in an effort to redress the economic and socio-economic imbalance in the Union.
In conclusion, I would welcome any improvements that could be made to the implementation rates for structural-funded programmes and projects. We must tackle this by improved forecasting of payment requirements, but I firmly reject any notion that global amounts could in any way be reduced.
Madam President, Commissioner, ladies and gentlemen, a great deal has already been said about this budget and a number of speakers have followed the trend started by the President of the Commission. If everything is stupid, the very rigour of this budget is stupid. If the Stability Pact is stupid, if it needs to be revised in order to make our countries and our economies less rigid, then, Commissioner, if anything can be described as great stupidity here, it is the stupidity which leads us, while ten countries are knocking on our door, to restrict ourselves with a highly complex budget that is pared down to the very minimum, forcing us to use all our ingenuity - and, in this regard, I pay homage to the skill of our rapporteur - in order to be able to make any provision at all for Afghanistan and many other subjects, a budget, lastly, that remains fixed and, if possible, even smaller than before. All this at a time when our States - and your President echoed this very eloquently - believe that we need to break the locks of laws that appear stupid, even to the States which are the guardians of these laws.
Let us also, therefore, consider the budget in this light. I do not feel this budget takes account of the facts. I believe that, at this time of enlargement, the Convention certainly needs to consider a new European Treaty, it needs to consider giving Parliament more powers, as it could certainly use them, but also, most of all, it needs to consider the fact that 25 States cannot operate with a reduced budget designed for 15. That is what I wanted to say in relation to the current climate.
With regard to Thursday's vote, I feel that, yesterday, in the Committee on Budgets, we envisaged a measure that I consider important. We have just learnt that North Korea is surreptitiously using the civil nuclear programme we are funding, at a high cost of over EUR 20 million, for military purposes, in deliberate violation of the agreements concluded with the international community. We believe we could strike a blow, when voting on the budget, by placing the appropriations concerned on reserve: this, Commissioner, could perhaps be a way forward, not least where the Council is concerned.
Lastly, we have a budget which I believe to be innovative in other areas.
Madam President, Commissioner, ladies and gentlemen, I should like to say firstly that I find it very regrettable that the other half of the budgetary authority is not present today. It would certainly be right and proper for the Council to attend these debates. Even though we had a debate on the general principles of the Budget at our last plenary part-session, it would certainly be fitting for them also to be present when we get down to brass tacks - and at Parliament's first reading we really do get down to brass tacks. In this respect I am very pleased that we have tabled an amendment which, at least initially, places the funds for the increase in Council staff in the reserve and asks a few more questions. I hope that this amendment will also be supported by a sufficient majority. It is linked to conditions which the Council can fulfil by the end of the year so as not to jeopardise enlargement.
I actually wanted to start by thanking the Council for making this morning's Solidarity Fund event such a success and for enabling us to reach an agreement. In this context, however, I hope that the Member States concerned, and in particular the German Government, will now also announce their figures quickly. We have all made every effort to meet the budgetary conditions. We have now met both. We have Budget lines, we have a legal base, and now all we need is money. If the Commission is still waiting for information in this respect I find it more than shameful. It is the end of October and it actually ought to be available.
I should like to highlight just a few points, because my fellow group members have already addressed a number of issues. First, a fundamental comment: it is increasingly clear that the decisions made by the Heads of State and Government in March 1999 on Agenda 2000 and the financial perspective up to 2006 were a wish list of items, which may have been sensible in 1999 but which are no longer relevant to the challenges currently facing the Union. I should like to illustrate this using just two figures: if we are able, according to the financial perspective, to spend EUR 42 billion on the agricultural policy but can, after considerable effort, only scrape together a final total of EUR 47 million for common activities under the Common Foreign and Security Policy then this shows an imbalance in our political priorities.
Europe's activities in Category 4, in particular its support for the peace process in neighbouring countries - an important task whereby we must help to transfer our European legacy of peace to other regions - are on very, very shaky ground. The decisions that were made in March 1999 do not help us to meet these obligations in the long term. I hope that something can be done here - we have of course tabled various amendments in an effort to shore up this work - and that we will at last be given a better chance to do justice to this important task which is incumbent on the European Union in the twenty-first century.
Allow me to address a second issue, one on which I also ask for the support of Members from the other groups. We have tabled an amendment stating that, in the work on the trans-European networks, special attention should be paid to eliminating bottlenecks to the enlargement countries. I would be delighted if a majority of this House could support this. We cannot have a situation where enlargement cannot at the end of the day take place in practice. It will admittedly happen on paper, but without the necessary infrastructure it will not be able to take place in economic terms. The Community is called on to act here. We are doing a great deal for those countries wishing to join us, but we must redouble our efforts.
Madam President, I will do what I can. I would firstly like to congratulate Mr Stenmarck on behalf of the Socialist Group on a very solid and well-worked report. But I would like to go further and thank him on my own behalf for the good will and cooperation he has lent me in my temporary work as accidental shadow rapporteur.
Ladies and gentlemen, as has already been pointed out, the preparation of the budget by the other institutions for 2003 has demonstrated the great pressure which the administrative needs relating essentially to the costs of preparation for enlargement exerts on the maximum limit of heading 100.
My group fully supports the rapporteur with regard to the main objective, which is, quite rightly, to provide the institutions with the necessary means for a good preparation for enlargement to 25 countries, which is just around the corner. To this end, the rapporteur has tried to provide the institutions with adequate means to meet their priority needs.
My group also supports Mr Stenmarck's strategy of frontloading, in other words, providing for the use of surpluses available from the present financial year 2002 to bring forward certain expenses forecast for 2003 and therefore relieve the burden on the 2003 budget, as the rapporteur explained at length during his speech.
Having said this, I shall focus on a series of points that my political group sees as priorities:
First point. All the institutions - in fact, the European Parliament was the last - just before the vote in the Committee on Budgets, have presented, under pressure essentially from the Socialist Group, a budget based on a rigorous cost-efficiency calculation. And to use this twelfth language that Mr Wynn described as the Community jargon, the so-called 'Activity Based Budget' has been presented because it is clear that the institutions need a transparent system of financial management for the sake of efficiency.
With regard to staff, I would like to mention two points. Firstly, my group has always supported the idea of the institutions having the necessary human resources, providing that the needs are real. We are therefore pleased that the Committee on Budgets has voted in favour of our amendment, in which we request a description of the functions and needs in order to be able to determine precisely what support is necessary in the case of institutional posts. But only for institutional posts. We therefore reject Amendment No 1 presented to the House by the Group of the European Peoples' Party, which requests that it also be extended to Members of Parliament who have similar responsibilities.
With regard to pensions, I would like to say that this is shameful. I was general rapporteur for the 1999 budget and in that report I placed great emphasis - almost a separate report - on the urgent need to resolve the problem of the pensions of European civil servants. We are now in 2002 and we are still making the same appeal. Mr Ferber, I would also have liked the Council to have been present, since that is the first obligation it must fulfil.
Furthermore, my group has always argued that the citizens need to be aware that the European Parliament is their home; a transparent home. We therefore support a pilot project to broadcast plenary sittings live.
And, Madam President, because there is no blank cheque here, with a view to the 2004 budget, the European Parliament's Bureau should present us with relevant proposals in this regard.
In order to minimise human suffering and enhance our own credibility, we need to introduce one more correction to the external relations budget. It remains extremely regrettable that we are still more than EUR 3 million short on the landmine issue. Funds for this cause have already been cut back worldwide. The European Union should not take part in this trend. Some 50 people, mainly women and children, are still affected every day. An enormous amount of money is still required, particularly for the aftercare of the victims and the relatives. Moreover, we as Parliament must also meet the commitments entered into in 2001. We are now incurring payment arrears while the EU has proven that it can make an effective contribution specifically in this field. This is why the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy has re-tabled my amendment. Our Parliament should recognise that the banning of landmines must also involve non-state players. Parliament is adopting a consistent stance by endorsing the amendment. A slight increase in the funds will result in a considerable reduction in the number of people suffering.
Madam President, the exercises in financial engineering required by the current budgetary process demonstrate, once again, the precariousness of the Community financial framework. We are not, of course, opposed to the priorities that the rapporteur has outlined. As a matter of fact, I wish to congratulate the rapporteurs on their work. We believe, however, that other approaches could be pursued in order to achieve these priorities, without prejudice to and with total respect for the legitimacy and the competences conferred on us, and particularly which would give us an advantage in achieving these very priorities.
The most important aspect of this situation is the revision of the financial perspective. Or, in the absence of such a revision, the full use of the prerogatives that the Treaties confer on us. It is, in fact, unacceptable to maintain and sustain a budget that is clearly inadequate for the set of priorities that we are coming up with.
Objectively, the means to achieve the ambitions that are being proclaimed are lacking. Parliament is constantly losing power and the result is clear to see, especially in heading 4, in which we are seeing a clear and ongoing pressure on cooperation with the least-developed countries, given the inclusion in this category of pre-accession aid for the candidate countries and sums for the reconstruction, first of the Balkans and now of Afghanistan. This situation must change.
Having said this, I should like to say something about a particular case: that of East Timor. I shall start by saying that I agree with the sums decided on by the Committee on Budgets. I do not agree, however, with eliminating the specific line for that young and much-benighted country. This would send a damaging and destabilising political message to a population that gained independence only a few weeks ago and which is still facing all manner of shortcomings. This would be a political message that does not, furthermore, tally with the resolutions that we have adopted, or even with the Sakharov Prize that we awarded. In addition to which, making funds available under the Asia budget line at a time when the path of future cooperation between East Timor and the European Union has not yet been defined would clearly be an act of rashness. I therefore believe it is right and crucial that the situation that has been created should be rectified in plenary.
Madam President, Commissioner, ladies and gentlemen, this 2003 budget is catastrophic, nostalgic and historic all at the same time.
Catastrophic, first of all, because it is based on a whole series of things which are unacceptable. For example, the bargain or British cheque. One night, at Fontainebleau - Mrs Thatcher tells this tale in her memoirs - President Mitterrand said to her 'Madam, you will get your cheque'. In fact, however, since then, the United Kingdom has become a net recipient. It is as if a millionaire continued to go to the soup kitchens and considered that this was actually part of the Community acquis.
Second catastrophe: the RALs, for example, not only in the field of the Structural Funds, but also in the field of agriculture. The difference between the budget on which we voted and the appropriations actually committed, actually taken up, is such that, over ten years, European small farmers have lost out on almost the equivalent of an annual budget.
This budget is not only catastrophic, however. It is also nostalgic. Everyone has said it, this is the last time there will only be 15 of us. As the Hungarian President rightly said to us earlier, in a Europe with 25 Member States, there is no question of having two speeds, with some countries receiving 100% of the agricultural subsidies and some, initially, only receiving 25%. The balance of political powers will be such that we will not be able to carry on this way.
The 2003 budget, however, is an initial response to this need, and that is why it is historic. Not historic because of a number of pretentious things such as the APS - annual political strategy - or ABB - activity based budgeting. These things have existed since the 1960s with the planning, programming, and budgeting system. No, if this budget is historic, it is because it is the first to exceed EUR 100 billion, the first in budgetary history to reach three figures. And although it took 43 years to get there, it will take barely ten years to exceed two hundred and reach the EUR two hundred billion mark. In this respect, sooner or later, these two hundred billion will, of course, force us to establish a European tax.
We must welcome this budget, it is the last easy budget, the last simple budget. In future it will be open season on taxpayers, although it is true that, for our British friends, this will replace fox hunting, which has now been outlawed.
Madam President, this budget has just been described as nostalgic, catastrophic and historic. I believe it is a sound, well-balanced budget and I would like to thank Mr Färm and Mr Stenmarck for their perceptive work.
I would like to draw your attention, ladies and gentlemen, to points which might seem minor but which concern Parliament's use of its power of initiative. With due regard for the interinstitutional agreement and the Financial Regulation, the European Parliament is about to vote on new pilot project and preparatory action initiatives, which I believe will be useful for European integration.
The first point concerns preparing small and medium-sized businesses for enlargement. I feel this will be an important signal to industry which will make that network of small businesses which is so vital for our economies feel more involved. I am convinced that practical measures would have much more effect than a series of information campaigns.
The second initiative which I would like to mention concerns a programme known as ENEA, dedicated to the elderly, which seeks to repeat the success of the Erasmus and Socrates programmes in the context of the movement of the elderly. The innovative nature of this programme lies in the fact that it could develop as an interface between culture, social policies and health and that, if Parliament endorses the pilot project, it will be providing the Commission with the opportunity to create a programme which will encourage dialogue between elderly people from 25 different countries.
The last point I would like to mention is the environmental initiative, which, by means of the funding of reforestation measures and the creation of a seed bank, will allow us to promote the mechanism for clean development laid down by the Kyoto Protocol. This project seeks to promote positive measures at European level to reduce CO2 in the atmosphere, while creating an operative structure for the collection and preservation of seeds and plants, many of which would otherwise be lost as autochthonous species, and the use thereof for the purposes of ecological restoration. This will also create employment, for the diversification of farming will certainly pose problems and require new goals to be set.
The Commission must, of course, now inform Parliament without delay of the measures it intends to take to comply with the recommendations of the budgetary authority if all this is to be put to the vote on Thursday and again in December.
I would like to thank Mr Färm and Mr Stenmarck once again for their work, and I hope that the Commission will continue to seek that close cooperation which we have enjoyed in recent months.
Madam President, ladies and gentlemen, I have heard several Members, including the general rapporteur, refer to the RALs and present questions and proposals to the Commission, as well as examine the possibilities for simplification. I would like to draw your attention to a curious phenomenon: the implementation of the Structural Funds, which represent one of the most voluminous headings, is much greater in the poorest countries of the Union than in the wealthy countries, which is contradictory by anyone's standards. Logically, it should be expected that the more developed countries should have better implementation and better administration, but this is not reflected in the data they present us with. Perhaps more specific questions should be asked of the Council. When considering this issue, we cannot be homogenous and assume that everybody is equal.
I am speaking on a personal basis, but also as permanent rapporteur for the financial perspectives. I would therefore like to focus on two points. Firstly, I would like to ask the Council - which, although it is absent, I hope will read the Minutes - whether it intends to comply with what was agreed last year in relation to the contribution to the programme of restructuring the fleet which traditionally fished in Moroccan waters, and which we agreed to restructure as a result of the lack of an agreement with that country.
The Union's budgetary authority, that is to say, the Council and this Parliament, agreed in December 2001 to include, and I would stress, 'in the 2003 budget at the latest', the EUR 27 million still required to finish the programme. However, in the draft budget, the Council has eliminated a budgetary heading that the Commission had included to this end and I would therefore ask what this means. Does it mean that the Council does not intend to respect its commitments or does it intend to concoct an excuse? And do not dismiss me as lacking trust, since what I have is experience. I have being fighting this fight for many years.
We in the Committee on Budgets propose to you two possibilities which, furthermore, may be complementary. On the one hand, to carry out a transfer of appropriations in November which are not going to be used in Category 2. Up until 18 October, EUR 105 million remained uncommitted. The Commission now tells us that it could only use 9 million. I would ask it to make an effort with this 105 million, and then we will see what it can achieve. Otherwise, we should really mobilise the flexibility instrument laid down in the Interinstitutional Agreement for the next financial year. This is not very orthodox, it is true, but it could be accepted, since there is an exception laid down in the article of the Agreement. Furthermore, I hope that the Council, as it sometimes does, will fulfil its promise and that we can come to an agreement before December.
The second issue is the cut in traditional policies on third countries. Ladies and gentlemen, in heading 4 they are constantly asking us to increase our aid to new countries, and this is done to the detriment of old ones. This also implies a consideration by the Council of the total amount for this heading.
Madam President, I should like to touch upon quite a small part of the budget, namely that relating to the decentralised agencies, as they are called. Two agencies have the problem of being physically situated in countries where the rate of inflation is higher than the EU average, and this erodes their budgets and, therefore, their ability to carry out their tasks. One of the agencies is that in Dublin, which is engaged in developing the social dialogue, partly in the candidate countries. The other agency is that in Turin which develops vocational training in the Balkans and within the framework of the MEDA and TACIS programmes. The Commission's budgeting does not take account of this problem of inflation, and I believe that more new agencies are at present being established in order to ensure there is the necessary administrative expertise. The agencies differ greatly from one another in the ways in which they are set up and in the tasks they have, and I therefore hope that, in the future, we can obtain a budget reading that better takes account of the agencies' different structures and different needs.
Madam President, I too would like to express my concern over the lot of development aid in the budget. Rigour is the watchword. Budget headings are removed and reduced, and I feel we are far from a budget that meets our needs and expectations. Apart from the fact that the increase in this part of the budget is only superficial, since account must be taken of the inclusion of pre-accession aid for Cyprus, Malta and, in particular, Turkey, the general trend conveyed by the figures is not an indication of a great desire on the part of the Union to shoulder its responsibilities with regard to the South.
How odd it is to set the objective of eradicating poverty and, at the same time, cut funds for development aid. The cuts are clear: less for food aid, less for Latin America. They are particularly serious for the Mediterranean and the Balkans, without counting the possibility of further cuts which will have to be made if funding for aid to Afghanistan is not found from other resources. Who can we convince that this so-called reallocation of funds to other headings will lead to more appropriations, greater effectiveness in responding to the needs of the people concerned? Without a proper review of the Financial Perspectives, the pressure on heading 4 is becoming untenable.
Following the abolition of the Development Council, such a budget would send a very bad signal. Another example is the negotiations which have just begun with a view to the signing of economic partnership agreements with our ACP partners. Considerable adjustment efforts are asked of them; that is a financial constraint which cannot be sustained by the ACP countries themselves or by the EDF, but which requires supplementary funds to be specially allocated by the European Union.
Lastly, I wish to lend my support to my group's proposal to create a specific heading for aid to Palestine. Some claim that the projects funded by the European Union should be abandoned, if they are destined to be systematically destroyed. Several months ago now, Commissioner Patten estimated the destruction of such infrastructures by the Israeli army at EUR 20 million. Nevertheless, the Union must certainly not give in to the law of the survival of the fittest and must act as required by law. That is what Commissioner Patten has constantly reiterated, calling for a serious and concerted effort required to reform and rebuild the Palestinian Authority, as the only viable interlocutor in future peace talks. This will be achieved through the political and budgetary transparency of this objective.
Madam President, ladies and gentlemen, we already mentioned some of the priorities of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy for the 2003 Budget in our debate two weeks ago. Today, I should like to concentrate on making a number of comments on the text that we have agreed with the Council on future cooperation in the Common Foreign and Security Policy.
In future negotiations with the Council, the Committee on Budgets is proposing to introduce an institutional mechanism providing for greater parliamentary involvement before the Council makes decisions on foreign policy spending commitments. As you know, in recent years we have been repeatedly confronted with the problem - particularly because of the crises in the nineties - of the Council making spending pledges and then Parliament having to find emergency funds from somewhere by cutting the amounts allocated to other foreign policy priorities.
That is why we want to have a mechanism whereby the Council involves Parliament at an earlier stage, and here we are proposing firstly that Parliament be consulted when possible joint actions are being examined, if necessary on a confidential basis. Secondly, we are asking for Parliament to be informed by the chair or representative of the chair of the Political and Security Committee about any mandate and above all about the financial impact of a joint action. Thirdly, a joint work plan should be drawn up by the Commission and Parliament setting out priorities for the coming period.
This is an offer to the Council and only if the outcome is satisfactory will we authorise the funds for the policing mission in Bosnia at second reading. Initial indications are very positive and I believe that this is a very important step towards also subjecting the Common Foreign and Security Policy to parliamentary scrutiny in the future.
Madam President, Commissioner, ladies and gentlemen, our rapporteurs, Göran Färm und Per Stenmarck, have already produced the broad outlines of our future Budget for 2003. Previous speakers have highlighted particular points and added new ones. I wish to do the same and highlight one small point, one that Mrs Buitenweg has already mentioned. My particular concern, as incidentally has been the case for some time now, is small and medium-sized enterprises and above all micro-enterprises. We cannot invent a new priority every financial year, so I am sticking to this one.
That is why I will also repeat what many of you know, but it will not do any harm to remind you of it again: 99% of all companies in Europe have fewer than 50 employees. They employ more than half of all workers and are also responsible for around half of the European Union's entire turnover. On average each company employs five people. It is small and medium-sized enterprises that are very innovative and growth-driven. They therefore play a decisive role in the fight to increase jobs and reduce unemployment. That, for a social democrat, is what counts!
We are already doing a certain amount at European level to increase the competitiveness of SMEs; let me remind you of the multiannual programme for enterprise and entrepreneurship. However, we want to do even more. The project 'SMEs in border regions' should be replaced by a project on 'SMEs and enlargement' and - a number of social democrats have in any case spoken strongly in favour of this - we want a project that helps SMEs to implement the concept of 'Corporate Social Responsibility - a business contribution to sustainable development'. So far these proposals have tended to be directed more at the large companies. This comes as no surprise: after all they were involved in drafting them. We do not consider this to be wrong, far from it, but now we want them to be extended to include guidelines for our small and medium-sized companies. We want a pilot project on SMEs and social responsibility.
Madam President, first of all, I should like to congratulate the two rapporteurs. Every year I am shocked at the huge amount of work they have to do. What are my general comments on the budget? It is widely known, also from previous years, that I am a great fan of carrying out what we have agreed as far as possible. We should thus remain committed to the financial perspectives. This year too, there are a number of budgetary items which go beyond these financial perspectives. This is particularly the case in category 4. We should, in my opinion, adopt a flexible stance for once. As far as the necessary expenditure for Afghanistan and the Global Health Fund is concerned, I believe we should use the flexibility instrument and confer with the Council.
Whenever I discuss the budget, I cannot help but mention agricultural spending. I have once again tabled a host of amendments, and I hope that if they are approved by the plenary, the Council will be prepared to adopt them. We currently have an FMD investigation committee, which has made a number of recommendations on which you will be able to vote later on this year. However, a number of things are already clear. It is unacceptable for us to slaughter animals on a large scale again in the future, as we have done in the past. This is why I have tabled amendments for developing better vaccines and better testing methods, distinguishing between infected animals and inoculated animals, and so on. Also, in my opinion - which is incidentally universally endorsed - agricultural production should focus on quality. The public, however, should know what quality is. Europe needs to develop its own quality system which is readily recognisable to its customers, and funding has been made available for this purpose, provided the system is effective.
Finally, with regard to the cost of controlling animal diseases, I believe that it is unacceptable for us to earmark a relatively small amount in the budget for this purpose every year, while every year it becomes apparent that if a real epidemic were to break out somewhere, it would cost billions. In my view, we need to develop European insurance systems.
Finally, I have noticed that cooperation between the Council, the Commission and Parliament has been good to date. I hope that this will continue to be the case in future.
Madam President, on behalf of the Budgetary Control Committee, I would also like to congratulate the two rapporteurs, who, I know, have done an immense amount of work on their reports. Also the Chairman of the Committee on Budgets, Terry Wynn, for the way he expedited the votes in some highly-charged discussions recently. It is good to get all the work through so rapidly, and I thank him for the way he did that.
My committee was mainly concerned with four areas. The first was OLAF, Europe's anti-fraud office. I believe that we have sorted out the problem all the parties in this House had in finding a suitable wording for an amendment about OLAF's funding for the coming year. But we still have concerns about the dialogue between the Commission and OLAF in the budget process. Realistically, I am particularly worried that it poses questions about OLAF's independence; it is part of the Commission in this process and we can amend its budget in that way.
The second area was export refunds, something on which Mr Mulder, the previous speaker, is an expert, as is Mr Casaca from the Socialist benches, and a subject I know very little about. I understand that they are relatively happy with the outcome of the amendments they tabled in this field.
Thirdly, we were interested in the protection of the euro against counterfeiting, concerned about the valuation of the euro because so much could have been counterfeited. Perhaps we should have been more worried about the bizarre comments by the President of the Commission and tabled an amendment about that.
Fourthly and more importantly, we were very concerned about the reform agenda within the Commission and that is why I draw the attention of Members across all the parties to the amendments to the Färm Report, especially in relation to Commission reform. The Commission's former chief accountant has drawn our attention to a number of concerns about the computer systems and how to ensure that our taxpayers' money, our national governments' money, is being spent correctly if the computer systems used do not support each other or provide proper figures.
No doubt we shall come back to this in future debates, but those were the main concerns raised by the Budgetary Control Committee.
Madam President, Commissioner, our wonderful rapporteurs, one of the issues which comes up time and time again in debates on the budget is the proper administration of expenditure. That was the case and continues to be so where other areas as well as the Structural Funds are concerned.
We have received many comments on this issue, almost all of them expressive of indignation but hardly any of them proactive. However, a number of solutions have been put forward this, as in past years, including the placing of funds on reserve, and we heard this proposal reiterated just a few minutes ago. I believe that this particular medicine would do more harm than the illness, and so I feel that the right direction to take would be that of simplification.
It has already been said that Commissioner Barnier has set a major project in motion in this field and involved Parliament. Proposals have been developed which, if implemented without delay, will make it possible to limit the loss of Structural Funds appropriations by Objective 1 regions. However, that is not enough: we need to streamline the all too numerous bureaucratic elements and the endless succession of requests for documentation and controls, and we need a consolidation of funds which responds to the current situation through the integration of development measures. This is crucial for enlargement too. A stronger Union does not necessarily mean a more ineffective Union - quite the opposite: the simplicity of the rules and the application of the principle of subsidiarity will make the European budget a flexible political and accounting tool which is free from the burden of the RALs, and, most importantly, it will result in a closer, more intimate relationship between the European Union and the citizens.
Madam President, as I mentioned in the previous plenary session, the Committee on Economic and Monetary Affairs largely welcomed the Council's first reading of the Commission's draft budget.
It is also true that the committee feels that the EU budget for 2003 is considerably more modest than it has been in recent years. As we all know, this is due to the fact that the considerable information initiatives financed by the EU budget ahead of the introduction of the single currency are now behind us. However, I will return to this issue in a moment.
Our committee proposed a very modest number of amendments to the budget and I was greatly disappointed that these were almost entirely rejected by the Committee on Budgets. As I said, the requirements were very small and should have been acceptable, particularly in the case of the committee's position and proposal regarding the PRINCE programme and in particular its sub-section B5-3061: information initiatives relating to the single currency.
There was broad agreement within the Committee on Economic and Monetary Affairs that the information initiatives should be concentrated on those countries which have not yet introduced the single currency and, to a certain extent, also on candidate countries, which will introduce the single currency one day. The fact that this amendment was rejected becomes even more regrettable when we consider that at least one, and perhaps more, of the current Member States is highly likely to hold a referendum on the single currency next year. With this in mind, it seems logical that the funds should be earmarked for these countries, rather than being spent on information initiatives of questionable benefit in the countries which have already been highly successful in introducing the single currency. It is difficult for me to see what use information measures may have in these countries where the euro is already a reality and part of everyday life. As Wim Duisenberg, chairman of the European Central Bank, says, the Central Bank has never had any problem selling its product.
I share this view and believe that these measures can be taken by each country which has introduced the euro without any contribution from the EU budget.
Madam President, Commissioner, ladies and gentlemen, on the eve of the vote at first reading of the 2003 budget, I must confess to mixed feelings. We are working to overcome the constraints of the Community budget as best we can and find the best possible arbitration. Having said that, I cannot prevent myself from thinking that we placed these constraints on ourselves. The now regular reduction in the Community budget as a percentage of GDP seems to me to be of particular concern. Once again, we do not appear to want to equip ourselves with the means to fulfil our ambitions.
The situation of heading 4 is a prime example of this. The Council, in the context of large multinational conferences, undertakes to support various very worthy causes: the reconstruction of Afghanistan, campaigns to fight AIDS, etc. Then, when it returns to Brussels, it does not seem to want to give us the means to keep its promises. We owe it to ourselves to remind the Member States of their duty to ensure coherence and, in particular, to fulfil our ambitions with regard to enlargement. More generally, I believe that the current Financial Perspective system has shown that it is no longer capable of fulfilling the needs of Europe. I would not like you to think, however, that our draft budget is bad. On the contrary, I believe that, in many areas, we have succeeded in making progress and finding compromises that are acceptable to everyone.
I welcome the fact that, as regards heading 1, the amendments proposed by the Committee on Budgets clearly reflect our wish to make the common agricultural policy fairer, more just and more sustainable, and to strengthen its rural development pillar. The budget must first and foremost fulfil the citizens' expectations. The amendments proposed by my group with regard to the 'information and communication policy' chapters are along these lines and are essential to the future of Europe. The same is true of support for small businesses and craft trades. As Mrs Haug stated in our various speeches, that must be a priority. Employment depends on it. These appropriations cannot be refused year upon year. I would nonetheless like to thank our two rapporteurs for having instigated new methods of budgetary debate, for greater transparency, because all this is indispensable with a view to increasing citizens' awareness of European politics in future.
Madam President, Commissioner, ladies and gentlemen, I should like firstly to express warm thanks to the rapporteur, Mr Stenmarck. He has managed to enshrine our desire for a WTO parliamentary assembly in the budget. This is, I believe, a historic act. The Committee on Industry, External Trade, Research and Energy is deeply proud that this has been achieved, at least in this reading.
Secondly, on behalf of the Committee on Industry, External Trade, Research and Energy, I should also like to thank Mr Färm very much for his understanding of the problems facing small and medium-sized enterprises, particularly in border regions, where I believe that this initiative will be very well received and to which it will offer huge benefits for the future, particularly with a view to enlargement.
I see a further problem. The Committee on Industry, External Trade, Research and Energy adopted the sixth framework programme of research unanimously. Since this was agreed with the Commission and the Council, however, a new problem has arisen. On the one hand, we have a development on Basle II that poses a serious threat to the creditworthiness of small and medium-sized enterprises, and at the same time enlargement is imminent and the economy is currently in a very poor state.
Mr Walter has already said, quite rightly, that we need to strike a balance and that at present things are out of balance. We are losing revenue. So, what do we need to do to improve tax revenue? We need to prevent even more companies from going bankrupt because bankruptcies threaten to cause a huge increase in unemployment. This trend could be exacerbated if we do not prepare for the introduction of Basel II in good time. I myself am an economist, but I believe that the sixth framework programme really does need a Basle II-related research priority - creditworthiness for small and medium-sized enterprises. I would strongly urge Mr Färm to support us on this important matter, because we need new instruments so as to continue to guarantee the stability of Europe, and what we need is a stability pact for SMEs.
Madam President, as draftsman for the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, I am broadly happy with the position the Committee on Budgets has taken on our amendments. I should like to thank Mr Färm for his help and support. I am particularly glad that we have maintained my amendments on the security of our EU delegations. I believe that is of tremendous importance. I am also glad that we have managed to restore the cuts on the human rights and democracy line.
I understand the strategy of the rapporteur in relation to Afghanistan. I would just like to make sure it is clear that nothing is going to undermine our commitment to reconstruction in Afghanistan.
I am disappointed, however, that my amendment on landmines was not accepted - the EUR 3.15 million - because that would take us up to the amount to which we had originally committed ourselves. The line on landmines was very much a European Parliament measure. I would hope that we can, in our voting, consider restoring that figure because it would take us up to what we originally proposed. I am disappointed at the amendments whereby EUR 15 million for Palestine is put on reserve under some interesting conditions. I would hope that we could put all the money for Palestine above the line.
On behalf of the Committee on Employment and Social Affairs, I too should like to thank the rapporteurs who have worked so hard, within all the confines, to bring this budget to a successful end. Incidentally, we held a very extensive debate yesterday on the issue of the three percent, and Mr Prodi should, in my view, simply advise all countries to adopt the EU's budgetary system, for if they were to do this, they would never suffer any shortages again and always have surpluses. This is the problem we are facing: the system is such that surpluses always arise. Countries can easily adopt this system, but the only problem is, of course, that certain wishes cannot be met. The system is ruthless and we have to live with it.
In my view, we have come up with a number of sound solutions to make the system more workable than it has been in the past. After all, we can protest loudly at a lack of funding, but if you consider what is returned to the Member States, then this always strikes me as a little strange. We should do something about this. This has also been laid down in the interinstitutional agreement, and this should also be taken into consideration. We must simply be able to manage the funding we have at the moment better and not commit everything without giving it a moment's consideration.
We are reasonably pleased with the outcome of, and particularly with the project on, mobility for the elderly which was included in this budget at the instigation of Mr Podestà. I am unhappy about one point, namely the way in which foundations - and I am mainly referring to the foundation in Dublin - are being treated. If the costs in one country rise faster than in the rest of the EU, there is a certain rule in the Community that provides for this. This is the way it is. It is impossible for the Committee on Budgets, and especially the person responsible in the Committee on Budgets, to say in such cases: 'Oh no, this does not concern us at all; we simply do not give this money; they will have to draw on their own reserves'. These reserves do not exist, which is just as well. This is only a minor point and I do not want to spend too much time talking about it, but it is still important that we do something about it.
Madam President, once again this year we have been struggling with the strict ceiling on category 4, given ever-increasing demands arising from growing international instability and a consequent diminution of the poverty focus of EU aid to developing countries around the world. But the whole Parliament - not just the Committee on Development and Cooperation - has been clear that development is a political priority overall in this year's EU budget, with support for the global fund against AIDS, TB and malaria.
The Council in its May resolution says it is committed. The Commission says it wants to retain its board seat. Yet the EUR 120 million contribution last year is reduced to a proposal of just EUR 35 million for next. No, Parliament does not want the European Union to provide the minimum possible. It recognises that AIDS/HIV is the most serious challenge to humankind today; that the United Nations has declared at least 7 billion is needed worldwide; and that proposals amounting to 5 billion have already been tabled.
The global fund represents a bold new approach - fast-moving, participatory and accountable. The European Union must demonstrate that it can achieve the same vision, imagination and commitment by significantly raising its own financial contribution and offering real European leadership in tackling the most devastating global challenge of our times.
Mr President, I am pleased that the Committee on Budgets has endorsed so many of the amendments by the Committee on the Environment, Public Health and Consumer Policy, in particular budget line B7-524 - assistance in the nuclear sector. We call for an appropriate sum for cancer equipment in the Republic of Belarus, which is still significantly affected by the consequences of the Chernobyl nuclear power plant accident in adjacent Ukraine. Up to 23% of its territory was contaminated; about 2 million people - including 500 000 children - live in the radioactively contaminated areas. The sickness rate in the contaminated areas has grown dramatically. For instance, the number of children under the age of 18 suffering from thyroid cancer is 50 times higher now than before the accident. Among the adult population, the growth of the number of thyroid-gland cases has increased fivefold.
The most effective method of controlling these tumours is high-dose-rate brachytherapy, which minimises exposure to radiation of healthy organs and tissues during radiation treatment of malignant growth. High-dose-rate brachytherapy requires high-tech equipment and, due to the high acquisition and maintenance costs of this equipment, Belarus needs assistance. We should not let our very real concerns over democracy and human rights in Belarus prevent us from helping its children.
Madam President, Mrs Figueiredo, the draftsperson of the opinion, has clearly communicated to the Committee on Budgets and to this House the concerns of the Committee on Fisheries in relation to this draft budget for 2003.
You will be aware that the whole of the CFP represents for European Union budgetary expenditure less than the smallest of the agricultural common organisations of the market; the Union budget intended for fisheries is smaller than that for cotton, for example.
I would like to remind the House of the commitment made by the Council and Parliament to provide the EUR 27 million corresponding to this financial year for the restructuring of the fleet that fished in Morocco. The people concerned, who are fishermen and shipowners, hope that this commitment will be met, regardless of the form of budgetary or accounting engineering adopted.
Although there are no resources to increase the lines for social dialogue and coastal fishing as we would have liked, the Commission should take account of Parliament's desire for these two issues to receive more support.
Madam President, I wish to speak about regional policy and transport issues, but first let me congratulate the rapporteurs and the committee chairman on their work.
Unfortunately, my news is not good news. The trans-European networks, despite the commitments made by the Essen Council, are progressing at a snail's pace. Priority works are at a standstill and the Council's response is further cuts. This being so, we in the Committee on Regional Policy and Transport wish to give our unconditional support to the amendments, also backed by the Committee on Budgets, which are designed to rectify this situation somewhat. Secondly, I also wish to express our serious concern about the disbursement of funds from the Structural Funds.
We got off to a very slow start in 2000, for which the Member States were mainly to blame and the same applied in 2001. We know that the Commission is trying to do something about this and that Commissioner Barnier has tried to do something about this, especially with his recent communication and the meetings he has been holding with Ministers from the Member States. However, the Member States must do what they can. Someone commented, and I entirely agree, that the situation is worse in the rich Member States than in the poor. So they must do what they can to ensure funds are disbursed quickly and, of course, the Commission must monitor developments closely so that we can put a stop to this problem because, if things go on as they are, I am afraid that, in the end, a big chunk of Structural Fund resources will go to waste.
Madam President, the vast majority of the amendments put forward by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, for which I am rapporteur, have been taken into account in the 2003 budgetary procedure.
Regrettably, three of the committee's amendments that I consider to be important were rejected or altered. They are being put to the vote again in the plenary. They concern firstly cooperation with third countries on migration. Here we want the commitments to be increased by a further EUR 5 million. I am convinced that the only way to improve the situation is to step up cooperation and that means more funds from the European Union.
Secondly, they concern the European Refugee Fund. I do not think that I need to dwell on this as the issues are actually already well known. The third point is the Celex budget.
Although the situation has changed immeasurably since the attacks on the USA, we have done a great deal without demanding a dramatic increase in expenditure. I therefore think that all of our demands - these three points - are justified and would ask you to bear this in mind when you vote.
Madam President, if you want to find out what is really important for a person, do not ask them. Just ask to look through the stubs on their chequebook or the entries on their credit card account and you will find out. This afternoon we are actually looking through the stubs of the Commission's chequebook and what do we discover? EUR 2.4 billion spent on olives but EUR 240 million on the Socrates Education Programme for the European Union. As budget rapporteur for the Committee on Culture, I cannot but help notice that we spend one tenth of the money on education that we spend on olives.
On information for enlargement, the Commission proposed EUR 14 million in the budget - a good sum you might think, until you see that the subsidy proposed for bee keeping was EUR 16.5 million. I am not criticising support for bee-keeping, but I think that this Parliament was right to increase the amount that the Commission wanted for information on enlargement from EUR 14 million to EUR 21 million.
If people in the candidate countries and the existing countries do not understand enlargement, then we shall only have repeats of the problems that we experienced in Ireland. On that EUR 21 million, the Budgets Committee accepted the proposal from the Committee on Culture that EUR 1 million should be set aside for training future MEPs from the candidate countries. We had the President of Hungary here this morning, which shows that clearly politicians from the candidate countries are looking forward to joining this Parliament and they need training to be able to do that properly.
I am also pleased that we have been able, if this budget is now passed, to reinstate the amount of money for e-learning, namely EUR 17 million as opposed to the Commission's proposal of EUR 9 million.
It is not just that our budgetary priorities are wrong, the system is also wrong. I will pay tribute to the support we have had from the budget rapporteur this year and from the Commission, but the Council is absent this afternoon. It has been absent from discussions with the committees looking at the proposed budget. It really should be ashamed of its position in this respect.
I agree with Mr Perry and the other speakers who, over the afternoon, have pointed out that the Council needs to be present at this debate. I would like to stress this on behalf of Parliament. It is important that the Council takes part in our debates and gets to hear our views.
Madam President, I would like to devote my two minutes to expressing my satisfaction at the fact that the proposal which has been put forward allows increased work on trying to prevent the spread of poverty-related diseases, primarily HIV, malaria and tuberculosis. We know that these diseases create enormous difficulties and problems for millions of people and that years of development work are quickly eroded due to these diseases causing so much sickness and death.
As long ago as in the 1990s it was possible to make forecasts, particularly regarding the spread of HIV, suggesting that in certain cases up to 25% of the adult population in some countries would be infected. These forecasts were dismissed. I must say that both the international community, including donor countries and individual countries in the South, took these problems far too lightly. Until very recently, the Commission has also done very little within the framework of its aid. As we now have a new directive on how these issues are to be handled, and particularly as we are increasing the budget, there is now an opportunity for us take on much greater responsibility on this issue.
I would particularly like to stress the importance of us ensuring that the global fund which has just been set up has enough money so that the EU and Europe are able to have a proper and stable influence on this work.
Madam President, Commissioner, I should like to start by thanking both rapporteurs of the Committee on Budgets and the members of the Committee on Budgets for the fact that - and this is a first - the lion's share of the amendments tabled by the Committee on Women's Rights and Equal Opportunities have been adopted by the Committee on Budgets in the same or altered form. These amendments, Commissioner, pertained to three areas.
The first group of amendments related to violence against women, including genital mutilation, rape, the stoning of women etc., in a large number of countries worldwide. We have for the first time included a clause in the budget that stipulates that the aid we provide to a number of countries can be suspended if they fail to respect women's rights. I welcome this and thank the Committee on Budgets. This is the first area that has been adopted.
A second area is about women and decision-making. In many Member States, a great deal of progress has been made in the field of political decision-making by women. Trade unions and employers, however, have done very little to promote the presence of women in their organisations. This is nonetheless necessary, for trade unions and employers have more or less acquired the status of legislator in a large number of Member States: agreements concluded by them have the force of law. They have thus acquired a great deal of power but have not made as much effort to bring women to the fore as our national parliaments and our national political parties have. This amendment has also been adopted, for which I thank the Committee on Budgets. An amendment that has not been adopted - and I will call on the Commissioner, Mrs Diamantopoulou in this connection - is the amendment on more flexible standards for the financing of projects intended for women. The standards are very high at the moment. Many women's organisations are unable to comply with them. This is the only amendment that has not been adopted. I should nevertheless like to express my thanks on behalf of the Committee on Women's Rights and Equal Opportunities.
Thank you for this contribution. As a woman, I would also like to take this opportunity to thank you for your work over so many years on women's issues. This work has clearly produced results this time.
The debate is closed.
The vote will take place on Thursday at 11.30 a.m.
(The sitting was suspended at 5.40 p.m. and resumed at 6 p.m.)
Question No 38 by Raimon Obiols i Germà (H-0645/02):
Subject: Food crisis in the Tindouf refugee camps
As a result of statements made by Radhouane Nouicer, UNHCR operations manager for North Africa and the Middle East, we learned in early September of the food crisis affecting the 155 000 Saharawi refugees in the Tindouf refugee camps. The WFP reports that if no new food aid is received, refugees will only get 11 per cent of their daily food requirements - about 231 kilocalories per person - in October, compared with the standard ration of flour, pulses, beans, vegetable oil and other products, providing a daily total of 2 100 kilocalories.
The children are in an especially serious position, since according to UNHCR data 35% of them are suffering from chronic malnutrition and 13% from rickets.
We are aware that the Commission has limited resources at its disposal, but is it able to make an immediate contribution in order to alleviate this impending food crisis?
What mechanisms could the Commission use to encourage the Member States to make fresh contributions to the WFP?
A major part of ECHO's strategy is dealing with forgotten crises, and this is quite important. This is also why we are providing continued assistance to the Saharawi refugees. ECHO is the largest source of aid to these refugees. Over the last three years, ECHO has more or less doubled its assistance to the Saharawi refugees from about EUR 7.5 million in 1999 to EUR 14.34 million this year.
While the World Food Programme is responsible for the basic foodstuffs ECHO is concentrating its assistance on supplementary food products in order to ensure a more varied diet. However, in view of the problems the World Food Programme has had in finding the donors it needs to meet its commitments ECHO decided, in 2001, to set up a three-month buffer stock of basic products such as cereals, pulses, oil and sugar, which the WFP can use in case its supplies arrive too late for distribution to the refugees, the condition being that the World Food Programme should undertake to replenish these buffer stocks.
This arrangement has been invaluable, with 13 such loans totalling a volume of 12 153 tonnes in the period until the end of October 2002. The problem is that so far only 5 589 tonnes have been replenished, leaving the buffer stocks very low, at a level of 17.24% of the full amount.
It was against this background that, at the beginning of September 2002, the World Food Programme and the UNHCR issued a joint appeal for further international assistance to satisfy the needs for basic food items. While it may be correct that the WFP could cover only 11% of needs in October, it must be said that this figure relates only to deliveries from WFP and does not take account of deliveries from other donors.
ECHO financed 300 tonnes of rice, delivered in October, and the use of the ECHO buffer stock I mentioned has made an important contribution, enabling us to satisfy the total needs for basic food products in October. So it is not the case that in October they only received 11%. As I have explained, the situation is much better.
Let me say a few words about the ECHO global plan for these refugees, which was adopted by the Commission this year. This plan, involving an amount of EUR 14.34 million, should reduce the full impact of the crisis. Over 80% of the ECHO 2002 global plan consists of food products. Under this plan, a further 5 000+ tonnes of basic foodstuffs are due to arrive in the coming weeks. In addition, over 3 000 tonnes of ECHO-financed supplementary food products will be supplied in the next few months. The WFP has also announced that it is sending over 4 000 tonnes of basic foodstuffs. This is the good news. Nevertheless, there is still cause for concern, particularly as regards the January and February distributions, owing to the possible lack of foodstuffs to satisfy total needs in that period.
There is some donor fatigue. This is the background. I agree with the question in this respect. This is also why ECHO is involved in different ways in raising donor awareness about this conflict and these people.
Mr President, I simply wish to thank the Commissioner for the information he has provided us with and the Commission in general for the work it has done, in particular ECHO, to alleviate this situation which is very worrying from a humanitarian point of view. The High Commissioner, Mr Ruud Lubbers, used the word 'unacceptable' and I would add politically sordid.
If the political explanation for this unacceptable, from a humanitarian point of view, situation is donor fatigue, it must be said that some donors are fatigued by really very small sums. If there is any other explanation, this is all the more sordid, because there are much more worthy and, above all, effective ways to apply pressure than to make women and children suffer as a result of the issue of food aid.
In summary, thank you very much, Commissioner, for your information and your work.
I have just one supplementary remark. Tomorrow, in Copenhagen, there is a conference on Forgotten Humanitarian Crises. This reflects a very deliberate and systematic effort by the Commission, through the humanitarian office ECHO, to work out a methodology to identify what could be called 'forgotten crises' - ones where the CNN factor does not draw attention to the people in need. This falls into that category, so I definitely welcome the question and the opportunity to answer it and to highlight problems. That makes the dialogue with Parliament meaningful and useful.
Question No 39 by Lennart Sacrédeus (H-0630/02):
Subject: Allegations concerning use of EU aid to finance terrorist activities in Palestine
Allegations have been made on a number of occasions in recent years that EU aid to the Palestinian Authority has been used to finance terrorist activities.
In May this year, the Israeli Government handed over a report to the Commission which it claimed proved that the Palestinian Authority had enabled part of the EU aid received to go to terrorists or even terrorist activities by, for example, inflating the cost of the civil service.
What possibilities does the Commission actually have of monitoring how the aid is used? In what way has the Commission made use of the information provided by the Israeli Government?
There have been several allegations about alleged misuse of European Union monies by the Palestinian Authority. Some time ago, part of the Israeli Government prepared a dossier claiming to show that President Arafat and the Palestinian Authority used funds provided by the European Union, along with Norway and some other countries, to finance supporters of terrorism or even directly underwrite acts of terrorism.
These are most serious allegations. They have been carefully examined by the Commission. I should stress, as I have already done before the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and the Committee on Budgets, on 19 June, that, on the basis of all the documents made available by the Israeli Government, the Commission has not found evidence of European Union funds being used for purposes other than those agreed between the European Union and the Palestinian Authority.
The Commission provides EUR 10 million a month to the Palestinian Authority in budgetary support. This constitutes 10% of their overall budget. European Union support has helped prevent the total collapse of Palestinian institutions and, therefore, preserved one of the interlocutors in the peace process. At the same time, it has provided the necessary pressure and guidance for serious reform, particularly in public finances. Let me remind the House that, ultimately, the European Union provides budgetary support to mitigate the effects of the freeze of revenue transfers totalling over USD 680 million by the Government of Israel over the last couple of years.
Budgetary assistance is subject to a number of conditions relating to administrative and judicial reform, financial control and so on, which are reviewed and strengthened on a regular basis. Disbursement of budgetary support is monitored on the ground by the Commission and the International Monetary Fund, which reports on a monthly basis on economic and fiscal developments and provides information covering revenue developments, evolution of employment, wage bill and non-wage current outlays, developments of capital expenditure and so on. The merits of our budgetary assistance have been widely recognised, not only by the Council of Ministers, but also by the international community. The United States and the other members of the quartet - the UN and the Russian Federation - have recognised the progress which has been made in the management of the Palestinian Authority's financial affairs, thanks to our aid.
Achievements in reform, which have been made largely thanks to our budgetary support, include the establishment of a single treasury account, the consolidation of all the Authority's public finances and progress towards a modern system of financial control. Next comes the imposition of an austerity budget, then the containment of arrears and, finally and very importantly, the adoption or entry into force of key legal acts, such as the judicial independence law and the basic law.
It is also worth remembering that, in recent weeks, Israel has paid over USD 45 million to the Palestinian Authority Ministry of Finance, which is a small but still positive step. This money has been transferred into the same treasury account as the EU budgetary support and is subject to the same European Union and IMF monitoring mechanisms I have just described. I hope some Members will reflect on that sentence.
Israel has therefore recognised that progress has been made in the financial domain, and that is in no small part due to our policy-based financial assistance and budgetary support. Ultimately, Israel should resume regular transfers and in that respect I welcome the constructive discussions held recently between Prime Minister Sharon and President Bush.
Finally, it is our firm view that financial support should be continued. Withdrawal of budgetary support will lead to collapse of the Palestinian Authority, further chaos and a more desperate humanitarian crisis. The Commission will continue to monitor the use of budgetary support and compliance with all the conditions attached to it. We will, as always, investigate all allegations of the misuse of funds as a matter of the utmost priority.
I would like to thank Commissioner Patten for his response and for his involvement in this issue. When the Israeli Government publishes these details, we as members of the European Parliament naturally wish to get to the bottom of the matter. I would therefore ask the Commissioner the following questions:
Do you feel that relations with the Israeli Government are good and that the Israeli Government believes that the report submitted to the Commission and to the European Parliament can be removed from the agenda? Or do the Israelis maintain the accusations contained in the report?
I also wonder whether you believe that the aid which the EU is giving to the Middle East is sufficiently well controlled in general rather than just in this case.
I am afraid that, unusually, the honourable Member's information is slightly out of date. I am not aware of the Israeli Government insisting that the facts they presented before are accurate and, indeed, were they to do so, I cannot quite understand why they should have resumed transfers to the Palestinian Authority using exactly the same mechanisms that we ourselves use. It would be a very curious thing for them to do.
This is a story that keeps coming back, whatever facts are produced to refute it. However, it is not irrelevant to note that the other members of the quartet - that includes, as I said, the United States and the United Nations - not only support what we are doing but believe that we have been in the lead in promoting reform, not least of the Palestinian Authority's finances.
Commissioner, I have listened to you answer this question on a number of occasions. I have known you for some 20 years now and I know you to be a man of honour who has always been opposed to terrorism. Let me ask you two questions: do you not get frustrated that, when you give such a clear and unequivocal answer, Members do not accept your word?
Secondly, would you not also agree that our aid to Palestine in fact contributes to eliminating the sort of conditions in which terrorism thrives?
I am grateful to the honourable Member for what he said initially. Who would not be? He knows that I am a man of legendary generosity of spirit, so perhaps I just have to take it as a fact of political life that however much you tell some people the truth, they prefer to ignore it. It would be helpful if some of those who keep making these accusations would sometimes turn up in the Chamber or at the committee meetings where I have been refuting the allegations. It might also help if they would occasionally read the newspapers and see what is being said and done about the reform of the Palestinian Authority. But I suspect that one or two of them have their own games to play, games that owe very little to fact but a good deal to prejudice and malevolent whimsy.
Secondly, with regard to the impact on conditions on the ground, the situation on the ground - and this is not easy to dispute - is appalling. We have recently had the report by the UN Secretary-General's special envoy, Catherine Bertini, followed up by a further study. The private remarks of the British Ambassador in Tel Aviv have been reported in the Israeli media. I do not believe for one moment that impoverishment, degradation or hunger - all of which have existed in some form in Palestine - are conducive to Israel's long-term security. Are you more or less likely to encourage lack of moderation or extremism in the conditions that exist in the West Bank and Gaza?
I hope that the points that Mr Pérez made to us during the EU-Israel Association Council yesterday about the humanitarian situation on the ground will lead to some improvement. I hope that the increase in our assistance to UNWRA will help improve the situation and I hope that the Israeli Government will listen to some of the things we are saying, for instance about the blocking of 500 containers of World Food Programme assistance in Ashdod Port at the moment. What does that have to do with the security of Israel?
So, I totally sympathise with the argument that Israel should have assurances about its security, but I do not think that making life intolerable for Palestinians is the right way of achieving that.
I would remind you that two questions can be asked and I give the floor in chronological order; Mr Tannock has the floor.
If Commissioner Patten or his office take this view, then why have they so strongly resisted the initiative by myself and Members from other political groups to raise signatures in this House to request that Parliament set up a committee of inquiry into these very grave allegations? If what he says is correct, surely such a body would vindicate his position, clear the air and reject these ongoing allegations of funding of terrorist activities by the PLO, but also, perhaps more insidiously, the funding of race hatred and the brainwashing of young Palestinians in their schools, which furthers long-term animosity and potentially creates future suicide bombers?
The honourable Member has added to the first part of his question allegations about Palestinian textbooks being funded by the European Union. Again and again, in this Chamber and in committees, we have pointed out that these allegations are totally without foundation.
We have made available to Members of this House the report by heads of mission in Jerusalem, which again exposes the extent to which this is a simple, straightforward fabrication. So when the honourable Member asks me: why do I not welcome a committee of inquiry into a previous set of fabrications? What on earth does he think I will say?
Setting up such an inquiry - and I do not for one moment think that this House would vote for it - would make it look as though there were some legitimacy in these allegations.
Furthermore, if you set up an inquiry like this, just think of the impact on everybody in my services who ever has to sign a cheque for UNWRA or for anything to do with the Palestinian Authority. It would have the effect of drying up assistance to the Palestinian Authority and to UN and humanitarian organisations because of the psychological effect, and this at a moment when we are preparing for the ad hoc liaison committee donors' meeting in early December, when the European Union - and my thanks to the budgetary authority and my colleague, the Commissioner for the budget - will be expected to take a lead in providing more humanitarian assistance for the Palestinians. Who will expect us to do that? The Americans will, the UN will and the Israelis will - not to mention the rest of the international community.
So I say to the honourable Member, and I am sure that his question is not prompted by any malign motives, that the notion that this proposal to set up an inquiry is somehow helpful to me and to the cause of humanitarian relief in Palestine and to finding a political accommodation to save us from this blood feud, is about as far from reality as it is possible to go. I would like a committee of inquiry on these issues like a 'hole in the head'!
Question No 40 by José María Gil-Robles Gil-Delgado (H-0688/02):
Subject: Russian Federation - expulsion of Catholic priests
It is well known that in the Soviet era many Catholics were displaced from the Baltic States, Poland and Germany into the Russian heartland. The pastoral care of these people is being frustrated by recent expulsions of five Catholic priests.
Are these expulsions by the Russian authorities compatible with the international obligations of the Russian Federation in respect of human rights and freedom of religion?
The Commission actively promotes the principle of religious freedom as part of our dialogue on human rights with the Russian authorities. We fully share the concern of the honourable Member over recent expulsions of Catholic priests and, as the honourable Member will know, other Christian denominations have been affected recently as well. This practice is not compatible with Russian commitments on human rights. In particular, the joint statement of the last European Union-Russia Summit in Moscow states our common aim of strengthening society, based on respect for democratic principles and human rights.
The Commission will continue to impress the message upon the Russian authorities that the effective partnership that the Union and Russia are trying to establish necessarily has to be based on a series of fundamental core values, among which is full respect for human rights, including freedom of religion. Within the framework of our intensive political dialogue with Russia, the European Union has repeatedly raised its concerns regarding freedom of religion in Russia. The Commission continues to raise these and other related human rights issues with the Russian authorities.
In parallel, the promotion of human rights in Russia will continue to be a priority in the framework of the European Initiative for Democracy and Human Rights. As Parliament will know, Russia is a core country under this programme.
I repeat to the honourable Member my personal concern about this issue and my determination that we should raise it whenever we need to with the Russian authorities.
Mr President, I do not need to ask any supplementary question. I simply wish to thank the Commissioner for his comments and make it very clear that, naturally, the question referred to Catholic priests, but this affects all non-orthodox Christian denominations given that there is still a certain tradition (if I may put it that way) of territorial monopoly which is not compatible with the right to religious freedom. I would like to thank the Commissioner once again and wish him every success in his efforts.
As the honourable Member and I have both noted, other churches have been involved. For example, there was the case of a Swedish Protestant pastor. A number of Protestant missionaries were similarly expelled, and last year the Moscow branch of the Salvation Army was disbanded.
So this is an issue of general concern. Whenever Christian pastors or missionaries are treated in this way, it should be a matter of considerable concern.
Having spent Good Friday this year in Shanghai Cathedral where the Veneration of the Cross was celebrated by the Bishop of Shanghai, who spent about 20 years of his life in solitary confinement in prison, I am aware - as are we all - of the remarkable sacrifices made by Christian missionaries, priests and bishops in countries where, alas, freedom of religion is not enjoyed as it is by and large in the European Union.
This reply from Commissioner Patten concludes the first part of Questions to the Commission.
Part II
Questions to Commissioner Schreyer
Question No 41 by Erik Meijer (H-0707/02):
Subject: Preparing, buying and using a special bookkeeping system by the European Commission
With regard to the matter referred to in written questions E-2557/02, E-2558/02 and E-2559/02:
Can the Commission confirm that around 1995 the Commission had planned to use 4000 licences from the German software enterprise SAP, specially developed for its purposes?
Can the Commission confirm that it finally bought 700 licences from SAP and that only 300 or 400 of these licences were really used?
What is the number of licences currently in use? How are those licences actually used?
Mr President, when the Commission placed an order with the software company SAP at no time did it think in terms of an order of magnitude of 4 000 users. In the public call for tender of 1994, a figure of 1 053 potential users was given as an indication.
On the second point: following the public call for tender, which was published in the Official Journal, the Commission - and specifically the SINCOM Council - decided to conclude a framework contract with SAP to buy SAP R/3 software licences worth EUR 1.5 million; that was the value of the order including the associated service agreements. This amount covers the use of the financial accounting module by 600 civil servants, the vast majority working in the budget and Financial Control Directorates-General, as well as a few users in the internal and external audit services, for example the Court of Auditors, and in the operational Directorates-General.
On your third question: the actual number of users of the SAP financial accounting software currently stands at 300.
I should like to thank the Commissioner for her response. My additional question is whether you are of the opinion that the Commission has fully exhausted all the options that were prepared and paid for. If not, why not? Will you be making more effective use of them, given the fact that you are quoting a higher number than was eventually used?
Mr President, as you know, the SAP R/3 accounting system is used both by the financial control services and by the accounting, or bookkeeping, department. I would, however, be quite happy to answer your question in more detail in writing.
Mr President, Commissioner, thank you for answering the question. I would be interested to know how the system has actually been prepared for the enlargement of the European Union. This will of course present particular challenges in terms of bookkeeping. We are also aware of the accusations that have appeared in the media. What precautions will you take in the future to ensure that the existing system will guarantee, even after enlargement, that financial management is tailored to future requirements and that the European taxpayer is protected?
Mr Rübig, the accounting system that we have does not only consist of the SAP R/3 software that has just been mentioned; the SINCOM 2 system is also available for services that manage funds. All of the Commission's services and all offices that manage funds are linked up to this.
As far as enlargement is concerned, the number of services linked up will not actually be increased immediately now. Pre-accession aid is also managed using this system. Preparations for enlargement obviously require the candidate countries and new Member States to take certain measures. Accounts for the Commission will of course have to be opened in the central banks or national treasuries. Very intensive preparatory discussions are underway between the Budget Directorate-General and the individual accession countries about the whole business of collecting own resources and using the national treasuries.
Thank you very much, Commissioner.
Questions to Commissioner Vitorino
Question No 42 by María Izquierdo Rojo (H-0654/02):
Subject: Discrimination on the grounds of sexual orientation in the granting of visas
On 27 July 2002 the Spanish-Argentinian couple Juan Carlos Manteca Cendrero and Carlos Daniel Bettio submitted an application for a residence visa on the grounds of family reunification to the Spanish Consulate-General in Buenos Aires (Argentina) so that Daniel Bettio, an Argentinian citizen, would be able to reside legally in Spain. They attached the required documents, having been informed by the Consulate that visas had been granted in the past to people in the same situation, i.e. same-sex couples. On 13 August 2002 they received notification that the visa had been refused 'because they did not meet the conditions laid down in RD 864/2001'. The section where an indication must be made as to which specific condition has not been fulfilled states 'negative report of the government or labour authority'.
Taking account of the specific circumstances of this case and the widely-held suspicion that same-sex couples are being refused visas, which would be a violation of equal rights, and bearing in mind that this would also be in breach of rights enshrined in the Spanish Constitution and EU law, in particular the Treaty of Amsterdam, which lays down that everyone enjoys equal rights regardless of their sex or sexual orientation, can the Commission say whether it might be proposed that the burden of proof be reversed in view of such incidences of sexual discrimination (refusal to grant a visa to Carlos Daniel Bettio)? Is it aware that this type of discrimination in the granting of visas is occurring in the EU? What steps can be taken to prevent it? What measures are available to us to avert or take action in such cases
Mr President, ladies and gentlemen, Mrs Izquierdo Rojo raises the issue of the rejection of an application for a residence visa submitted by an Argentinean citizen on the grounds of family reunification in Spain with his Spanish same-sex partner. Mrs Izquierdo Rojo considers this rejection to be discriminatory on the grounds of sexual orientation.
Family reunification of citizens of the Union not covered by Community law in the field of free movement and residence, as in this case, is not yet the subject of a Community instrument and remains subject to the national law of each Member State. A refusal to grant the residence visa must be contested before the competent national authorities. Article 63(3)(a) of the Treaty stipulates that the Council shall take steps in the field of conditions of entry and residence, as well as standards concerning the procedures for issue of visas and long-term residence permits by the Member States, including for the purposes of family reunification.
Family reunification measures must be adopted in accordance with the obligation to protect family life and the prohibition of discrimination.
In its amended proposal for a Council directive on family reunification, the Commission, at the request of the Council, removed the provision designed to bring the family reunification of EU citizens' family members, when said citizens are resident in a Member State of which they are a national and have not exercised their right to free movement, into line with the family reunification of EU citizens' family members where said citizens have exercised their right to free movement. The situation of these people will therefore be addressed in a specific proposal at a later date.
Community legislation currently in force in the field of free movement and residence of EU citizens and members of their families provides for the family reunification of spouses, but not unmarried partners. In order to take account of the rapid evolution of the family unit in society and recognition in some Member States of special legal status for unmarried couples, as well as the need to eliminate, as far as possible, discrimination against unmarried partners of both sexes, the proposal for a directive on the right of EU citizens and members of their families to move and reside freely within the territory of the Member States, adopted by the Commission on 23 May 2001, extends the right to family reunification to unmarried partners where the legislation of the host Member State likens the situation of unmarried couples to that of married couples, in accordance with the conditions laid down by this legislation.
Mr President, I would be grateful if Commissioner Vitorino could respond to this question personally, orally and in plenary session since on this issue the European Union is clearly opening up the way. Proof of this is that just this morning, in this House, the European Parliament approved a motion for a resolution in favour of homosexual refugee partners having the right to family regrouping. Does the Commissioner then think that we could apply this position to the case we are dealing with now?
The Commissioner knows that we are referring to a current demand and I would ask him to respond so that we may know what we should do in order to contribute to obtaining positive results.
Mr President, as I said in my written response, we proposed to the Council, within the framework of the directive on family reunification, a specific rule governing unmarried partners, including same-sex partners. At the request of the Council, we withdrew this proposal from the directive, on the basis that it would be preferable to address this issue in a specific legal instrument. We are currently working on the preparation of this document.
I make no attempt to hide from Mrs Izquierdo Rojo the fact that the difficulty lies in the sheer number of legislative solutions laid down in the fifteen Member States with regard to the legal recognition of unmarried couples, in particular same-sex unmarried couples. We have to strike a balance between a non-discriminatory solution and compliance with the principle of subsidiarity. We believe there should be no discrimination, in the case of third-country nationals, when the national legislation of the Member State lays down the recognition of comparable rights for married and unmarried couples, including same-sex unmarried couples.
Question No 43 by Rodi Kratsa-Tsagaropoulou (H-0659/02):
Subject: Combating paedophilia
The lenient sentences recently given to people charged with taking part in a major paedophile network in France frustrated public opinion. In view of the fact that none of the existing programmes on combating organised crime or on police and judicial cooperation is directly concerned with paedophilia, will the Commission take practical steps to draw up a proposal for the harmonisation of Member States' legislation in regard to the definition of the offence, penalties, the age of the victims and their care, and draw up a programme to combat the phenomenon?
Does the Commission have comparative data on the legislative and judicial means of combating this tragic phenomenon in the various Member States? Does the Commission believe that Europol and Eurojust have the appropriate infrastructure to track down and crack down on such networks?
As Parliament knows, in December 2000 the Commission proposed the framework decision on combating the sexual exploitation of children and child pornography. I am very happy to tell you that, on 14 October, the Justice and Home Affairs Council reached political agreement on the Commission's proposal. This framework decision is one of the most far-reaching instruments so far when it comes to the approximation of criminal law. It addresses various forms of sexual exploitation of children, such as coercing a child into prostitution, pornographic performances and abuse of a recognised position of trust. Child pornography, both on- and offline, is also covered.
As regards penalties, the Council has taken steps to establish a general approach to the approximation of penalties. This is also the main reason why the Council took so long to adopt this framework decision. Now, the framework decision stipulates levels of penalties ranging from between one and three years for basic offences to between five and ten years in circumstances that aggravate the offence.
The framework decision does not approximate the age of sexual consent. The Commission believes that this is an issue for the Member States, in accordance with the principle of subsidiarity. The age of sexual consent, as defined by national law, is, however, used as a dividing line for different levels of penalties. The idea is to reflect the principle that the younger the victim the worse the offence.
In terms of final assistance, the STOP programme is a very valuable tool in combating paedophilia. The DAPHNE programme also specifically refers to paedophilia. The Commission will continue to support projects in this field through the new AGIS programme for law enforcement and judicial cooperation.
Turning to the final part of the question, the Commission can confirm that it has comparative information on the legislative and judicial means to combat this tragic phenomenon. Europol has produced a report on this subject, demonstrating that it is very active in combating child pornography. Europol has recently been involved in several successful large-scale operations. The Commission is convinced that once Eurojust is fully operational, it will encourage and improve cooperation between the Member States in the fight against the sexual exploitation of children, by facilitating mutual legal assistance and the implementation of extradition requests.
Thank you, Commissioner, for your explanation. I am sure all the honourable Members agree that this is a crucial issue, especially as the victims are children; the courts and the authorities do not generally take them seriously and they find it hard to talk about what they have suffered, meaning that few cases ever get to court and children rarely obtain justice.
The problem is being exacerbated by enlargement, not just because borders are opening up and facilitating crime, but because poverty, which is proving hard to combat in the candidate countries, also lies at the root of the problem.
Do you have any specific plans to involve candidate countries in programmes to combat and cooperate on this problem and care for the victims?
I share your view that we need to give priority to actions of this kind as far as candidate countries are concerned. I guarantee that the commitment of candidate countries has already been taken into consideration in the latest generation of Daphne and STOP programmes, and they are already being involved in concrete action.
I would like to draw your attention to the fact that the framework decision just adopted by the Council will be part of the acquis. That means that candidate countries will have to incorporate this new framework decision into their own national criminal law by1 January 2004.
The Commissioner will be interested to know that I had the honour of chairing a meeting last week on the issue of child pornography, organised by the International Centre for Missing and Exploited Children. We had an excellent presentation from the officer from Europol, Mr Morgan, and I also had the pleasure of announcing the agreement that I think had just been published in the papers that day.
But I would like to ask how you think extradition requests will work when, for instance, material originates in third countries, where perhaps the same kind of basic legislation does not exist?
Secondly, what should be our approach to this kind of material arriving from outside the Community? This is clearly going to be the route taken in future to circumvent legislation both here and in the United States.
There are specific provisions in these proposals to deal with the problem of paedophilia on line on the Internet. We need to guarantee that judicial cooperation, above all mutual legal assistance with third countries, takes into consideration the need to consolidate the evidence needed for adequate criminal prosecution.
We can only seize the material at the last station in the territory of the Member States. For instance, in the case of material that comes from third countries, we need to use the common cooperation agreements on mutual legal assistance to request the authorities of those Member States to act against those who produce such material.
I would like to add also that, in this general framework, we must make the best possible use of the Council of Europe convention on cybercrime throughout the Internet. It is quite clear that producing illicit material concerning paedophile pornography is a criminal activity. Therefore, the Council of Europe convention would be fully applicable.
Question No 44 by Ioannis Marinos (H-0664/02):
Subject: Designation of terrorists as 'political prisoners'
Following the recent arrest of terrorists in Greece, most of those arrested have admitted belonging to the terrorist organisation 'November 17'. However, over the last few days the Greek press has reported - on the basis of information from the above persons or their lawyers - that 'some of them intend to alter their confessions with the aim of securing their release in 10-12 years' time'and have invoked the status of 'political prisoner' on the basis of 'similar instances in other European countries', as press publications and TV analyses have reported.
Is the Commission aware of the existence of any legal arrangements governing political prisoners in the democracies of the European Union, given that after the recent changes in Community legislation terrorists face tougher treatment, even if it is assumed that the murders and robberies they commit are inspired by 'noble' ideological motives?
The European Union is founded on the principles of liberty, democracy and respect for human rights and fundamental freedoms and the rule of law, principles which are common to the Member States. They have been recognised by Article 6(2) of the Treaty on European Union and reflected in the Charter of Fundamental Rights. The Commission is therefore unaware of any legal arrangements governing political prisoners in the democracies of the European Union, since the mere notion of political prisoners, that is, people who have been in prison or prosecuted only for political reasons or opinions, would be against those founding principles of the Union.
As regards extradition between Member States, therefore, mutual confidence in the national judicial systems has resulted in revision of the political offence derogation in relation to terrorist crimes.
Article 5(1) of the 1996 Convention relating to extradition between the Member States of the European Union, which supplements the European Convention on Extradition of 13 December 1957 thus states: 'For the purposes of applying this Convention, no offence may be regarded by the requested Member State as a political offence, as an offence connected with a political offence or an offence inspired by political motives.' This statement covers the terrorist offences referred to in the first and second articles of the 1977 European Convention on the Suppression of Terrorism, to which all Member States of the Union are party.
The Council framework decision of 13 June 2002 on the European arrest warrant, which will soon replace the previous extradition system, includes terrorism among the offences that will give rise to surrender, pursuant to a European arrest warrant, provided the offence is punishable in the issuing Member State by a custodial sentence or detention order for a maximum period of at least three years. The political nature of the offence cannot be put forward as grounds for non-execution.
Finally, the Council framework decision of 13 June 2002 on combating terrorism establishes a common definition of terrorist offences. It lists serious crimes deemed to be terrorist offences, when committed with the aim of seriously intimidating a population and unduly compelling a government or international organisation to perform or abstain from performing any act, or seriously destabilising or destroying the fundamental political, constitutional, economic or social structures of a country or an international organisation. In this definition, reference to ideological motives is therefore irrelevant, both for defining a terrorist offence or avoiding considering it as such.
Thank you, Commissioner. I shall inform my honourable friend, who is unable to be here today to discuss this with you, that there can be no remission of sin for any crime committed, as he points out, on the grounds of ideological motive.
Mr President, Commissioner, ladies and gentlemen, fighting terrorism is surely the most important objective in the world today. That is why I would be interested to know what initiatives the Commission plans to take on judicial matters in the light of the most recent developments.
First of all, I think that we need to pursue our important achievements since 11 September 2001, mainly the transposition into the national legal systems of the framework decision on the definition of terrorism, and the transposition into national law of the framework decision concerning the European arrest warrant.
Secondly, I would like to emphasise the role of police cooperation and the exchange of information between intelligence services on terrorist activities, based in particular on Europol's anti-terrorist unit and the special team of anti-terrorist magistrates in Eurojust.
New initiatives relate, in particular, to ongoing negotiations with the United States on a mutual legal assistance agreement, including extradition, and the conclusion of the agreement on exchanges of information between Europol and the law enforcement agencies of the United States.
Finally, as regards legislative initiatives for the year 2003, we are giving priority to the financing of terrorism, but it is still a little too soon to disclose the concrete initiatives that we will be putting forward to Parliament and Council next year.
Thank you very much, Commissioner. We will take each question in order until 7.30 p.m.
Questions to Commissioner Byrne
Question No 45 by Richard Corbett (H-0613/02):
Subject: Livestock markets
In the light of increasing public concerns about the treatment of animals at livestock markets and at slaughter houses, is the Commission now willing to consider proposing a Directive laying down minimum standards for the protection of animals at such markets?
As rightly pointed out by the honourable Member, there are increasing concerns about the treatment of animals at livestock markets. It is the Commission's intention to cover this area when proposing new legislation on the protection of animals during transport before the end of this year.
Practical experience and scientific knowledge are today available to help the Commission in doing this. In particular, the Commission's objective is to ensure that Member States ensure that animal welfare considerations are an integral part of the operation of livestock markets. Acts of cruelty or negligence observed in some markets are the result of operators' ignorance and insufficient supervision by the competent authorities. Therefore, the Commission believes that it is necessary to increase the training of personnel handling animals at markets.
The Commission also considers that market operators should be primarily responsible for securing respect of welfare rules. They should be accountable for welfare rules as they already are for animal health rules. However, it should be remembered that day-to-day enforcement is the responsibility of the Member States. Substantial improvements can already be achieved under the current national provisions.
It is not the role of the Commission to supervise livestock market operations but to ensure that Member States respect the EU provisions in this regard.
I should like to thank the Commissioner for that answer and to encourage him, when preparing that draft legislation, to examine whether or not there is a case for phasing out livestock markets entirely. I believe that in certain countries they have virtually ceased to exist. After all, it is not just a question of animal welfare, it is also a question of the spread of disease. Perhaps in the modern age such markets are no longer the best way of dealing with the trade in animals.
If the Commission concludes that they must remain, then they should be properly regulated. I welcome what the Commissioner has just said, but does he agree that it should apply not just to the transport of animals that fall to some degree under the existing directive but to the protection of all animals that pass through such livestock markets?
Concerning the first part of your supplementary question as to whether it might be appropriate to phase out the livestock markets altogether, the position is that for some farm species this is a necessary marketing tool. There are long traditions in relation to the sale and marketing of animals in this way. Their use derives from historic and socio-economic reasons that cannot be ignored by a simple ban.
However, I agree that in addressing this issue in the context of Community legislation, we are looking at it in connection with the animal transport legislation we are working on at the moment. I fully agree that this issue is not just relevant to animals under transport, but to all animals. Nonetheless, it is in the context of that legislation that we are looking at the issue. As I indicated a moment ago, it is important to ensure that there is proper training of staff who handle animals, not only in the context of transport but generally. This is one of the objectives that will be contained in the legislation currently being drafted.
Question No 46 by Philip Bushill-Matthews (H-0633/02):
Subject: Food safety
Would the Commission reveal what immediate action it proposes to take, and how such action will be effective, in dealing with recurrent problems of the non-removal of spinal cord in meat processed by abattoirs in Germany and France?
The Commission attaches great importance to the correct removal of specified risk material, since it is one of the most important ways of protecting the health of consumers against the related risk of BSE. In addition to being an unacceptable threat to health, these incidents also serve to undermine consumer confidence in the effectiveness of the Community measures relating to BSE.
According to Regulation 999/2001 of the European Parliament and of the Council of 22 May 2001, laying down rules for the prevention, control and eradication of certain BSEs, specified risk material must be removed at the slaughterhouse or, in case of the vertebral column of bovine animals, at the cutting plant. Carcasses, half-carcasses and quarter-carcasses containing no specified risk material other than the vertebral column may be dispatched to another Member State. In the latter case, the removal of the vertebral column should take place at the cutting plant in the Member State of destination. Shortcomings in the proper implementation of the removal of specified risk material, in particular spinal cord, have been reported in carcasses produced in different Member States: Germany, Spain, France, the UK, Netherlands, Austria, Belgium, Denmark, Ireland and Italy.
The Commission has on several occasions reminded the Member States of the importance of properly implementing the removal of specified risk material. In the case of recurrence, the Commission has requested strong action, such as suspending the licences of the plants responsible or introducing corrective measures. The Commission has requested that it be informed of the corrective measures taken.
In subsequent inspections carried out by the Food and Veterinary Office on BSE and BSE-related matters in the Member States, the removal of SRMs has been found to be reasonably satisfactory, with minor deficiencies relating mainly to technical and operational difficulties. The Commission is also funding a research project to find alternative and more effective ways to remove the spinal cord. This project is nearly finished.
The Commission is closely following the situation and will, if necessary, remind all the Member States of the obligation to remove the spinal cord of bovine animals aged over 12 months. Implementation of the corrective measures notified by the Member States to remedy the situation will be further assessed by the Food and Veterinary Office.
Finally, it should be borne in mind that the vertebral column is currently defined as specified risk material in carcasses from bovine animals aged over 12 months in all Member States except Portugal and the United Kingdom. Any remnants of spinal cord in the vertebral column should therefore already have been automatically removed as specified risk material at the place of destination before sale to the consumer.
I note your remarks with interest, Commissioner, and am delighted to hear that the Commission takes this issue seriously, but your role as I see it seems to be confined to reminding Member States, requesting strong action and then requesting to be informed. With respect, do you feel that is satisfactory or do you feel that the public will find that satisfactory, because these are problems that are recurring?
Since I tabled this question, literally in the last couple of weeks, we have had an example in the UK of Germany once again breaking the rules by sending no less than its 13th consignment of meat containing banned spinal cord to the UK. Has the Commission no powers to do anything more than request or remind? If it does not, should it not have such powers? How much longer will it go on requesting and reminding before some action is taken by somebody?
This issue has been closely monitored and, based on the preliminary results in 2002, the actions taken by the Member States have resulted in a decrease in the number of infractions concerning remnants of spinal cord. Of course, the Commission will continue to monitor the situation closely, and if the problems recur, will place the matter on the agenda of the Standing Committee on the Food Chain and Animal Health to emphasise the importance of the proper removal of specified waste material, in other words, spinal cord, at slaughterhouse level, and to require strong corrective actions.
I have spoken directly to the competent ministers in a number of Member States about this, with the result that licences for slaughter plants have been suspended in two particular Member States for a period of time. These are strong sanctions which can be requested by the Commission and which have been implemented. To that extent, I believe that the strength of such sanctions, when imposed on food processors, is that they tend to improve standards. Ultimately, there is always the option of bringing infringement proceedings, but in these circumstances, given the passage of time necessary to get such proceedings into court, it does not seem to me to be the most effective method of seeking compliance.
Finally, as you probably are aware, I am currently working on a piece of legislation on feed and food controls, which envisages imposing financial sanctions for failure to comply with this kind of legislation. That will hopefully be brought to the Commission in the very near future and, if adopted, will be made public and come to Parliament in due course for further discussion.
Question No 47 by Mary Elizabeth Banotti (H-0639/02):
Subject: Diabetes
It is estimated that by 2010 there will be thirty million people in the EU with diabetes. What is the Commission doing to address this catastrophic rise in diabetes and is the Commission proposing any research action or information campaigns to address this issue?
The Commission recognises that diabetes is a chronic disease that poses a major public health challenge to the Community. Its causes are closely linked to the health determinants of diet, obesity and physical activity. These determinants are clearly linked, and a separate approach to each is not likely to be successful.
The Treaty limits the competence of the Community in the field of public health by stating that Community action must fully respect the responsibilities of the Member States for the organisation and delivery of health services and medical care. As regards diabetes, the work of the Commission has therefore concentrated on encouraging cooperation between Member States through public health programmes. Through these programmes the Commission has encouraged policy development and measures related to the determinants of type 2 diabetes, namely nutrition, obesity and exercise.
In the new public health programme entering into force on 1 January 2003, attention is given to improving data collection on key health indicators such as nutrition-related mortality and morbidity. Emphasis is also placed on developing common strategies on health determinants such as nutrition.
The existing health promotion, health monitoring and cancer programmes have provided concrete support to a variety of initiatives on diet, nutrition, obesity and physical activity. For example, the support given to conferences such as those held under the French and Danish Council presidencies on the issues of nutrition and obesity. The Eurodiet report on nutrition is now published and available on the Commission website, making it available to a wide international audience.
The European Prospective Investigation into Cancer (EPIC), financed by the cancer programme and carried out by the International Agency for Cancer Research in Lyon, is another major initiative on the links between diet and disease. The project, supported by the health promotion programme sli na sláinte, is an initiative to promote physical activity as part of a prevention strategy.
All of these activities will have had an impact on the prevention of diabetes. A status report on the place of nutrition in all Commission policy areas, not only public health, will shortly be finalised and published.
Taking account of the limits set out in Article 152 of the Treaty, the Commission does not intend to set up a specific priority plan related to diabetes. Instead, the approach followed by the new public health programme is designed to ensure a complementary and horizontal approach to prevention, rather than the old approach of looking at diseases by means of separate and individual programmes. The new programme is policy-driven and aims to promote policy and activities on health determinants that will have an impact on key challenges such as type 2 diabetes.
Through its framework research programmes the Commission has supported diabetes research in the past. Significant financial support has been made available for this type of research. In the Fifth Framework Programme, diabetes research was covered under the quality of life and management of living resources programme.
The total funding has been more than EUR 18 million. Diabetes research continues to be a priority in the upcoming Sixth Framework Programme under the first priority thematic area 'Life sciences, genomics and biotechnology for health'.
Research funds will be distributed on a competitive basis following calls for proposals, and information will be made widely available, for example on the research website. In addition to support for research projects, the Sixth Framework Programme will provide funds for fellowships as well as for networking of national diabetes research activities under the chapter 'Strengthening the foundations of the European research area'. That aspect is considered particularly important in order to contribute to the creation of a European research area.
Finally, it should also be mentioned that foods presented as designed to satisfy the particular nutritional requirements of people with diabetes should currently comply with the requirements of Council Directive 89/398 on foodstuffs intended for particular nutritional uses. The Commission intends to present a report to Parliament and the Council on the desirability of special nutritional provisions for people with diabetes.
May I take this opportunity to wish every success to World Diabetes Day on 14 November. I hope to be able to join with those who are promoting this when the diabetes testing and awareness campaign is launched here in Strasbourg on 19 November.
Commissioner, that was a very long, quite technical answer. I would like to raise a couple of issues with you. Firstly, all the best thinking on diabetes is that special food should not be targeted at diabetics. The best diet for people with diabetes or those at risk of developing diabetes is good, plain, fresh food, not processed foods.
It was only with great difficulty that diabetes was mentioned in the Sixth Framework Programme. I hope that when you are considering it, the provision of a chair for diabetes nurses in one of the Community universities will be one of the priorities for support.
The cost to the health services within the Community of a condition which, as I mentioned in my question, will affect approximately 30 million people by the year 2010, has to some extent to be taken into consideration. In the light of what is coming down the line, I would be interested to know whether the Commission proposes to take a more proactive approach to this.
It is certainly true that the costs related to any health care are increasing day by day and year by year in the Member States. The fact of the matter is that public health professionals and, indeed, some governments are now giving more attention to investing more in health promotion and disease prevention. The emphasis in the past has all too often been on spending large sums of money on health care.
If this change takes place, as your question implies, that will greatly affect the issue of diabetes, on which you focus particularly in in your question, but also other diseases. I firmly believe that, when the public health programme is up and running under the three-stranded approach from January 2003, valuable information and data will be gathered under the first strand. Then, under the strand of health determinants, we will be able to promote the healthy lifestyle and balanced food intake that you mentioned in your supplementary question. I am looking into the correlation between, for instance, diseases like obesity and food, and I hope to report the results between now and the end of the year.
As the parent of a diabetic daughter, can I support the honourable Member in her plea for Commission action and particularly congratulate her on the initiative that she and Mr Bovis are taking to bring this to the attention of Parliament.
Because of the rise in the number of sufferers from this disease, there is often conflicting advice about the various treatments. Yet we hear almost daily of new research developments, both palliative and surgical. Does the Commissioner not agree with me that we need to to be able to offer the citizens of the European Union clear guidance about the progress of research? The Commission and the European Union could play a significant part in ensuring that the rise of this disease is matched only by the information about how to treat it and how to avoid it in the first place?
Once again, I refer you to the first strand of the public health programme that will be in operation from 1 January 2003. The information that will be gathered and the data that will be made available will assist considerably in coming up with solutions and in the dissemination of valuable information, not only in the Commission and the other institutions of the European Union but also, obviously, in the Member States.
In addition to what I said earlier about the various programmes and the work and investment that has been undertaken already in this area, I forgot to mention that a project, supported by the health promotion programme, to create a masters degree course in nutrition is on the way. That answers the earlier question by Mrs Banotti which I forgot to reply to.
Type 2 diabetes is a lifestyle disease. My personal view is that the best results would be achieved by applying the principle of subsidiarity when it comes to changing people's eating habits and increasing the amount of physical activity, which are the two fundamental issues.
The EU, on the other hand, should be able to operate on a broader front by helping to implement the major population studies needed for the future, so that we can tackle the issue in a more constructive way. Long-term studies of population groups in various European countries should be something which the EU could contribute in order to achieve good results.
I can only refer to the answer to the earlier questions, that a great deal of work has already been undertaken on this and much more is in the pipeline. I mentioned earlier the work that I am currently undertaking on the connection between nutrition and, for instance, obesity and the question of good health generally.
I think that the major leap forward will take place when the public health programme is up and running. I have high hopes for that programme. There are high expectations in Member States, and I also believe that there is a substantial degree of support from Member States' health ministers.
I would just like to tell the Commissioner that I was not referring to a masters degree in nutrition. I was referring to the chair for specialist nurses in diabetes, for which there is an application before the Commission. I just want to clarify that.
As they deal with the same subject, the following questions will be taken together. Question No 48 by Marit Paulsen (H-0660/02):
Subject: Salmonella and meat preparations
On 12 November 2001, the Swedish requirement that meat preparations imported from other Member States must undergo compulsory testing by the Swedish authorities was abandoned after the Commission had pointed out to the Swedish Food Administration that meat preparations - such as marinated chicken - were not covered by the salmonella guarantees that Sweden had negotiated on accession to the EU.
During 2002, the Swedish Food Administration and five municipalities in Sweden are investigating the presence of salmonella in meat preparations imported from other Member States. The results so far show that approximately one third of the sampled batches have tested positive for salmonella.
Is it really the Commission's intention to exacerbate the situation in regard to the spread of salmonella within those areas of the EU which are relatively uncontaminated, at the same time as working on a regulation to achieve a uniform situation with regard to salmonella throughout the Union?  Question No 49 by Jonas Sjöstedt (H-0669/02):
Subject: Salmonella in marinated meat
In conjunction with five Swedish municipalities, the Swedish National Food Administration has taken some 40 samples of imported meat preparations, approximately one third of which tested positive for salmonella. Chicken products were the worst offenders.
In November 2001, the Commission decided that the rule concerning compulsory salmonella testing does not apply to meat preparations. However, when meat preparations are imported from a country outside the EU, the Swedish guarantee applies.
The tests conducted in Sweden show that meat preparations must be subject to compulsory salmonella testing if the salmonella guarantee is to be effective in that country.
What does the Commission intend to do to ensure that meat preparations are subject, as soon as possible, to compulsory salmonella testing before being exported to Sweden?
I am concerned about the frequent incidence of salmonella in meat preparations imported into Sweden and about your worry that this could affect the salmonella status of Sweden. As you are aware, Finland and Sweden were granted additional salmonella guarantees in the context of their accession to the European Union. These additional guarantees cover the trade of certain live animals, eggs, fresh fish and mincemeat to Finland and Sweden.
You propose that the Commission should extend the additional salmonella guarantees to meat preparations. The only way to do so would be to amend the Community legislation on meat preparations. However, the directive on mincemeat and meat preparations already lays down a salmonella criterion for meat preparations. Any meat preparation produced within the Community must meet that criterion.
It is good that the Commissioner is concerned over the high incidence of salmonella in meat preparations imported into Sweden. We now know that there was an oversight in our accession negotiations. What we are now discussing is not related to heat-treated products. We know that salmonella disappears in such products and only new contamination will reintroduce salmonella into them.
In this case, it is about the fact that anyone can put a chicken in a bag with a few grams of salt and claim that it is a preparation. That is the main problem. It is slightly absurd that I am Parliament's rapporteur in the case of a directive aimed at creating salmonella controls across the whole of the EU which look very much like the Scandinavian controls. As such, it is a little odd that a quick decision cannot be taken on having a salmonella guarantee for preparations which are not heat treated. If we are to achieve salmonella control across the whole of Europe, we need salmonella-free areas, wherever they may be, to be able to protect themselves while others catch up.
The extension of the additional salmonella guarantees to cover mincemeat was not proposed by the Commission. The reason why the additional guarantees should not cover meat preparations, the existence of the salmonella criterion, applies also to mincemeat. However, it has to be noted that it is probably easier to control salmonella in meat preparations than in mincemeat. Therefore the salmonella criteria are more effective for meat preparations than for mincemeat and this can be used to justify the application of additional guarantees to mincemeat and not to meat preparations.
I am sure that Mrs Paulsen is aware of the legislation that is going through the Council at the moment which was discussed at the last meeting of the Agriculture Council. It ran into the buffers to some extent and now has been put back for discussion at the next Agriculture Council. This issue will be discussed on that occasion.
Meat preparations in general are being looked at, but not just for Sweden and Finland. We want to improve standards for the EU as a whole and that is reflected in this legislation, which I hope will get through the Agriculture Council in December.
I would like to thank the Commissioner for the responses we have received so far. As you are no doubt aware, Sweden has put many years' work and a great deal of money into trying to eradicate salmonella. The fact is that this work is now under threat as we are importing salmonella from other EU countries under the current system.
As the Commissioner has quite rightly pointed out, there are rules for the meat preparations in question. The problem is that these rules are clearly not being followed, with as much as one third of the products checked actually carrying salmonella. In this case, is it not reasonable to request that, as long as the EU is not managing to ensure that the rules are followed, Sweden should be allowed to apply the same type of salmonella control to meat preparations as is applied to many other types of product in order to prevent the spread of this infection?
As I said earlier, the Commission is well aware of the dangers of salmonella. In fact, approximately 200 people a year die in the European Union from contracting the disease of salmonella. In this context, it is my intention to propose improved sampling rules and a stricter limit for salmonella in meat preparations. This should contribute to decreasing the salmonella contamination in meat preparations throughout the whole Community.
In addition, the ongoing revisions of Community legislation on food hygiene and, as I said earlier, on zoonosis, will strengthen the controls on salmonella along the whole food chain, from farm to table. This will obviously have a positive impact on the situation as regards salmonella in foodstuffs throughout the entire European Union and not just in individual Member States.
Question No 50 by Joachim Wuermeling (H-0673/02):
Subject: Export ban on cigarettes - WHO Framework Convention on Tobacco Control
Last year the European Parliament and the Council adopted Directive 2001/37/EC
The Intergovernmental Negotiating Body for the WHO Framework Convention on Tobacco Control is at the moment holding its fifth meeting in Geneva. Concerning the regulation of contents of tobacco products, the text released by the chair for further discussion does not set harmonised standards but provides for each party to adopt and implement standards as recommended by the Conference of the Parties, including standards and best practices for testing and measuring the content and emissions of such products. The final text of the Convention is expected to be ready in March 2003. Should this provision become a part of the final text of the Framework Convention, and considering the timetable foreseen for the establishment of the Conference of the Parties, it is indeed possible that such recommendations could be produced by 2007.
The Commission believes that the adoption of common standards for the regulation of the content of tobacco products and emissions and the adoption of common rules for measurement methods are essential measures to be taken by all parties to the Convention.
Recommendations made by the Conference of the Parties can be a very important instrument for harmonising standards, and parties should therefore be called upon to duly consider them.
However, as such harmonisation could lead to a lowering of the level of public health protection, the Community's position is that such recommendations should not be binding. That is to say, their adoption should be left to the discretion of the parties. This would allow parties, such as the Community, to keep their already existing strong legislation in this field. In this context, I would like to draw to Mr Wuermeling's attention the fact that, according to the negotiating directives provided by the Council, the negotiations must aim to base the operative provisions of the Framework Convention on existing Community legislation.
Finally, concerning the very last part of Mr Wuermeling's question, the Commission firmly believes that the negotiations on the Framework Convention will be successful and is doing its utmost to ensure that an efficient instrument with the maximum impact on tobacco consumption will be agreed upon. However, in the extremely unlikely event that the negotiations should fail, the Commission would not see this as a reason to propose modifying the provisions of Directive 2001/37 on exports.
Mr President, I should like firstly to thank you very much for the information and to present Mr Würmeling's apologies, as he had to leave for Berlin at very short notice to attend an important meeting. I should then like to add two short questions, which the Commissioner may be able to answer briefly together.
Might it not be the case that the Commission's negotiating position would possibly be improved if it reserved the right in the negotiations to amend the directive in respect of the export ban if necessary, because it could then exert pressure on the other countries to go along with such a recommendation?
Secondly, if the negotiations fail do you expect production to shift significantly from the European Union to third countries? Does the Commission know, or does it have any estimates of, how many jobs might be lost in the European Union as a result?
The negotiating position of the Commission is that we want to achieve the best possible outcome for public health. That is the overriding consideration. It will be the motivation for me and my staff in negotiating on behalf of the EU, where the issue is within Community competence.
The question whether production will shift to third countries is often raised. In other words, are jobs going to be affected by this? I have two answers to that question.
First of all, public health cannot take second place to job considerations. That is fundamental as far as I am concerned. I have already said that on a number of occasions. Even if there were concern about jobs, some work was undertaken on this when the legislation we now have before Parliament was being considered. There was certainly some evidence available to us in those Member States that introduced, for instance, strict legislation banning the advertising of tobacco products. Unemployment did not increase as a result. There was a shift in other directions. Therefore, I have never seen any convincing evidence that introducing legislation of this type would have adverse effects on employment.
Thank you very much, Commissioner.
As the time allotted to Questions to the Commission has elapsed, Questions Nos 51 to 108 will be replied to in writing.
C5-0591/2001 - 2001/0252(COD))
The Commission is able to accept Amendments Nos 11, 12, 16, 28, 30, 32, 33, 36, 37, 40, 41, 49 (in part), 61, 69, 72, 75, 77, 78, 84, 90, 91 (in part), 93 (in part), 95, 98, 99, 101 (in part), 102, 103, 104, 105 (in part), 106, 107, 108 (in part), 110 (in part), 111, 112, 114, 115, 116, 117, 120, 123, 124, 125, 127, 128 (in part), 130, 131 (in part), 135, 142, 143, 146 and 150.
The Commission is able to accept, in principle, Amendments Nos 1, 4, 9, 13, 14, 15, 18, 19, 20, 22, 23, 24, 25 (2nd part), 31, 34, 35, 38, 43, 44, 47, 50, 52, 53, 54, 55, 59, 60, 62, 63, 64, 66, 68, 73, 74, 76, 80, 82, 86, 87, 88, 89, 96, 100, 109, 113, 118, 121, 126, 129, 134, 140, 141, 141, 149, 153, 155, 156, 163, 165, 166, 169, and 170.
The Commission is unable to accept Amendments Nos 2, 3, 5, 6, 7, 8, 10, 17, 21, 25 (1st part), 26, 27, 29, 39, 42, 45, 46, 48, 51, 56, 57, 58, 65, 67, 70, 71, 79, 81, 83, 85, 92, 94, 97, 119, 122, 132, 133, 136, 137, 138, 139, 144, 145, 147, 148, 151, 152, 154, 157, 158, 159, 160, 161, 161, 162, 164, 167, 168, 171, 172, 173, 174, 175, 176, 177 and 178.
Report (A5-0340/2002) by Mrs Françoise Grossetête, on the proposal for a European Parliament and Council directive amending Directive 2001/83/EC on the Community code relating to medicinal products for human use (COM(2001) 404 - C5-0592/2001 - 2001/0253(COD))
The Commission is able to accept Amendments Nos 2, 13, 24, 25, 33, 35, 42, 43, 44, 46 (in part), 47, 48 (in part), 50, 53 (in part), 57, 58, 60 (in part), 61, 63 (in part), 66, 68, 69 (in part), 70, 71 (in part), 82, 84, 85, 88, 89, 90, 93, 97, 99 (in part), 104 (2nd part), 106, 108, 109, 110, 120 (1st part), 121, 125, 130, 132 (in part), 151, 157, 166, 185, 186 (1st and 2nd parts).
The Commission is able to accept, in principle, Amendments Nos 3, 5, 11, 12, 14, 15, 18, 20, 21, 22, 23, 27, 30, 31, 32, 36, 37, 51 (in part), 52, 55, 80, 83, 86, 92 (2nd part), 94, 95, 98, 114, 116 (1st part), 122, 140, 156, 158, 159, 167, 197, 199.
The Commission is unable to accept Amendments Nos 1, 4, 6, 7, 8, 9, 10, 12, 16, 17, 19, 26, 28, 29, 34, 38, 39, 40, 41, 45, 49, 54, 56, 59, 62, 64, 65, 67, 72, 73, 74, 75, 76, 77, 78, 79, 81, 87, 91, 92 (1st part), 96, 100, 101, 102, 103, 104 (1st part), 105, 107, 111, 112, 113, 115, 116 (2nd part), 117, 118, 119, 120 (2nd part), 123, 124, 126, 127, 128, 129, 131, 133, 134, 135, 136, 137, 138, 139, 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 152, 153, 154, 155, 168, 172, 173, 174, 175, 176, 177, 178, 179, 180, 181, 182, 183, 184, 186 (3rd part), 187, 188, 189, 190, 191, 192, 196, 198, 201, 202.
Report (A5-0334/2002) by Mrs Françoise Grossetête, on the proposal for a directive of the European Parliament and of the Council amending Directive 2001/82/EC on the Community code relating to veterinary medicinal products (COM(2001) 404 - C5-0593/2001 - 2001/0254(COD))
The Commission is able to accept Amendments Nos 1, 9 (in part), 11 (in part), 12, 18 (in part), 19, 20, 21, 22, 24, 28, 29, 31, 32, 34, 35, 41 (in part), 46, 49, 50, 55 (in part) et 65 (in part).
The Commission is able to accept, in principle, Amendments Nos 4, 5, 8, 14, 36, 42, 43, 48, 52, 53, 54, 57, 58 and 68.
The Commission is unable to accept Amendments Nos 2, 3, 6, 7, 10, 13, 15, 16, 17, 23, 25, 26, 27, 30, 33, 37, 38, 40, 44, 45, 47, 51, 56, 59, 60, 61, 62, 63, 64, 66, 67, 69, 70, 71 and 72.
On behalf of myself and the Members of the European Parliament, it is a great pleasure to welcome you, Mr President, to our House today. It is an especially great pleasure for me, as an Irish European, in a week when the people have spoken and told the leaders of the fifteen states of the Union that the time for enlargement has come.
Tomorrow you will be back in Hungary to commemorate and celebrate your nation's national day, and to recall the brave Hungarian uprising of 1956 and the proclamation of the republic in 1989. On the floor of our House today stands a very special symbol of that moment - the Hungarian flag raised during that period in 1956.
(Applause)
The martyrs of that 1956 revolution in a way died for Europe and for the values that today, through the enlargement of the European Union, we are now anticipating and creating. And so those people did not die in vain, Mr President, and your being here today is a mark of their contribution to Europe. The values they died for are the values that now unite us across our continent.
Mr President, I have no doubt that your country will be one of our new Member States in 2004. This Parliament was the first of the European institutions to set a clear timetable for enlargement. We want Hungary in the Union and we want your representatives in our Parliament, directly elected by the people of Hungary, for the session starting in the summer of 2004.
(Applause)
What we are now poised to achieve is the direct result of the events of 1989 in which Hungary, once again, played a decisive role. It was Hungary that first agreed to open the iron curtain for people from the former German Democratic Republic waiting in the German Embassy in Budapest for passage to West Germany. One of my own treasured possessions at home in Ireland is a piece of wire cut in August that year on the Hungarian/Austrian border. It symbolises for me the night that Europe has lived through. Enlargement symbolises for me the day ahead of us.
Mr President, I want you to feel at home here. I want you, as the President of your republic, to understand that in being here today on the eve of your national day you are coming home. For the first time on our continent we are creating something powerful and new, through the free will of free and sovereign peoples and on the basis of shared values, not this time at the point of a sword, or at the barrel of a gun. As a young man you studied in Strasbourg; it gives me great pleasure, on behalf of the European Parliament, to ask a man who studied at a student's desk now to speak at a rostrum before the largest directly elected transnational parliament in the world and to share with us our common sense of the Europe in the making.
(Applause)
Mr President, first of all I would like to extend my sincere gratitude to the European Parliament for commemorating the Hungarian revolution of 1956. I stand here to address you for the first time at the Plenary in Hungarian. Hopefully, it will very soon be one of the official languages of the European Union.
With your permission, however, I would anticipate this possibility now and will continue my address in Hungarian. You will have the opportunity to listen to it in English, hopefully with a good interpretation
Mr President, thank you for those remarks and for the reminder that the spirit of 1956, of which you spoke so eloquently, lives on through our Europe of values today.
(The formal sitting was closed at 12.34 p.m.)
The next item is the report (A5-0329/2002) by Mr Elmar Brok, on behalf of the Committee on Constitutional Affairs, on an Interinstitutional Agreement between the European Parliament and the Council concerning access by the European Parliament to sensitive information of the Council in the field of security and defence policy and on amendments to the Rules of Procedure [2002/2130(ACI)].
Mr President, ladies and gentlemen, this report, should it be adopted, will take us into uncharted territory. Why uncharted territory? Because it will give us the opportunity, on the basis of an interinstitutional agreement with the Council, to examine secret military documents and be party to certain information and will therefore enable us to develop a means of extending parliamentary scrutiny to these areas.
This has been under negotiation for years and I should like in particular to thank the Swedish Presidency, now a distant memory, and the Spanish Presidency for their help, which has made it possible for us to negotiate here today.
Of course this paper is not perfect. We are entering new territory here and that is why learning is also the order of the day. We must not, however, go too far at the outset, because this is a very sensitive area and at stake are the security interests of the Member States of the European Union and all of our fellow citizens. That is why everyone, both the Council and Parliament, first needs to learn how to work together and to build confidence, so that the necessary information and control processes can then be set in motion on this basis.
That is why we have also made it clear that either of the two sides can terminate the agreement after two years, so as to draft a new agreement on the basis of the experience acquired, and that this is therefore not a permanent arrangement but just a first step on this sensitive issue of internal security.
It has also been explicitly stated that this agreement in the field of foreign, security and defence policy is without prejudice to future agreements on the transparency of internal documents for internal policies. As has been said, agreements also need to be reached in these areas. I will make it quite clear that in my opinion it is quite conceivable, if not a necessity, that measures will be adopted in internal policy areas, where there are particular sensitivities due to the possible participation of third countries, and that these might go very much further even at the first attempt than is the case in this document.
I believe that we have achieved something here that certainly bears comparison with the standards in national parliaments and that the security standards, which we ourselves need to develop in this House, will also certainly have their part to play in enabling us to meet the requirements, just as the five Members of the special committee will have to undergo security checks by their respective Member States. As you can see, there are no separate rules here either; the situation is comparable to that of national Members of Parliament. On this basis we can find solutions that will help us to make further progress.
I should like to ask you to support both of these papers on amending the Rules of Procedure and on the agreement itself. I would also ask you to reject one of the amendments, because it concerns the extreme case of criminal offences being committed, by whichever side. This is something that could arise whenever the handling of public funds and public documents is involved. It is regulated elsewhere - not in the Rules of Procedure - and does not need to be regulated here. It is far more appropriate here to proceed in accordance with the traditional principle that action will be taken against anyone committing a criminal offence. Ultimately, of course, we rely on the consciences of those who know of any such criminal offences to speak out, so that action can be taken against their perpetrators.
I think that this marks a step towards greater transparency and control of our foreign, security and defence policy, and if someone had said five or ten years ago that we would be negotiating the establishment of a committee of this kind in the European Parliament, I would not have thought it possible. This shows how far the European Union as a whole has come since the Treaty of Amsterdam and the Cologne Summit on security and defence policy. However, it also shows a commensurate need for parliamentary scrutiny. That is why I would urge the House to support this initiative.
Mr President of the European Parliament ... no, EB of the EB, Mr President of the European Parliament ... no, EB, EB. What is all this about? You can either present and justify all of this as being in the interests of the State, just as Elmar Brok, whom I personally hold in high esteem both here and in other professional contexts, has done, or you can comment a little on the procedure and how this agreement has come about and consider why someone behind me always says, 'EB, EB' when I say, 'EP'.
We certainly need to be a little wary here. I welcome the fact that this agreement will give Parliament a bit more power and that there is also going to be the opportunity to examine certain documents. I do not wish to run the risk of the little man behind me, who always says 'EB, EB', being proved right by people confusing the European Parliament, 'EP', with EB, 'Elmar Brok'.
Why am I saying this, and why, strange as it may seem, are they seen as one and the same thing? Because I believe, ladies and gentlemen, that the way in which this has been negotiated is not exactly exemplary, and that the fact is that, in the final analysis, we are faced with a take it or leave it situation. Many Members hardly had the chance to be involved in the negotiating process and above all it is now once again EB who has access to internal documents and, as he himself also said, he is pleased that only Members of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy are involved while the EP, the European Parliament, is left out in the cold.
We can, indeed we must, live with these objections, because obviously this can be seen as a foot in the door, but as I see it - and I am not the only one - the report does contain some reassurance. It says in the explanatory statement: 'It is ... crucial that the Agreement includes a provision that it will be reviewed after two years at the request of either of the two institutions in the light of the experience acquired in implementing it.'
I very much hope that those who are involved now, that is the two EBs and their friends, will not act in such a way that the agreement is unilaterally terminated by the Council or whoever it may be, so that the EP then has an opportunity to have more of a say when the text is redrafted and actually to become what someone previously called a fully-fledged parliament. Each of the individual committees should be able to have their say and fair account should be taken of the very diverse views represented in this House, so that this clash is avoided, and also so that we prove that what was mentioned earlier is true; that we are in agreement here that there can be no democracy without transparency, and that includes within this House.
Mr President, when, during the Swedish Presidency one and a half years ago, difficult negotiations between Parliament, the Council and the Commission resulted in agreement on Article 255, or Regulation 1049, this was a major step forward. Common legislation on the rules for citizens' access to documents was an important step towards increasing scrutiny of, and confidence in, the European institutions. Transparency is the basis of a democracy and the precondition for citizens' being able to follow and participate in public decisions. We can therefore increase confidence in, and the legitimacy of, EU cooperation as a whole, two things that we unfortunately know are both in short supply.
We liberals always push for maximum transparency. We were not entirely satisfied with a number of sections of the legislation, and we believe that there was an exaggerated fear of releasing documents.
When it comes to the Common Security and Foreign Policy, this is an area in the course of development. There is major interest in these issues among citizens and journalists. Naturally, certain documents cannot be made public. Such documents must be kept confidential. We also realise this. Having a small group of members who have access to these highly sensitive documents is, however, one way of ensuring a certain degree of, admittedly limited, parliamentary control in this area, which thus puts pressure on the Council.
In this way, Mr Brok's proposal is a wholly reasonable agreement. The Group of the European Liberal, Democratic and Reform Party believes, however, that it is necessary to make sure that it does not become too common for documents to be automatically referred to this small committee. Most documents should, of course, be made available to everyone else, the general public, journalists and every other interested party. There should be a few absolutely vital and sensitive documents which are made available to this smaller circle.
I was pleased that Mr Brok said that we should have a careful evaluation of this agreement. We could have this in conjunction with a general review of the transparency regulations. In this way, we will hopefully come to realise that transparency as a principle is not dangerous.
Mr President, on very solemn occasions, those of us in Parliament and in the other institutions of the EU talk about how we should go about bringing the EU closer to the people. One of the ways of doing this would be to give people an opportunity to participate, play their parts and be partners in the whole of the decision-making process taking place in and between the institutions of the EU. The prerequisite of people's being able to take on that role is that they be able to obtain a feeling for what goes on before the decisions are taken. That is why the principle of access to documents is so important.
As my fellow MEP, Mrs Malmström, said, we are all of us aware of there being confidential documents that are difficult to make available. The European Parliament has, in my view, embarked upon a slippery slope, however. We find ourselves in a position which we should not have occupied. As the people's guarantors, as the custodians of democracy and as the institution that should be the democratic guarantor of this project, we have now moved into an area in which we consent to people's not being given access to documents, with only ourselves or a small group of us having such access. In this way, we are complicit in considering our own interests or, more accurately, those of a small group of MEPs at the expense of the interests of European citizens and their opportunity to be players in the democratic process.
As my other fellow MEP from the Group of the Party of European Socialists put it, the whole process involving public access to, and scrutiny of, documents has taken place behind closed doors. That is in itself a problem when we specifically talk about transparency and public access to, and scrutiny of, documents. That is why I do not warm to this document.
Mr President, our rapporteur, Mr Brok, who negotiated this agreement, has already stated that we are in a whole new area here. He also said that either party could propose that this agreement should be reviewed after two years. Nevertheless, on behalf of my own group, I should like to draw attention to the weaknesses of the arrangement right from the start. The agreement refers to the fact that it would be, as it were, inspired by best practices in Member States. This must mean that the European Parliament would be guaranteed an absolute right to inspect secret documents on security and defence policy, but I wish to raise the question as to whether this will in fact be the case.
I am referring to the fact that this agreement allows the Council full powers to decide which documents it will in point of fact actually hand over to this small special committee of the European Parliament. I might imagine that the background to this is discussions held between the Council and NATO. In many respects it seems that the wishes and requirements of NATO have dictated the content of this agreement to a considerable degree. In my opinion, the interests of the European Parliament have not necessarily been taken into account.
In my view, my fellow Members have quite rightly pointed out that the European Parliament cannot reserve for itself exclusive rights to implement democratic and public monitoring of foreign and defence policy on behalf of our citizens either. Sometimes I feel that when this agreement was negotiated it was thought that these matters were no business of the public, but that Parliament's small, handpicked team would assume full responsibility for them. That is why I tabled the amendment the rapporteur has already mentioned. I should like to stress that the exceptions in the Rules of Procedure, which Members of the European Parliament must submit to on the basis of this agreement, must be strictly linked to confidential information as mentioned in the regulation on public access, that is to say 'sensitive' documents, and no others.
Neither can the right of the Members of the European Parliament to obtain information concerning foreign and security policy, a right that is already guaranteed to them by virtue of Article 21 of the Treaty, be weakened by this agreement. Finally, it is extremely important to stress that, should confidential information contain any reference to some sort of criminal activity, nothing must be allowed to prevent a Member of the European Parliament from contacting the authorities. I would request that Amendment No 2, which is broader in scope that that proposed by the committee, be supported.
Mr President, the PPE's Congress in Estoril has now advocated complete transparency in the legislative process in the Council. All the important political forces therefore support the transparency placed on the agenda when the Danes voted against the Treaty of Maastricht on 2 June 1992. We have seen progress in a number of areas, but we also have a number of things to look forward to. The Commission now publishes its agendas and the minutes of the meetings at which decisions are taken. It is important to know who said what and how they voted. The Commissioners must be accountable to the public. The Council has issued minutes relating to the working party's discussions on transparency. We must have similar access to other working parties' working documents and minutes, and we must have access immediately so that we can follow developments before the laws are adopted.
We are currently debating a proposal for a compromise on Parliament's access to confidential information, but the new rules would limit that access to which all MEPs are entitled under the Treaty. I believe we could make more progress by going to the Court of Justice, as has been done with great success in connection with proper agreements. I shall not therefore vote in favour of the compromise.
If truth be told, the European Parliament has never negotiated anything in the way of progress. There have been individual MEPs who have exerted pressure, together with the Ombudsman and active citizens who have won one legal case after another. It is before the Court of Justice in Luxembourg that we have achieved most progress, not in negotiations between the Council, the Commission and Parliament. That is the sad fact. The European Parliament is always ready to make demands, but it becomes silent whenever, as now, there is the possibility of a framework agreement's being entered into or a regulation on transparency's being negotiated, entailing the danger of documents at present publicly available in Denmark and Sweden being regarded as secret as soon as they are forwarded to the EU.
Nor am I happy with the new agreement, and I would call upon the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy to go to the Court of Justice in connection with those documents we cannot obtain, such as the screening reports on the candidate countries' adjustments to EU legislation. The screening reports are very good examples of documents it should be possible for everyone here in the Chamber and in the candidate countries' parliaments to read. I doubt if we should be able to obtain them under the new rules. I cannot imagine the Court of Justice preventing us from obtaining documents that are a clear part of the legislative process. I believe we can obtain more progress by putting up a fight than by entering now into a poor compromise.
Mr President, I would like to thank Mr Brok very much for having taken the initiative, together with the President of the European Parliament, of producing a clearer, more detailed framework regulating Parliament's access to sensitive Council documents. Although there are gaps in the agreement, as the rapporteur himself points out when he says that Parliament has had to make concessions to the Council, it is, at least, a step towards greater democratic control.
In my capacity as a member of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, I find it absolutely inconceivable that Parliament should be blatantly denied access to documents in the field of justice and home affairs, the very area in which rules have a direct impact on the citizens' rights and freedoms.
The Justice and Home Affairs Council of 14 and 15 October discussed the framework decision on drugs, but the most recent document available on the register dates back to June. A number of documents have been circulated since then but the European Parliament has not seen any of them.
Why is it that the citizens are being prevented from knowing what compromise the Danish Presidency has proposed? Maybe it is fear that people will find out that the ministers do not respect the mandates of their governments, parliaments and citizens behind the closed doors of the Council and that they are therefore doing at European level what they lack the courage to do at national level.
Even the Danish Minister, Mrs Lene Espersen, lacked the courage to describe the contents of this compromise to the Committee on Citizens' Freedoms and Rights today. One last example: at least 20 of the 39 documents discussed at the meeting of Ministers for Justice and Home Affairs of 14 and 15 October were not published on the register.
We believe that there must be an end to this way of treating the European Parliament and the citizens who elected it, who continue to be disgracefully humiliated by the Council.
Mr President, despite attempts to make them otherwise, security and defence are matters for the European Council. This Parliament has no competence in that area, either legislative or budgetary. Furthermore, it has to be said that, within the context of the Treaties, the function of this Parliament is to scrutinise the Commission. Its responsibility does not extend to the scrutiny or review of Council activities. Scrutiny of Council members remains the responsibility of individual national parliaments. It is to them that their individual ministers are responsible. Only those parliaments can hold ministers to account.
On that basis, it seems to be a measure of the self-importance of the Members of this Parliament that they are seeking information that is not in the public domain. I would say that it is none of their business. Parliament should not be asking for it, and the Council should not give it.
This also has wider implications. The information is not to be given to all Members but to a select and privileged cartel within this Parliament. Furthermore, those who receive that information are to be sworn to secrecy and can be disciplined for breaches of confidence. There cannot be a better way of muzzling representatives of the public.
The central point is that, if the primary role of Parliament is scrutinising the Commission, then that is exactly what it should be doing. Time allocated for debates on these matters is already ridiculously short, and scrutiny is therefore minimal. It would be far better if the House concentrated on its statutory duties, rather than poking its nose into areas which are none of its business.
In pursuit of more information, therefore, it would be much better if it devoted its energies to pressing for more transparency and openness from the Commission.
Mr President, I hope you will allow a point of order.
During the debate I became aware that, according to tomorrow's voting list, we are also going to vote on a Bureau proposal concerning the security rules, which are a precondition for adopting the interinstitutional agreement. I would like to know why there has been no mention of these security rules on our agenda. Would it not be appropriate for the House to discuss those security rules, which are being put to the vote tomorrow in the context of the interinstitutional agreement and the amendments to the Rules of Procedure? I consider this procedure to be most insulting to the House.
Thank you for your comment, Mrs Hautala. However, I think you ought to make it again before the start of the votes tomorrow. In my opinion, it would be a good idea for you to make the comment again so that you can receive a response from those who planned the voting schedule.
Mr President, these security rules were submitted and discussed in the Committee competent to deal with them. This agreement can also be adopted or rejected regardless of them, but it cannot yet enter into force, as the security rules have not yet been adopted. The Interinstitutional Agreement can therefore be adopted tomorrow in any case.
Please permit me to address a brief comment to the Members. We are dealing here solely with foreign, security and defence policy, none of which form part of the legislation. That, Mr Bonde, is why this committee does not deal with any papers that have to do with legislation, in which area Mr Turco is talking about justice and internal affairs. I have said quite clearly that the Agreement recommends that a separate agreement be negotiated for this area, and I believe that this should go much further in taking Parliament's rights into account. Mrs Hautala is right to say that, if this does not succeed, one of the options provided is that of an appeal.
I would, by the way, like to tell Mrs Hautala and others that it is only when we know the documents that we can say whether their classifications are justified. If we see that access is not being given to papers that Parliament as a whole is actually meant to be able to see, we can say that they have been wrongly classified, and in this way bring about a change in practice at Council level. If, though, we know nothing about the documents, we can have no criticism to make on this score.
Apart from that, we have to say that getting access to such documents represents a new start for the Council and the Commission as well. Without such a settlement, we will have difficulty in carrying on any sort of European foreign and security policy. In this instance, therefore, all the institutions have a shared interest in finding a point from which they can all start.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0308/2002) by Mr Hans-Peter Martin, on behalf of the Committee on Constitutional Affairs, on amendment of the provisions of Parliament's Rules of Procedure concerning the discharge procedure [2001/2060(REG)].
Mr President, although it is customary to express gratitude, please allow me to unite that with wonderment at the report that is now before us. The task in hand is clear indeed. We were asked, especially in view of the experiences of 1999, to find another, less ambiguous way whereby the Commission, and not only the Commission, was in future to be granted discharge. What was at stake was that there should be the minimum of room for manoeuvre where people are simply stalling, that proposals for decisions that are very clearly set out should also result in appropriate results, and that no areas of uncertainty should remain.
If one is dealing with Parliament, one learns that this place attaches primary importance to compromises, and it is compromises that we have worked towards very intensively. For that, I would like to thank not only the officials of this House, who, with great commitment, kept on coming up with new formulations and proposals, and not only my own colleagues either, who had a part in this process, which - as we don't work as quickly as Elmar Brok - has in the meantime lasted nearly a year, but also the Members of this House belonging to other groups, who have made the effort to do this.
Compromise means that there is give and take, and that is a small chance to take part in a process, if you are seated up there in the gallery or, through some other fortuity, find yourself listening to what is being said. I hear that amendments handed in by the chairman of the Committee on Budgetary Control at the very last minute, which go against this great ideal of compromise, are now to be promptly withdrawn. If they ask how it is that a rapporteur does not know that, it has to do with another of the realities of life in this House, that is, the fact that such last-minute agreements are often reached outside the plenary and are often not completely transparent. But we will shortly hear whether we have pulled it off.
There is another thing, though - I am looking around to find Mr Bourlanges, with whom I did most of the negotiations - and that is something I can do.
(Interjection by Mr Bourlanges)
Perhaps Mr Bourlanges will hear it as well. There is another thing; that is, that I have to offer and would like to say that I withdraw the request for a split vote that we made on one point, itself very close to the heart of Mr Bourlanges and of the PPE Group that he represents, in other words that there will be no split vote on the matter that is so dear to them. It goes without saying that this is being done in the hope that we can achieve the precise result that we need, which is broad agreement to this report. It is the case that, without 314 votes, we will achieve no durable compromise, and we will make no progress without effort. My concern is not only that unambiguous rules should be created for the Commission, but also - something in Article 93a to which I would gladly return - with working out how this Parliament should at last flex its muscles a bit more at the Council in its executive capacity, and that we should make this our concern. I believe that to be this report's second pillar, if that is indeed the term to be used. It is, in this sense, my very great hope that we will now, on the one hand, hear about compromises struck outside the plenary, and, on the other hand - as Mr Bourlanges is also on the list of speakers - that we will hear him say that he agrees to it, and that we may thus bring the whole business to a satisfactory conclusion.
Mr President, I should first of all like to congratulate Mr Martin. I have to say that we made a good team. It is a topic that was extremely complex and difficult to comprehend, but I am pleased that a report is now before us, which we can broadly endorse.
The discharge of the Commission and of other bodies since the fall of the Santer Commission has become a special event in European political life. Compared to the years preceding that fall, it is now one of the highlights of the political year. According to the Treaty, it almost seems as if it is a purely administrative procedure, but the Commission, along with every MEP, knows better. It is currently a political event. If no discharge is given at the end of the year, this sends a clear political signal to the Commission, and a debate in this Parliament on the Commission's political and other functions strikes me as absolutely inevitable.
What rules should, in general, apply to a discharge? The procedure should not be too complicated. Each member should be able to understand it. Secondly, in the event of a vote, every member must be able to understand the consequences of this vote. Thirdly, in the year n+2, in other words, two years following the implementation of the budget, a clear political judgment should be given about the functioning of the Commission. The advice given by the Committee on Constitutional Affairs meets these criteria, in my opinion. I welcome the results and we will be voting in favour of them. I also think that the proposed timeframe, namely to grant discharge or postponement in April and to pronounce a final verdict in October, is the correct one.
Commission. (DE) Mr President, honourable Members, although it is for Parliament to debate its own Rules of Procedure, I would like to take the opportunity to say a few words. The discharge procedure is of course of very great importance to the Commission, and it is enshrined in the Treaty itself. Now it has a place, and is couched in even clearer terms, in the financial regulation, so that there are two existing legal bases, which of course have to be taken together in reaching decisions. I must therefore raise the question of whether all the amendments that have been submitted are in accordance with these legal bases.
Over the last two years, Parliament has negotiated with the Council and the Court of Auditors and done very in-depth work on the recast financial regulation. A good and clear result has finally been achieved. Article 146 (1) states: 'The European Parliament, acting on a recommendation from the Council, which shall act by a qualified majority, shall give a discharge to the Commission before 30 April of the year n+2 in respect of the implementation of the budget of the financial year n. Where the time period provided for in paragraph 1 cannot be adhered to, the European Parliament or the Council shall notify the Commission of the reasons for the suspension of the discharge resolution. Where the European Parliament defers the grant of the discharge resolution, the Commission shall act as soon as possible to remove the causes of impediment.' End of quotation from Article 146.
I believe that the legislative authority had a clear aim in choosing this formulation. Where, exceptionally, the discharge resolution is deferred, the Commission is to respond very quickly in order to remove the causes of the impediment. Now these proposals refer to October, all of six months later. That is, of course, not exactly a quick response within the meaning of Article 146. This deferment procedure also involves three other difficulties. The first is that the Commission has to take care that Parliament keeps the reasons for the suspension of the discharge resolution realistic and within the bounds of feasibility. The second is that, if it is envisaged that action will be taken, six months is again a relatively short period. If the Commission is meant to come up with responses and commitments, it can - and should - do so more quickly. Thirdly, if these conditions are to be seen as a normal option in the Rules of Procedure themselves, there is of course the risk of suspension being regarded as a regular course of action.
I would like to point out that Parliament already, of course, has instruments available, by which it can impose further tasks and actions on the Commission, and, indeed, it has done so in recent years. The resolution on the discharge procedure was combined with quite unambiguous demands, concerning which the Commission is drawing up a follow-up report - not as a matter of choice, but because it is obliged to - and has to set out in clear terms what measures it has submitted in accordance with the motion for a resolution.
Yesterday evening, amendments were tabled on what I would like to call the 'October option' question, and these now raise further issues. The Commission would therefore welcome it if these could be further clarified.
Mr President, the discharge procedure is something that is particularly important. It is one of the European Parliament's major powers and this was evident during the most serious dispute between Parliament and the Commission, which occurred on the occasion of a vote on discharge.
In my view, Parliament's objective over the last 15 years has been, first and foremost, to ensure that the scrutiny performed under the discharge procedure is a political scrutiny in the fullest sense of the word, in other words a power of scrutiny which is an expression of the taxpayers' desire to ensure that public money is not wasted, and which is not just a technical formality.
Secondly, we felt that it was not just the Commission but all the bodies that have their own budget which, by extension, should be subject to the scrutiny of the discharge procedure by Parliament's granting of discharge.
Thirdly, we felt that since the Treaty bestowed upon us the power to grant discharge, we should also have the power to refuse to grant it. So, under the authority of the Committee on Budgetary Control and its chairman, Mrs Theato - whom I would like to congratulate -a genuine power of Parliament has progressively built up, and Parliament, through discharge, is, therefore, well and truly expressing the concerns of taxpayers.
That said, extending the discharge procedure poses a number of problems. The first of these problems is the danger that this procedure will go on forever without achieving results. The report before you by Mr Hans-Peter Martin lays down, for all the provisions, relatively short and relatively reasonable deadlines. In this respect, I shall say to the Commission 'Commissioner, you cannot ask us to grant discharge within a short deadline as well as telling us that, for your part, you need time to take the decisions necessary for you to comply with Parliament's procedures. You must choose: either you want extra time, and we grant you discharge later, or you want discharge quickly and you make haste yourself'.
The second problem that we have had is a problem relating to coherence between the three votes, namely the vote on discharge, the vote on the approval of accounts and the vote on the resolution. There are three different votes for a single decision, which may lead to inconsistencies between the three. The report before you, which we firmly support in the PPE-DE Group, resolves the problem by combining the discharge procedure and the procedure for approval of accounts and by giving the President the possibility of avoiding putting a resolution to the vote which would contradict the provisions relating to the vote on discharge by Parliament.
The third problem, which was the most serious and which we have encountered on several occasions, was the problem of majority. As soon as we had the possibility of granting, postponing or refusing to grant discharge, we were faced with two risks. The first was that no vote might be accepted, with a majority of both the Commission and then Parliament voting against all three of these options. We were at an impasse. The second risk was related to the equality of votes, both in committee and in Parliament, whereas the Treaty obliges us to take a decision.
The report before you does not resolve this problem in an entirely satisfactory manner, although, in my view, it does resolve it in the best possible way. The report essentially proposes to divide the procedure into two phases: during the first phase, we shall choose between granting and postponement, at the proposal of the Committee on Budgetary Control; during the second phase, if discharge has not been granted once the postponement has expired, we shall choose whether to refuse or grant discharge. If one option were rejected, the opposite option would then be adopted and we would therefore avoid the danger of an impasse that we have constantly flirted with, in the Committee on Budgetary Control. This is a very good system and we give our very strong support to the compromise that the main groups have reached. In this respect, I would particularly like to thank the rapporteur for his comments regarding the withdrawal of his request for a separate vote. A compromise is an achievement, we shall stand by this and we thank you for standing by this too. Mr Martin, I wish you good luck.
Mr President, as we are political anoraks in the Committee on Budgetary Control and there are a lot more people listening to us tonight, I will try and explain to them what is going on because budgetary control and discharge are really not terms that normal people understand.
One of the primary tasks of the European Parliament is to assess the way the Commission is functioning. We are here to make sure that the Commission carries out its work properly. Therefore when people say that the Commission is unelected, we can tell them that we keep the Commission under control and hold them to account. One of our formal responsibilities is to grant discharge in respect of the implementation of the budget. We have to be able to account to the people who elect us and explain to them how their money is spent.
The Committee on Budgetary Control is the principal committee responsible for leading this task on behalf of the European Parliament: we scrutinise budget lines, follow up potential scandals, we see how the money is being misspent and we try and find out why processes are so complex and cumbersome.
It was the discharge procedure that ultimately led to the forced resignation of the Commission back in 1999. That is what started the whole process.
However, there is a danger - we must not be naive about what is going on - that the whole process could be hijacked for more sinister and for more political motives. It has become almost established practice within the Committee on Budgetary Control to postpone the discharge and to ask for more information. That means that there are now three options. In the past there were two options: we could give or refuse discharge. Now, as Mr Bourlanges has explained, we can give, refuse or postpone discharge. It is much easier if we have only two options and that is what is being put to us today.
The Commissioner has a point when she says that the Commission could probably comply more quickly. I do not see this October part-session as the date by which we have to have the answer. That is the latest point at which Parliament gives its decision. We do not have to stick to October, but we have to do it by October. That is a slightly different interpretation. It is clear that we all want to complete it before the summer. It is also right that the Commission should have this additional breathing space, because if Members refuse discharge and want to criticise the Commission, then it needs time to try to put things right. The new process will also ensure that the process does not go on and on. That is what has happened in the past. It is what happened in the 1996 discharge - it just carried on. We are giving you an end date, we are telling Parliament that by this time it has to decide one way or the other. That is why this system is much better. The situation is clearer and the process will not be hijacked for political aims.
Mr President, the discharge procedure is one of the most important rights and duties of the European Parliament. Parliament must acquaint itself with how finances are being managed and establish whether the Commission has been doing its job properly. Parliament cannot therefore grant discharge without justification. Granting discharge means that the information received and obtained by Parliament indicates that the Commission has functioned properly. If there are points that need clarification that emerge later on, we can always return to them, even if discharge has been granted.
The report proposes that a deadline be given for discharge. This is a good thing. A situation where discharge is still pending from one year to the next, as has been the case here in recent years, does not show a businesslike or responsible approach to administration.
One problem is refusal to grant discharge. If discharge is not granted and a decision is taken on this, the reason is either malpractice or political distrust. Malpractice necessitates bringing charges against the authority or authorities concerned. If malpractice is not indicated, the accounts must be closed. If the reason for refusal of discharge is political, I think the Commission in that case should be forced to resign.
The system that has now been outlined, according to which refusal of discharge would be followed by a vote on a motion for censure, is good but unclear. If there is a motion for censure against the Commission or a Commissioner but discharge is not granted, there is a contradiction in the system. The contradiction may be due to the fact that discharge can be refused by a simple majority but a motion for censure only by a qualified majority. For that reason this conflict should not in any sense be made possible.
Mr President, Mr Martin has invested a great deal of time and effort in this report, for which I wish to express my utmost appreciation. The rapporteur and I also had some good discussions. The granting of discharge is Parliament's most important prerogative as a monitoring body when it comes to the assessment of how the budget has been managed by the executive - that is, primarily, by the Commission. This is a political act and not only the closure of the accounts, important as that is.
Using the reports of the Court of Auditors and other information, some, incidentally, from the Commission itself, we look to see if the objectives set have been met with proper and economic use of the funds allocated. We highlight weak points in order that they may be rectified and also avoided in the forthcoming budget. Where the three discharge options, which the rapporteur has elucidated - grant, deferment, and refusal - are concerned, I think it right to specify time periods, so that there will not be two discharge procedures running in parallel, as often happened in the past, but so that one procedure is concluded before the beginning of the next, and so that the two stages can function. Mrs Schreyer, I believe that the timeframe is indeed sufficient - if the time taken up by the summer recess is included - for constructive solutions to be arrived at in due time.
I have to tell the rapporteur that I cannot, however, accept that discharge should be deemed to have been granted if, in April, the plenary rejects a proposal from the Committee on Budgetary Control that it be deferred. Such a refusal may have contradictory motives behind it and does not express Parliament's unambiguous will. I might add that the Legal Service's opinion says the same thing. Granting discharge would be the wrong answer to the question put, and, for those to be given discharge, it would be a second-class discharge, being granted en passant. I would therefore have liked the proposal, in its three parts, to be sent back to the Committee on Budgetary Control. Should the discrepancies between the resolution and the result of the vote, as described in paragraph 3 of the new Article 5a, occur, the Committee on Budgetary Control should be given the task of removing them and submitting the resolution to the plenary for a second time.
However, as has already been mentioned, my group's amendments have been withdrawn. I must therefore rely on my own experience when I say, as I have done before, that, although there is in the report much that I can accept, I do not feel able to vote in favour of it if no other way is found of dealing with the issue of suspension and hence of the grant of discharge.
Mr President, we have already had the opportunity to hear many of our fellow Members emphasise the importance of the discharge device in the context of the budgetary procedure and the powers of this Parliament, and so I shall refrain from repeating these words, but I should also like to say that great power must be matched by serious consideration and great moderation in its use. This is precisely the concern that brings us here and which led our rapporteur to find a way of setting a time limit for our examination of the Commission's financial management. I would say that, from this point of view, this is a legitimate concern and that the wording chosen is perfectly reasonable.
In this debate, however, we cannot forget the fact that underlying the discharge procedure are aims that are very clearly expressed in Article 276 and, specifically, that the European Parliament is examining the accounts and the balance-sheet setting out the Community's assets and liabilities. And, in this context, we must bear in mind that the accounting and financial control systems of the European institutions, on the basis of which these accounts and balance-sheets are drawn up, must be totally exemplary and must strictly, fully and unequivocally comply with the highest international quality standards. This is one observation that we must take into account for the financial year that we are about to begin.
Another observation to be emphasised is closely connected to the way in which the discharge has been undertaken in previous years, particularly the discharge for 1999, and concerns outsourcing. Mr Bourlanges is, as a matter of fact, the author of many of our references. I should also like to take this opportunity to stress the importance of this aspect.
Mr President, at the Laeken Summit, the Heads of State or Government called for greater transparency, simplicity and comprehensibility in the European regulatory system. The Convention has tried to live up to this task, and has, among other things, set up a working group on the simplification of procedures. Today's report by Mr Martin again makes it abundantly clear just how urgently necessary it is that this group should exist and that it should produce a result.
In 1999, as one of the members of the Committee on Budgetary Control, I experienced first-hand the dilemma into which we were all plunged by the Rules of Procedure - or, as one should perhaps say, the Rules of Disorderly Business. At the time, the conduct of a number of Commissioners was unacceptable, discharge ought really not to have been granted, but, reasonably enough, we neither wanted nor were permitted to make scapegoats of the Commission as a whole. The problems of those days have been resolved by history - or probably, only by the honourable attitude of our present colleague Jacques Santer. It is evident, though, that we have not learned much from this. The system now proposed is no less complex than its predecessor. The present system is just as opaque as that which went before it, and if there were any need of proof of this, it has been provided by the events surrounding the efforts towards a compromise on this proposal.
Goethe, that prince among poets, has his Faust say that he is driven mad by thoughts that seem to revolve in his head like a millstone: 'Mir wird von alledem so dumm, als ginge ein Mühlstein mir im Kopf herum'. I do not believe that we should inflict such headaches on our citizens in Europe - at any rate, not in the long term. All we can do, then, is to take on ourselves the task, here today, tomorrow and the day after, of finding a compromise and, in the Convention on the Future of Europe, to work out a model in accordance with which the public and their representatives understand what the political implications of discharge resolutions are and are meant to be.
Mr President, it is indeed a fine thing to read out allegories and then say that the report is too complicated, moreover referring, as Mr Rack did, to the fact that one has seen the amendments. Of course, details are deceptive - as you, being an outstanding representative of the legal profession, will be well aware. It was in precisely such a decisive situation as this in which we found ourselves. Let us move more towards clarity, or towards what one might term the absence of intellectual doubt. Absurd though it might sound, I was wholeheartedly on Mrs Theato's side, and said that it really should be worked out with absolute clarity and utterly unambiguously, and that the third variant was to be left open. But that, Mr Rack, would have meant that the amendments would have been far more extensive, far more complex and much harder to understand. Hearing what we have heard from the Netherlands, and other positions, makes it possible, however, to live with a fellow-countryman saying that sort of thing.
Please allow me to enlarge on two points, those made by Mrs Theato and by Commissioner Schreyer. Both refer to legal bases and to the Legal Service, both of which are sources of doubt. Of course we had to give ourselves safeguards on that, in order to have any chance of reaching a compromise, as we eventually did when we negotiated one with Mr Bourlanges and the Liberals' Mr Duff.
One legal opinion is now being pitted against another, and that is something we will have to live with. I do think though that, as a whole, what we have worked out reflects this House's thinking, and it goes without saying, Mrs Theato, that I respect your attitude. I only hope there will not be too many who think as you do, as otherwise we will be back to the beginning. Those who want everything sorted out in the Convention will perhaps be happy with that. There is no more simple way, though, for us to put this together. We have to make a political statement - that is our task as MEPs, but the Rules of Procedure are not designed for that purpose. With that in mind, then, thank you again for your cooperation and support.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0310/2002) by Mr Stephen Hughes, on behalf of the Committee on Employment and Social Affairs, on the Commission communication: Adapting to change in work and society: a new Community strategy on health and safety at work 2002-2006 [COM(2002) 118 - C5-0261/2002 - 2002/2124(COS)].
Mr President, while my report welcomes the Commission's communication, it is also constructively critical in a number of important respects.
The report emphasises three horizontal issues of great importance to the success of the strategy. First, the lack of an action plan. The strategy suffers from an unacceptable imbalance and a lack of strategic vision for follow-through. The initial analysis is basically good but the proposals for action are often little more than a description of an issue. Where they propose action, they are often vague, and there is virtually no indication of resources or the timing of the strategy's implementation. For example, the communication presents a good analysis of the changes being brought about by the increasing feminisation of society and the impact of an ageing population, but then proposes virtually nothing by way of action.
The report therefore calls for an action plan with timing commitments against each major proposal, for such a plan to be endorsed by Parliament's Committee on Employment and Social Affairs in time for the spring 2003 European Council and for it then to be subject to annual monitoring through the Social Agenda scoreboard, as advocated by the Council. Parliament and the advisory committees would also need to be involved in this monitoring process.
This is a serious point and I know the Commissioner will be listening to it. I call upon her to give a clear indication tonight that there will be a positive response to this call. If not, I have a clear mandate to ask for this report to be referred back to committee, where it will be reformulated to reject the Commission's strategy.
The second major horizontal issue is a lack of resources. In 1992, some 130 officials were working on occupational health and safety within the European Commission. Today, that number is down to around 24. We might disagree over the precise numbers but the Commissioner would agree there has been a dramatic reduction in the number of staff working in this area.
This is not a basis for the kind of dynamic and proactive administration that would be required to implement the strategy, capable of responding to a changing policy environment while continuing to monitor and scrutinise the implementation of existing legislation and policy measures. It is essential that this trend is reversed and that adequate resources are allocated to this policy area within the Commission.
The third major horizontal issue in the report highlights a lack of balance between legislative and non-legislative instruments. I am concerned that the development of non-legislative instruments should in no way be seen as an alternative to maintaining and improving Community legislation on occupational health and safety. Specific instances are given where the gaps and deficiencies in the existing legal framework need to be addressed and where comprehensive approaches to legislation, rather than ad hoc tinkering, will be important for both established and new risks.
Turning to the specifics of the report, there is clearly not enough time to deal with them all, so I shall highlight only a few. First, the report makes the point that, given how much more problematic health and safety are in small and medium-sized enterprises, it is regrettable that the Commission has still not launched a multiannual SME programme based on the two years' preparatory action undertaken by the Bilbao Agency on the initiative of the European Parliament. Such a programme was supported by the Commission in the European Social Agenda endorsed at Nice. It would facilitate the testing, analysis and dissemination of successful measures in this critical sector. I very much hope the Commission will respond positively now.
Second, in terms of emerging risks, I hope the Commission will look at the need for new laws in areas such as harassment at work, recently called for by Parliament. Equally, in relation to repetitive strain injuries, I hope it will revisit the display screen directive - the directive does not even mention the computer mouse - and the directive on manual handling. I hope it will go further and accept our call for a comprehensive directive on workplace ergonomics.
The report also highlights a number of existing directives that are in need of revision. The Commission needs both commitment and resources to tackle that work. Reflecting the helpful opinion we received from the Committee on Women's Rights and Equal Opportunities, the report advocates the integration of a gender dimension throughout the strategy and highlights a number of specific strands of work to be tackled. The report also welcomes benchmarking, but it takes the view that a successful benchmarking approach will need not just more comparable and reliable data but also a harmonised system of definitions, recording and reporting of occupational injuries and diseases.
My final point is that the report also welcomes the proposal to codify and simplify existing Community legislation in this field, so long as that is not coded language for deregulation for deregulation's sake. I am not accusing the Employment and Social Affairs Directorate-General of that, but there are forces elsewhere in the Commission that have that tendency. In committee I even went as far as to propose a joint amendment with Mr Bushill-Matthews saying that the review of the legislation should be used as an opportunity to promote the simplification of legislation and its repeal when it is redundant. None of us here should have an interest in maintaining redundant legislation, nor in making legislation complicated rather than as easy as possible to understand and implement.
I hope the Commissioner can give us the assurance we need on this action plan.
Mr President, I would like to thank Mr Hughes and particularly the Committee on Employment and Social Affairs for their close cooperation. The communication entitled 'Adapting to change in work and society: a new Community strategy on health and safety at work for 2002-2006' is a strategy on health and safety for the period in question.
It is a new strategy which includes some key new elements. These elements concern the quality of work and the need to combine a variety of different political instruments such as legislation, social dialogue, progressive measures and best practices, corporate social responsibility and economic incentives. Of course, the basis of the analysis is that health and safety issues are related to competitiveness and there is always a cost when we neglect social policies.
The main points in this communication are as follows. Firstly, and I think this must be very clear, it is not just a proposal from the Commission, it is also a Community strategy, so there is a need to include all the European partners including, at political level, the European, national and regional authorities. At operational level, it concerns the social partners and, at the level of services, it concerns all institutions dealing with health, prevention services and insurance organisations.
A very interesting point in this communication is the question how we can develop the prevention culture. There are, of course, a number of priorities concerning the need to reinforce our capacity for risk surveillance and the need for better legislation. I totally agree with the need for simplification and codification, which is one of the commitments in the Commission strategy. There is also a need for cooperation between the Commission and the national authorities as far as the implementation of the strategies is concerned and, at the same time, for cooperation at international level. I have tried to outline in a few words the main points of the communication, because I believe that responding to Mr Hughes' specific remarks will make for a more interactive debate.
The Committee on Employment and Social Affairs made some specific proposals, many of which the Commission has worked on and taken into account. Some of the proposals could perhaps be examined in greater depth. We could be more precise in terms of the timetables and description of the activities that must be carried out, and could do this in a meeting with the Committee on Employment, when we can discuss the activities and proposals of the strategy individually, particularly the five points referred to by Mr Hughes.
Firstly, there is the issue of SMEs, which was raised in the report. You are aware of the problems we have with the SAFE programme. Thanks to Parliament we now have a specific budget in Bilbao for SMEs and we can discuss the details for implementing this project as well as the timetable.
Regarding legislation on stress, an analysis has been undertaken. We have launched the first stage of consultation. Again, we can be more definite. The same applies to the proposal for a directive on workplace ergonomics and issues concerning the manual-handling directive. The analysis is under way. We can be specific about the timetables for the study and can make specific commitments on when and how we are going to launch the first stage of consultation.
Next there is the issue of women: on that there is total agreement. Gender mainstreaming is a general principle in all actions in our strategy paper. As regards benchmarking, you are right that perhaps we could find a better way to enforce the procedure. The report specifically refers to the need to encourage Member States to use benchmarking in this area, but maybe we can discuss this together to see how it can be made more concrete. Perhaps we can discuss this with Member States and ask them to set firm objectives. Then we could have a report seeing what progress they are making. It cannot be an obligation - we cannot oblige Member States to do it - but maybe we could present it in a more organised way to see how benchmarking can move forward.
Finally, I shall comment on simplification and codification. We are working on a total evaluation of health and safety legislation. This is one of the main commitments in the strategy. It is not an easy task but our final goal is to simplify the provisions, see whether they are consistent and then codify them. One commitment is to codify the health and safety directive.
Mr President, on behalf of the Committee on Women's Rights and Equal Opportunities, I welcome the communication on this strategy for health and safety at work. I would particularly like to congratulate Mr Hughes on his report. As he said, I have been very pleased with the way that our committees have worked together on this issue and, in particular, the cooperation with the rapporteur which has ensured that the points made by the Committee on Women's Rights have been fully taken on board.
This is important because, while men are more often the victims of serious accidents at work, women tend to suffer for longer periods of time from work-related illnesses. Adult women receive less vocational training and education than their male colleagues. That is why it is so important that we have a gender breakdown of statistics on work-related ill health and accidents for full-time, part-time and temporary employment. The Commissioner agreed that gender must be mainstreamed throughout this strategy so that issues such as the effect of the double workload of paid employment and personal responsibilities and issues such as harassment in the workplace are properly addressed. If risk assessment and workplace design fail to take gender into account, women will continue to be prevented from entering certain professions and sectors.
An evaluation of current health and safety law is needed so that we can identify problem areas to make future legislation more effective. For example, domestic workers and home workers, many of whom are women, must be protected, as well as women in agriculture and spouses in family-run small businesses.
I totally support the rapporteur in his comments on the lack of resources in the Commission to deal with health and safety policy and, in particular, the need for a detailed and costed action plan and a very strict timetable for improving legislation in this very important area. I support the report.
Mr President, Commissioner, ladies and gentlemen, I would like to begin by congratulating the Commission and also the rapporteur, not only the quality of his work, but also on his attitude towards the amendments presented.
While social dialogue is to be a effective instrument in the fight against the scourge of work accidents, political dialogue, with the intergroups, has led to the improvement of a report which was excellent from the outset.
I have heard it said on occasions that reality is obstinate and we cannot express our opinion on numbers. But we can express our opinion on the circumstances in which things take place and the circumstances they reflect. And the reality in the European Union in terms of health in the workplace, without wanting to be alarmist, is that in 1999 there were 5 500 accidents resulting in fatalities, 4.8 million accidents leading to more than 3 days of inability to work, 500 million working days lost as a result of accidents or health problems, compensation payments and, what is more serious, almost 350 000 people had to change job or their place of work - around 300 000 with some degree of disability - and 15 000 will never be able to take on a new job.
Furthermore, there has been a certain worrying rise in the number of accidents in certain Member States of the Union and, in view of enlargement, there is enormous concern about the situation of the States which are candidates for - not future, but imminent - accession with average work accident rates which are above the Community average, although this can be explained, it is true, from different angles, including the importance of higher-risk sectors of activity in those countries.
Commissioner, surely we are dealing with the poorest relation of enlargement. The European Union's Charter of Fundamental Rights states in Article 31(1) that every worker has the right to work in conditions which respect his or her health, safety and dignity. The Lisbon Summit - and the Barcelona Summit reiterated this - set as one of its objectives the creation of more and better jobs - and that of better ones must be applied not only to the fight against precariousness, but also to safer jobs and workplaces.
I therefore believe that the triple aspects of the strategy are correct; the global approach ranging from professional qualifications to the working day, from demographic trends, the general development of economic activity to that of the working population, the notion that safe and healthy working environments and organisations are factors which affect the performance of the economy in general and of companies in particular and, above all, the culture of risk prevention.
Given the risk inherent in work by definition, constant and insistent action is required. It will be necessary to use all the means allowed by the so-called social acquis, from the framework Directive to the rules laid down in the Charter of Fundamental Rights. Protection is therefore going to require joint action by the whole of society, as has already been said: employers, workers, public administrations, citizens. A genuine joint action.
But without increasing awareness, without training of workers and the people responsible for health, without horizontal prevention policies, without a culture of prevention - as the Commissioner said - and without sufficient information, decisions on the content of regulations will be of little use. Simplification will be welcome when the time comes and when it is possible, but it will be insufficient without increasing awareness. In the face of this risk, I would go as far to say that action is not sufficient, but that what we need is obstinacy.
The culture of prevention must be insistent, to the point of boredom. There must be new standards when necessary, more material and human resources, specific actions in sectors and companies with greater than average accident levels, monitoring of the different plans and exchange of best practices and the avoidance of new risks.
The health, safety and dignity of the European citizens is at stake.
Mr President, as is apparent from what the Commissioner said this evening, we rarely disagree with the Commission on the direction we should all take when we talk about the working environment. We are all of us concerned about the fact that far too many people receive lasting physical injuries in the course of their work. What perhaps is worse is that, in a long list of areas, there has in actual fact been no improvement in the working environment in the EU. It is against that background, Commissioner, that we had hoped that the Commission might have been more ambitious in its working environment strategy and, in any case, when it came to following this up. I had hoped that we might today have been able to obtain a promise of more than just timetables for the various activities.
As the rapporteurs have emphasised, the situation in the area of the working environment is such that, since 1992, there have been swingeing cutbacks in the resources available to the Commission in this field. I am aware that there are different ways of doing the calculations, but the fact is that the money is not enough. We are concerned here with cutbacks at a time when problems in the working environment have become more complicated and extensive and when, as a matter of fact, we face new working environment problems. We must work with different tools, we must look into prevention and we must help the national authorities. There are many very complicated tasks that have to be carried out, and the challenges we face in terms of directives cannot adequately be described in a three-minute speech. As Mrs Evans has also pointed out, we know that working environment problems may be in danger of becoming problems for women. We know that small and medium-sized enterprises require special attention. There is an urgent need for a directive on the whole range of muscle and bone problems. Stress and harassment require concerted action, and we are also aware of the possible need for a general recognition of occupational illnesses in a minimum directive.
In the light of all the initiatives we all consider necessary, what is probably our greatest disappointment is that the Commission does not intend to follow up this strategy with a proper action plan. When the Commission says that it would like to be involved in timetabling, our answer must be that timetables should be made still more binding, and we must propose that a proper action plan in actual fact be prepared. If the Commission agrees that we must have timetables and that we must make them more binding, it will hopefully - at the end of this debate in which there will presumably be more people demanding an action plan - explain to us why it does not go the whole hog, pursue this strategy further and draw up a proper action plan. We know, of course, that this would be more binding upon the European Parliament, the Commission and, especially, the Member States. I hope that we can make progress. We need an action plan covering the working environment.
Mr President, although I welcome some of the points in Mr Hughes' report, especially the simplification of existing Community legislation and better monitoring, I am very unhappy that my amendments on comprehensive impact assessments did not pass in committee. My group agreed that I should table the amendments again in plenary but, unfortunately, no other group was prepared to open up the process.
Legislation should only be brought forward when we demonstrate that there is a clear need for it, rather than best practice or the exchange of best practice. We must first make sure that existing legislation in the same field is being implemented across the European Union.
Secondly, as I have already said regarding comprehensive impact assessments, we must have an impact assessment for each Member State, taking into account the impact on industry, on business and on the workforce. Unfortunately, quite often the impact assessments coming forward from the Commission look more like explanatory statements to me rather than comprehensive impact assessments. Above all, in health and safety we need to have up-to-date scientific and medical evidence to demonstrate the need for such legislation.
Take the example of the vibrations directive. I was given a lot of documents by the Commission. The ISO standards report, the only one that was really up to date, actually said that there was no quantitative link between whole body vibration and lower back pain, but still we brought legislation forward. I am pro-European but we bring forward more and more legislation without demonstrating the actual need for it. This brings the European Union into disrepute.
Although we may need some of the legislation Mr Hughes has proposed in his report and which the Commission has proposed, without a guarantee of a proper comprehensive and independent impact assessment, the ELDR Group will have to abstain on the vote tomorrow.
Mr President, I am highly sympathetic to the content of Mr Hughes' report. The text is very clear. He is extremely worried that so little is happening, and he puts forward a long list of proposals of a legislative and non-legislative nature which could improve the situation. I am sure that he will gain the support of the whole Confederal Group of the European United Left/Nordic Green Left for all this.
At the same time, he also addresses implementation and the difficulties of getting it all to work in reality. I believe we should speak more plainly in this context. This is in fact a dispute. We talk about dialogue and cooperation, but it is actually a dispute. Companies are required to put pressure on costs and profit margins in competition with other companies. The cutbacks have to be made somewhere. Health and safety cost money. We cannot achieve proper health and safety at work if the unions are not strong enough to put pressure on companies. These are the circumstances of the dispute, which are inherent in our system. We should recognise this in some way if we want better health and safety at work. Legislative and non-legislative methods work where there are employee organisations able to use the laws, recommendations and guidelines which we draw up. That is the reality of the situation.
Perhaps we should discuss whether we need to strengthen employee organisations, for example by strengthening union rights. It may be that the opportunities for legal assistance in disputes should be increased. Increased expert assistance might be considered. In the nineteenth century, when there were no strong unions, factory inspectors helped workers. In Eastern Europe we might need work and factory inspectors of the type found in the UK in the nineteenth century. We should perhaps make it clearer to the candidate countries that the right to strike is part of the body of law, or acquis communautaire, which they are expected to introduce.
Mr President, Commissioner, Mr Hughes, the fact that sound reports are being produced is excellent, in my view. I particularly endorse Mr Hughes' report. I have heard him say once that in his opinion the analysis in the Commission communication was solid, but the actual detailing of it left something to be desired.
I think I saw this in the EU reports today. In my view, the analysis is satisfactory, but certainly not solid, for the simple reason that there are far better practices in Europe than those described in this document. I am particularly concerned with the element of well-being at work. After all, legislation on health and safety at work is solid legislation. It is about vibrations, noise, and so on. Extensive research has been done in the Netherlands, for example, as to how well-being at work should be interpreted. This covers aspects that involve organisations, and aspects that can also have repercussions at a later date in the form of repetitive strain injury, stress or numerous other forms of non-well-being.
A number of these elements have been mentioned in the Commission's document in connection with investing in quality, but this aspect came to an abrupt end with the indicators that were developed afterwards by the Belgians. It is regrettable that this area is not further elaborated upon, as the proposals are actually a kind of odd collection of various points. The clinical pictures and problems concerning well-being have been known for a long time, and yet no date has yet been set for these proposals. So once again, I endorse Mr Hughes' description of the problems, and I also hope that he may have the moral fibre to withdraw his report if the Commission is not committed to solving the problems surrounding the reduction in staffing levels, the balance between legislative and non-legislative measures - which, in my view, is still wanting - and, above all, the lack of an action plan with a timeframe to back it up.
Mr President, the Commission document on health and safety at work is a good document. It talks of the importance of health and safety at work, of the need to strengthen the prevention culture and to secure a better application of existing law. I very much agree with all of that. It portrays the problem as follows: the preventive culture of EU directives has not yet been fully understood, nor has it been applied effectively on the ground. I agree. It admits that people tend to see the Community legal framework as being excessively complex and unclear and proposes that it be simplified and rationalised. I agree with that too.
I would have hoped that Parliament might have seen fit to endorse these Commission proposals, but the rapporteur has gone off in the opposite direction. He claims that, because Commission staffing has been reduced to some 40% of its 1992 levels, this indicates much lower priority within the Commission. This is nonsense. However, for some people all roads always lead to the standard socialist solution of more money, more people and more regulation.
I note the rapporteur graciously referred to the joint amendment we tabled, which was the great highlight in committee - perhaps it could be the highlight of his report. Colleagues may well hope this is the start of a great new partnership, but I suspect they may have to wait a little longer for it to blossom. We will hope together for progress.
Meanwhile, the rapporteur wants to extend the scope of the framework directive to propose new legislation on workplace bullying and a new directive on workplace ergonomics, strengthen the display screen equipment directive and amend the manual handling directive. All that appears on just the first page of his recommendations.
We do not need more directives. I suggest his conclusions are wrong because his analysis is wrong. The UK Conservative delegation will be voting against it and we will not be alone.
I would add that Ireland has just voted to allow the entry of applicant countries into the EU. If the applicant countries read the Hughes report, they may not want to join.
Mr President, I want to thank the Commission for a sound report. I also want to thank Mr Hughes for emphasising the importance of focusing upon implementation of the legislation. Danish employers often maintain that, unlike their opposite numbers in many other countries, they have to comply with the regulations governing the working environment. To be frank, I am tired of having to listen to this remark without being able in all honesty to contradict it. I should like to be able to repudiate such assertions in the future. That is why it is important for us to obtain more focus on the practical implementation of working environment legislation so that a good and safe working environment really is created at all workplaces in the EU.
That being said, we must also give careful consideration to the type of regulation with which we can best make the working environment safe. Legislation is not always the correct route to go down. Sometimes, improvements are better achieved through training, the sharing of experiences and the development of the social dialogue. A good example is the combating of stress and harassment as problems that can only be solved through better cooperation in the individual workplace. That is why I also think that the combating of stress and harassment is a matter for the two sides of industry.
Mr President, Commissioner, although the European Union has helped to improve health and safety legislation, it must be acknowledged that the situation is declining in some Member States and in some industries. The report by Stephen Hughes quite rightly emphasises three important points: the lack of resources, the absence of an action plan, the lack of balance between the legislative and non-legislative instruments. The report therefore calls for Community legislation to be simplified, for improvements in its implementation in the Member States and for issues relating to gender and corporate responsibility to be taken into account and for new instruments and specific measures addressing the situation in the candidate countries to be implemented.
The report highlights the need for a detailed plan to be drawn up that has financial commitments and clear deadlines for each proposal and methods of monitoring its implementation. It also stresses and does so very firmly - this is something that I welcome - the need to integrate the gender dimension in the measures to be taken. Generally speaking, women receive the lowest salaries, have the least job security, and are at greatest risk of psychological or sexual harassment. Lastly, we must significantly improve the health and safety of women who are pregnant or breast-feeding or who have young children.
I would also like to congratulate Stephen Hughes on this report, which I fully support.
Mr President, Commissioner, ladies and gentlemen, there is no disputing the fact that, along with the rules on free movement, health and safety at work is one of the European Union's spheres of activity that does not lack an unambiguous legal basis. The enactment of minimum requirements in this area is necessary in order to prevent, in this European internal market, competitive advantages from being won as it were on the backs of the workforce. In this sense, it is also laudable that the Commission is thinking about the future and setting out its primary areas of concern.
As well stated in this report, women and people with disabilities should be the main areas of concern. I am, though, rather wary of efforts to interpret the law broadly and make every conceivable aspect of working life subject to European regulation. In this area, too, there must still be room for national peculiarities and independence.
We are indeed facing great changes in working life in Europe. There are fewer and fewer employees in the traditional sense of the word. What are termed atypical working patterns are on the increase, and I also cannot rid myself of the suspicion that, in the absence of solutions to the real problems, we are increasingly churning out papers and declarations of intent that do workers at their actual workplaces precious little good. It seems to me to be a fact that - be it on the grounds of the oft-cited globalisation or of general developments in society - there is less protection for workers, the value of work as a factor of production is decreasing and the worker's need for protection is falling behind, whether despite European integration or because of it. Greater attention therefore needs to be given to the maintenance of the status quo as regards safety in actual workplaces.
We have to maintain the level of protection that we have achieved and made into one of Europe's common assets; it must also be introduced in the candidate countries, not only on paper, but also in reality. Paper can hang around a long time, even, and indeed especially in Europe - we all know that. But the industrial safety that we have achieved is at the heart of the social dimension of a Europe that is becoming more integrated, something that I believe workers see as a far more positive development than papers on employment and other aspects of strategy.
Mr President, the rapporteur himself points out that, despite all the wonderful statements to the effect that workers must be protected at all costs, the resources made available for this purpose are not only remaining stagnant. In actual fact, they are in decline.
Even if the Commission were to increase its resources, what action could it take in response to the quest for profit of large employers, which leads to staff reductions, and therefore, an increase in the work of those who remain, to cuts in safety spending, and widespread job insecurity, sub-contracting and temporary work, which force badly paid workers to contend with situations for which they are unprepared?
Even in a country such as France, almost 800 people die each year in work-related accidents, and several thousands are crippled for life. Almost all of these accidents could be avoided, if only the resources were made available, in other words, if cuts were made in the dividends given to the all-important shareholder.
Unless employers are forced to respect the safety and lives of their workers instead of making profit their number one priority, even the best resolutions will remain hesitant speeches.
Mr President, of course we all want health and safety at work, employers, workers and shareholders. What good is it if we have health and safety but no work? There is the problem and there is the challenge. There is an honourable tradition in the long campaign and struggle to achieve acceptable standards of health and safety in the workplace. This started way back with the industrial revolution. It freed children from hard manual labour in the mines and the mills, and to this day it protects workers against avoidable accidents and illnesses. And it is not over yet.
Still there are unacceptable accidents on the farm and on the factory floor. Only last month on a farm next door to mine in Scotland, the young husband and father of a family died after being caught in a potato-harvesting machine. We must do all we can and continue to strive to eliminate all such tragedies. Our work and business culture must be a safety culture, but life and work can never be devoid of risk. There is no way we could achieve that utopia and still have a working economy, where men and women leave home each day for their workplace and thereby support their families and our economy.
Be in no doubt that absurdly exaggerated restrictions and red tape will only kill off enterprise and the enterprises to which our constituents resort each day to make their living and provide the prosperity on which we all depend. The Commission has it very nearly right. Apply effectively the legislation we already have and encourage health and safety actions as good for business as well as for workers. Mr Hughes' report goes far too far. Its litany of exaggerated good intentions and its demand for yet more legislation risk the future of Europe's businesses, of our prosperity and our jobs.
Mr President, although there are different opinions on this communication, I believe we can strike a balance.
As I have said, this health and safety at work strategy is an action plan for the European Community as whole. So we have to take account of the differences between the Member States, their different laws and definitions, the Treaty, the legal basis and the constraints on the Commission's human resources budget.
Attention has been drawn to the human resources cutbacks. But we have the Bilbao Agency. The Commission services and the Bilbao Agency have different terms of reference, but the Bilbao Agency provides support in the form of information, campaigns, analyses and studies. So there is very close cooperation. In any case, I cannot commit myself to more human resources, since you all know how difficult an issue that is.
What we have proposed in this strategy is realistic and the Commission is able to carry it out with the existing resources.
Now some specific comments. It is always assumed that the solution for any political issue is legislation. We do not automatically accept or rule out the need for legislation, we are just saying that, in many cases, the situation needs to be assessed to see whether such legislation is necessary.
Mrs Lynne questioned whether this procedure was always right and whether the existing data or studies were necessarily sufficient to demonstrate the need for legislation.
On the specific issue of vibration, there have been many different studies. We have received data from all the Member States proving there was a real problem. We shall be analysing it and then presenting proposals for any follow-up action.
It is not just legislation. There are so many different issues in the Commission's text. Reference was made to quality. We have already started working with Eurostat on the harmonisation of at least the definitions in the various Member States. At the moment they define accidents differently, which sometimes causes confusion. We are therefore working towards harmonisation of the existing definitions. Then we have to work on concrete indicators. These are very specific and should be submitted according to a timetable.
Benchmarking has been referred to. I spoke about that earlier. Partnership is one of the cornerstones of the whole concept. Under the strategy, each of the partners involved is required to present its own action plan. We have already received action plans from the social partners. Each Member State and each partner has to submit its own specific programme.
We have already worked through the issues with the applicant countries, and there are concrete references and commitments concerning those countries as well.
In conclusion, we can in future work together in cooperation with the Committee on Employment and Social Affairs to assess the potential for more precise commitments.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0326/2002) by Mr Manuel Pérez Álvarez, on behalf of the Committee on Employment and Social Affairs, on the proposal for a Council recommendation concerning the application of legislation governing health and safety at work to self-employed workers [COM(2002) 166 - C5-0235/2002 - 2002/0079(CNS)]
Mr President, Commissioner, ladies and gentlemen, point 4 of the Community health and safety strategy 2002-2006 which we have just debated calls for an extension to the scope of framework Directive 89/391/EEC - groups of workers excluded - and amongst other types of work it names that carried out by the self-employed.
The recommendation I am presenting and which we are debating in the European Parliament asks that the health and safety at work protection offered to salaried workers be extended to self-employed or independent workers.
Our thinking is based on the fact that workers who carry out their professional activity outside a working relationship with an employer or company are not generally protected by the Community directives relating to health and safety at work.
In fact only three directives refer to them, sometimes, tangentially - specifically Council Directive 92/57/EEC on the implementation of minimum safety and health requirements at temporary or mobile construction sites - and take account of self-employed workers carrying out their activities insofar as they may constitute a potential source of risk for salaried workers at those sites as a result of their activities. In other words, risks caused by the self-employed worker which they are not protected from.
Council Directive 92/29/EEC on the minimum safety and health requirements for improved medical treatment on board vessels does not fall specifically under Directive 89/391 and what I have said about Directive 92/57 also applies to it.
And the most recent Directive, Directive 2001/45/EC of the European Parliament and of the Council of 27 June 2001 amending Council Directive 89/655/EEC concerning the minimum safety and health requirements for the use of work equipment by workers at work, refers in one of its recitals to self-employed workers, pointing out that when they personally use work equipment they may put the health and safety of employed workers at risk, as if the self-employed worker were considered a risk factor not deserving of protection from the same risks, as if they were not considered truly a worker.
A large majority of Member States do not provide legal health and safety protection for self-employed workers, and there is great diversity and heterogeneity between levels of protection.
Measures and decisions to combat the conversion of risk into accidents have traditionally appeared linked to the concept of the employed worker, perhaps because the independent self-employed worker should take responsibility for their own health and safety, a reasoning which is insufficient and unjustified.
It therefore seems that action at Community level is required, in order to ensure a minimum degree of protection for self-employed workers against professional risks, because, as well as the self-employed worker isolated in a workplace with one or more self-employed workers, the development of the employment structure, when companies are subcontracting work to micro-companies or self-employed workers, gives rise to new work safety problems: the safety of self-employed workers and that of employed or self-employed workers who work alongside them. All workers deserve protection.
Self-employed workers seem to be subject to the same risks as dependent workers, but their deficient training and information may also be the cause of accidents and injuries for them and for other employed workers.
Ladies and gentlemen, we are faced with a broader problem, that of the organisation of work characterised by the use of workers provided by temporary work agencies, the dividing up of the productive process, allocating it to contractors, subcontractors and self-employed workers and externalised and decentralised production methods in general.
In my opinion, and I believe this is shared by everybody, the work safety protection of workers cannot depend on the legal status of each worker exposed to risks, whether they be independent, dependent or salaried. The Charter of Fundamental Rights does not make this distinction. Every worker has the right to work in conditions that respect their health, safety and dignity, according to the Charter. Where the law makes no distinction, neither must we.
The procedure for application is a recommendation which must facilitate the process, the objective of which is clear; the obligatory application to independent or self-employed workers of the same rules which are applicable to salaried workers.
It is clear that the culture of prevention takes on more significance here. In many cases, the self-employed workers themselves, who are the main beneficiaries, will have to invest in protection measures, and in others they will have to acquire their own information and training. Without getting into issues such as those relating to liabilities in certain types of accident, I believe that the constant and determined fight against accidents now has a new factor within the collective landscape: that offered by a culture of prevention in which the protagonists are the workers and the authorities themselves.
Mr President, I should like to thank the rapporteur, Mr Pérez Álvarez, and the Members of Parliament for their report and their support.
This is an important proposal, designed as it is to ensure that all workers are protected in the workplace because, as Mr Álvarez has explained so well, and there is no need for me to repeat what he has said, workers cannot be treated differently depending on how their work is defined. The purpose of this initiative is to guarantee the same level of protection for self-employed workers and employed workers and it calls on the Member States to distinguish between three types of action.
The first is to include self-employed workers within the scope of health and safety at work regulations, assuming, of course, that their national legal systems so allow.
Secondly, it calls on the Member States to take the necessary measures so that self-employed workers can access information, training and technical support on risk prevention. The third element is that the Member States are called on to provide access to suitable health monitoring systems.
It would appear that most of your amendments address situations where employed workers and self-employed workers work alongside each other and I agree that this sort of situation needs to be defined more clearly in the recommendation. The Commission therefore accepts Amendments Nos 1, 3, 5, 6, 8, 10 and 11 and will make every effort to ensure that the Council does likewise. The Commission does not agree with Amendments Nos 2, 4, 7, 9, 12, 13, 14 and 15 because they are either included in other amendments or call for certain binding legal arrangements which prejudge the efficacy of the recommendation during its first four-year pilot application.
The Commission feels that this proposal is an important step towards ensuring that legislation benefits all Europeans, irrespective of their type of work, a step towards the final objective of reducing accidents at work and occupational illnesses.
Mr President, I would like to thank Mr Pérez Álvarez for an incisive and thoughtful report.
The application of health and safety legislation to self-employed workers is an important subject, not least because of the ever-growing number of self-employed, subordinated, sub-contracted or atypical workers. The creation of false forms of independence and self-employment can put workers who are in an employment situation beyond the framework of protection. That is something we need to address.
This is something that the Commission recognises and, working together, as Mr Pérez Álvarez has said, we have tried to do something about it over the years. The extension of working time protection to road transport personnel in the directive, agreed at the end of last year, will cover owner-drivers, but only because parallel legal bases covering occupational health and safety on the one hand, and operational safety on the other have been used.
As Mr Pérez Álvarez has pointed out this evening, the issue was also tackled in the framework of the directive on temporary and mobile work sites, but in a fairly limited way. We therefore needed a more comprehensive approach and this recommendation may prove to be a useful contribution.
But other actions are possible, such as the more general extension of health and safety legislation to the self-employed suggested in Mr Pérez Álvarez's Amendment No 4. I know the Commission has difficulty with that. The Commissioner will say that the legal base in Article 137 will not permit this. But, if the recommendation does not have a positive impact, then we will all collectively need to come back together to reconsider the legal bases that are available to us and maybe take the route suggested in Mr Pérez Álvarez 's Amendments Nos 7 and 22.
If not, imagine the sort of problems we face in relation to, for example, the proposed directive we are currently considering on protection of workers from risks related to exposure to asbestos at work. We have massive amounts of asbestos hidden in our workplaces, homes, schools and hospitals. Many people with employment contracts will handle it and, if they work for a demolition, removal or transportation company, they will be covered.
But a whole army of self-employed workers are also exposed to asbestos, in particular the electricians, plumbers and carpenters who come across it while doing maintenance work. They will be predominantly self-employed.
It is also true that, even if we had a tenfold increase in the number of inspectors, they could not inspect this whole army of self-employed people at work. They need to be able to take responsibility for themselves. They need the information, the support and training to understand the risks they run if they take short cuts. The recommendation is a very useful contribution in that respect.
Mr President, Commissioner, Mr Pérez Álvarez. Thank you for this sound report. I should above all like to focus on one element in this report in which reference is made to the Commission's approach, which has been relatively cautious so far. The topic is labour relations. Everyone knows that they change at an incredible rate, and when I say an incredible rate, I mean an incredible rate. As has been mentioned by different people, these encompass non-typical work of different kinds, and include temporary staff, the self-employed, the self-employed without staff, the spurious self-employed etc., a large number of whom attend the workplace to work. This is not only important for the workers' own health, safety and well-being, but also for that of those indirectly involved. In other words, changes do need to be made, particularly if you consider current legislation in the different countries and realise that some countries include the self-employed in their occupational health and safety legislation to some extent, while other countries do not at all.
The Commission has opted for a recommendation. I would have preferred a stronger instrument, with immediate effect. The reason is simple: we can accept the fact that a kind of evaluation is planned in four years' time and better measures will follow if need be, but on the other hand - and I should like to come back to this in connection with the previous topic - at what stage is the enforcement of this legislation monitored? In the workplace and, if you are lucky, by labour inspectorates. This inspection is often inadequate, however. The most forceful impact is exercised by employers' organisations, trade unions in the workplace, works councils or other consulting organisations. They carry out this work, and without legislation they have no leg to stand on. Relations between employers and employees at the workplace are being completely overlooked here. This is of crucial importance, and this is why tougher legislation will be needed in this area in due course.
Mr President, perhaps the most surprising thing about this is that in the committee vote it was only passed by 36 to 1. I would have thought that anything like this would automatically have got unanimity in committee. It is quite revealing also that it is only a recommendation. As the Commissioner will know from the 'falls from heights' directive, it was pretty clear that we needed a very strong political message to cover the self-employed. It is not only the construction industry that suffers from accidents every day of the week. For instance, the interpreters in the booths around us, who are often self-employed and have to work under very stressful conditions, are the very people we would expect to receive Community protection under Community law. You know very well that the European institutions abstain from introducing any of those laws to cover many of their staff, so we will not go down that path.
There is no doubt that by recommending Community health and safety legislation for the self-employed we have taken a giant step forward. We should no longer rely on national statistics which tell us that accidents only happen to full-time employees. That is clearly ridiculous. You might - if you are a Christian - call a it sin that so many people involved in industries, just because they are considered self-employed, do not enjoy the protection they deserve. Mr Pérez Álvarez has spent a long time discussing health and safety in this Parliament. I am very pleased that he has taken on this report, because I know the commitment we need from all sides of the House.
It is vital for the self-employed to be included in any health and safety and employment legislation that emanates from the Commission and this House. Everyone in Europe must enjoy the same level of protection.
Mr President, a survey carried out by the Bilbao Institute shows in actual fact that the self-employed suffer occupational accidents, including fatal ones, more frequently than are those who are employed. We also know that there is very considerable under-reporting of accidents involving the self-employed. A survey in Britain reveals, for example, that only 5% of accidents involving the self-employed are reported, compared with half of those involving wage earners. It is also the case that the self-employed are more vulnerable to occupational accidents than wage earners because of their limited resources and perhaps because they do not have to comply with the health and safety provisions.
The Commission must therefore be commended for raising the issue. Clearly, such non-compliance must be brought to an end. The self-employed must not be able to freewheel when it comes to the EU rules on the working environment. We should, however, have liked the Commission to have looked at some of the amendments that try to make the recommendations more binding. I am aware that there is no basis in the Treaty for doing this. If we are now all agreed that there is a problem in its not being possible for the self-employed to be covered by the legislation governing the working environment, is it not then time we tried to change the Treaties? Perhaps the Commission should be called upon to table a proposal on the subject to the Convention that is currently at work.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A5-0325/2002) by Mr Michiel van Hulten, on behalf of the Committee on Budgetary Control, on the draft Commission Regulation laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (SEC(2002) 0835 - C5-0399/2002 - 2002/0901(CNS))
Mr President, Mr van Hulten, honourable Members, I would like to start by again thanking Parliament for its intensive and efficient cooperation on the recast financial regulation for the European Budget. It was only the degree to which all the institutions were committed to working together that made it possible for the new financial regulation to be adopted unanimously by the Council on 25 June 2002. The new financial regulation forms a fundamental part of the reform of the Commission, and I am proud of our having achieved this feat of strength in 2002. I would like to re-emphasise my most especial thanks to Mr van Hulten and Mr Dell'Alba, the latter of whom is not here, but I would like to take this opportunity to mention him again.
One of our main concerns in the recasting of the financial regulation was that it should be simplified by incorporating the very detailed provisions in the rules for implementation, which are to be adopted even before the end of the year in order that they may enter into force on 1 January 2003, that is, at the same time as the new financial regulation. Together with the Committee on Budgetary Control, Mr van Hulten has done very thorough work, for which I thank you most warmly.
Speaking on behalf of the Commission, I have the following to say concerning the individual amendments. Firstly, many of the report's amendments are aimed at incorporating all the reports and items of information to be transmitted to the budgetary authority in an annex summarising the annual activity reports of the authorising officers whose offices administer resources. The Commission favours such a tightening-up of the procedures.
It is proposed in the report, with reference to the summary of the annual activity reports of the authorising authorities, that the requirement that such a summary should be submitted to the discharge authority should apply not only to the Commission, but also to the other institutions. The aim underlying this is one that I share, but the wording of the financial regulation does not permit us to impose such an obligation on other institutions, which in our view would have to agree to it.
Secondly, amendments are proposed in the report relating to the financial actors named in the financial regulation, and these amendments have two aims in view: a) that the budgetary authority be informed when the authorising authorities - at A1 level - and the accounting officer change, and b) that the posts of accounting officer and internal auditor be advertised externally. It therefore follows that the budgetary authority will be informed of new appointments. We are unable, however, to go along with the report's proposal, and, moreover, immediate external advertising would be contrary to the Statute, which expressly provides for posts to be, in the first instance, trawled within the institutions, before they can be advertised externally. This means that immediate external advertising would not be compatible with the Statute.
Thirdly, as regards the amendments on the panel on financial irregularities, we can agree to the proposal that one of the panel's members should be an independent expert. However, we see the mandatory investigation of irregularities even in unimportant cases as going too far.
Fourthly, as regards the directive on late payment, I note Parliament's reminder that the deadline for implementation has expired and that the institutions must, or at any rate should, abide by the rules on interest rates and deadlines applicable to late payment.
Fifthly, I am, in addition, able to agree to several amendments on accounting practice. In particular, the Commission agrees to the clarification regarding the introduction of an integrated data processing system, which is entirely in line with its own earlier proposals. As regards the demand for the drawing up of a list of all persons with the right of access to the electronic accounting system and the creation of an audit trail clearly showing what changes have been made to the system and by whom, I am able to inform you that the Commission is already in possession of both of these. We welcome the incorporation of this provision into the rules for implementation, although I am at the moment unable to give you any information as to whether these conditions are already being complied with by the accounting systems of institutions other than the Commission.
My sixth point is that, in Amendment No 17, you demand that the budgetary authority should be informed of all waivers of recovery of debt in excess of EUR 100 000. The Commission will take this on board as well.
Let me conclude with another clarification relating to the final amendment in the report. This reads: 'The accounts for the 2002 financial year shall be drawn up and presented in accordance with the provisions of the Financial Regulation of 1977, except for the obligation to submit these to the Financial Controller.' I will point out now that it was made clear in the new financial regulation that there will be a transitional period up to the 2005 financial year for the clearance of accounts, meaning that, until 2005, the clearance of accounts shall follow the procedure laid down in the financial regulation as at present valid. In view of the fact that the only Member States so far to have largely gone over to accrual accounting - a system of accounting of a rather more Anglo-American stamp - is Great Britain, where it took over seven years to introduce it, the timetable for the Commission continues to be ambitious in the extreme.
I repeat my offer to inform the Committee on Budgetary Control as soon as possible concerning the proposals that the Commission has made here.
Mr President, if this debate was scheduled at this time because of the Conference of Presidents' suspected interest in the subject matter, they were probably right. It is not a very exciting topic to be discussing but, as we all know, it is very important or we would not be here. I have to say it is a shame that two of the three committee members who voted against the report in committee and, therefore, triggered a debate in plenary, are not here today to explain their objections to the report.
I would like to thank the committee members who supported me in drawing up this report and giving it near unanimous backing in committee. Thanks are due also to the Commission for the excellent cooperation we have again had on this report. Many of the amendments contained in the committee's report are technical in nature. I am not going to go into that. I just want to mention a few substantive issues the Commissioner also raised.
The report deals with a number of points where we feel the implementing rules could be strengthened. The first concerns weaknesses regarding the appointment and functioning of senior financial actors, something which has been an issue for the last few months. There have been several instances of transfers or terminations of duties involving directors-general and there has been the case of the accounting officer, Mrs Andreasson. The issues raised are being dealt with by the committee and assessed on their own merits. However, issues of form have also arisen concerning how such appointments, transfers and terminations are dealt with within the Commission. We would like to see certain safeguards built into the Financial Regulation. Safeguards, not in the sense that you can be sure mistakes will never be made or problems will never occur, but safeguards that introduce more transparency to ensure that the process is visible and that we are not faced with surprises and faits accomplis.
This involves the appointment of senior officers, something to which you referred, Commissioner. I will request that a report be submitted to the budgetary authority and that the accounting officer and internal auditor be appointed on the basis of a vacancy notice in the Official Journal. They should be external candidates, where necessary on limited-term contracts. I realise that we cannot change the Financial Regulation but we must take the matter up in the Staff Regulations, because it is an important point.
Secondly, there is the question of the financial irregularities panel, which is designed to fill a gap in the existing set-up and introduce new expertise. What we want to avoid is a system where peers are assessing peers. The introduction of an independent external element is, therefore, important, and I welcome the fact that you have accepted that proposal.
Thirdly, there is the matter of improving the quality and integrity of the computerised accounting system, something you also mentioned. We want a single integrated computer system, with access restricted to a list of authorised persons to be kept by the institution. I realise that the Commission is already doing this, and it is important the other institutions should be required to follow.
Finally, we want to see an easy-to-read audit trail maintained, to ensure adequate control of expenditure.
The final point I want to mention is late payments and the need to bring commercial payments in line with the relevant directive. I am sure my colleague, Mr Casaca, who has worked hard on this, will have something more to say. Three amendments have been tabled in plenary in addition to the ones from the committee. One by the PPE-DE Group and two by the GUE/NGL Group, none of which I support. The PPE-DE is retabling an amendment that was rejected in committee, proposing to create a fully independent accounting officer with no lines of accountability and responsibility within the Commission. I cannot support that because it contradicts the Financial Regulation itself, in relation to which these are implementing rules. Nor is there any point in creating an isolated island within the institution, which would go against the whole principle of accountability. Great formal power does not necessarily mean better decision-making, as we know.
With regard to the amendments by the GUE/NGL Group, I can agree in spirit with Amendment No 34 on the need for the accounting officer to have full information, but in practice it would lead to a huge bureaucracy, with 600 000 payments going through one single person. Although not the aim of the amendment, it would certainly lead to unnecessary bureaucracy.
The second amendment concerns the proposal on the criteria to be taken into account in the event of a waiver of recovery of an established debt. There are two criteria: one on competition and one on economic and social damage caused by a debt if it is recovered. The GUE/NGL Group wants to scrap this possibility for authorising officers. The amendment we have introduced and which you have just accepted, introducing a reporting requirement to Parliament, offers sufficient safeguards.
To conclude, I think these amendments strengthen the proposal and I call on the Commission to incorporate them all into the final text.
Mr President, ladies and gentlemen, what would a regulation such as the EU's Financial Regulation be without rules for its implementation? Obviously, it would be worthless or impracticable and incapable of being implemented, for, in the aftermath of our sustained work, in committee and in plenary, on a recasting of the Financial Regulation, here, hot on its heels, comes the regulation on the rules for implementation. Why do I lay such emphasis on this? I do so because I think we are giving another example of how legislation is evidently insufficient, but needs further elaboration. That does not help European law to be clear, simple or comprehensible.
Perhaps, though, this wide-ranging creativity in legal matters does indeed contribute towards legal veracity, by which I mean the application of laws currently in force. It is with reference to this that I ask the Commissioner responsible for these matters to act in accordance with the law and not follow the example of the President of the present Commission, who simply describes current laws - such as the Stability Pact - as stupid and fails to apply them.
The fact that the degree to which public has confidence in this Europe of ours is largely dependent on the Financial Regulation and on the rules for its implementation means that these are not in any way suited to being played about with in this way. Such confidence is damaged by the Commission's thoughtless and arrogant way of acting or failing to act; among other things, it has obviously neglected to ensure that its accounting system is reliable and proof against manipulation. This is a dereliction of duty dating back to the day it took office, despite repeated admonitions from, inter alia, the European Court of Auditors, and one for which it must be held accountable.
That is also precisely why it is so important that the so-called accounting officer should be in a clearly defined and independent position. The Commission having, unfortunately, been so irresponsible as to abolish the independent financial controller, the accounting officer will acquire even greater importance. He must be able to get his hands on additional information with absolute independence, suspend payments, and criticise people in prominent positions, without being removed from office and subjected to disciplinary proceedings or something of that sort.
I therefore ask you to support my group's Amendment No 33, and also the other two amendments tabled by Mr Blak, which are also intended to enhance the clarity and transparency of the law. We must not allow large margins of appreciation in budgetary law. Mr van Hulten, I am not surprised at your lack of support for Amendment No 33. The arguments you adduce here are the same as in committee, but their constant repetition does not render them any more effective.
We must, in these matters, avoid the least suspicion of decisions being arbitrary or partisan, for only in this way can the Commission disabuse people of their impression that a more lenient standard is applied to the handling of European funds than applies to the handling of national funds. Incidentally, I greatly regret the fact that Parliament has needlessly allowed itself to be put under pressure of time in dealing with these rules. I do not know why we have not waited for the European Court of Auditors to give its opinion, but perhaps the rapporteur, in his great wisdom, will be able to give me an answer on that.
Mr President, I should like to place this debate in a political context: ultimately, we are in the European Parliament, which is supposed to be the most representative political body, and the one in closest contact with the citizens.
The use of the financial resources available to the European Union is probably the most complex but equally the most attractive duty that falls to the Community institutions. The structure of the budgetary authority as defined in the Treaties, and the still inadequate role in budgetary policy allotted to Parliament require and justify particular attention to the control and monitoring of budgetary implementation. The truth is that the monitoring of budgetary implementation can only be effective and useful if it is underpinned by principles of transparency and clarity and is supported by rules that are at once ambitious and simple. This is clearly the aim of the new financial regulation applicable to the general budget of the European Communities, which will enter into force on 1 January 2003, and, specifically, the aim of the new implementing rules proposed by the Commission.
The wording used by Mr van Hulten for these rules, without undermining the essence of the Commission proposal, enriches the control and monitoring procedure to an extraordinary degree, making it more comprehensible and straightforward, in other words, it significantly steps up control of the efficiency of Community expenditure. The current budgetary framework is acknowledged to be a precarious one, which does not respond fully to the Union's political priorities. Consequently, and in the absence of a revision of the financial perspective that could increase the volume of resources available to the European Union, it is becoming mandatory for the European Parliament to make full use of all its competences and prerogatives. The European Parliament will only make full use of these prerogatives and competences if it is able to intervene politically within an administrative framework that is sufficiently dynamic and stabilising but, above all, comprehensible and effective. The principles of unity and universality enshrined in the rules contained in the new regulation - albeit in embryonic form - and which the rapporteur strengthens, as well as the status conferred on internal hearings at the initiative of the rapporteur for each institution are, in my opinion, extremely important and significant steps forward.
The report by Mr van Hulten whom I welcome and congratulate personally, therefore deserves the support of the European Parliament.
Mr President, Mr van Hulten has done some excellent work in reforming the Financial Regulation and this report is also an excellent example of that. My sincerest thanks go to him accordingly. The reform of the Financial Regulation began with the report in 1999 by the external committee of experts commonly known as the Five Wise Men. The report mentioned the importance of both simplifying financial administration and clarifying personal accountability. Parliament and the Council approved the new Financial Regulation last spring and it comes into force from the beginning of next year. The reform is partly linked to the Commission's administrative reform.
The rules for implementation now being discussed are connected with this new Financial Regulation. The reform would mean an end to the old ex ante control with responsibility moving away from financial administration to be borne entirely by the authorising officer. This change will mean an increase in their power and responsibility. Because authorising officers are the officials with the most important executive role they must be fully accountable for their actions, and cannot take refuge behind the backs of others. With accountability hopefully becoming clearer, we can also increase efficiency, as at present, for example, delays in making payments in the Commission are too long and do not in any way match the sort of efficiency we see in the world of business.
The system now to be decided on must not be spoilt by new amendments. For that reason, Amendments Nos 33 and 34, for example, are not acceptable, as they would allow for responsibility for execution to be shared once again by two people, the authorising officer and the accounting officer. The system has to be clear and transparent.
Mr President, ladies and gentlemen, the Financial Regulation currently under discussion is likely to apply for many years to come. It is therefore crucial that its provisions for implementation are as clear as possible. The new Financial Regulation should not only lead to efficient handling but also better supervision than was previously the case.
When supervision and operation are handed over to the various directorates-general, they must be monitored effectively. It is therefore vital that the accounting officer has a strong and independent position. We have proposed an amendment in this vein. The accounting officer must be able to demand and receive more information, stop payments in cases of doubt and report directly to the highest level.
With this in mind, we would also like to express our regret that Parliament has not taken this opportunity to investigate the confusion in this area which has existed for years. This should have been carried out by summoning Mrs Andreasen to appear before the Committee on Budgetary Control. The fact is that we have still not received full answers on the approval of the Commission's accounts for 2001.
My political group has also proposed an amendment limiting the Commission's ability to write off and write down liabilities. There must be clear grounds for writing off liabilities so that we do not see more cases like the Flechard case, where the person responsible for a serious error is not forced to accept the full consequences of their action. This explains our second amendment.
Finally, I would like to thank the rapporteur for his excellent work.
Mr President, ladies and gentlemen, Mrs Schreyer, if we are to take the Commission at its word when it makes these statements, then the new Financial Regulation is leading us into a new era of financial management, in which we will be able to resolve the problems of the past. We will simply have to wait and see.
What we can, unfortunately, see at the present time is that the new era is being ushered in by the weakening of Parliament's rights. The new Financial Regulation's rules of implementation, should, according to previous rules, have been decided on in agreement with Parliament. In law, the Commission is no longer obliged even to listen to Parliament. Of course, Mrs Schreyer, we welcome the way that you are doing that any way, as these rules of implementation do not apply to the Commission alone, but are in future to be applicable to all the EU institutions.
Let me pick out a number of points on which we should be asking the Commission to think again, if not to make improvements. Take the accounting officer: according to this proposal, the institutions have to select their accounting officers from the ranks of the civil service. Applications from outside will not be possible. This means that we are in fact spoiling our opportunities for even considering external candidates. You have told us, Mrs Schreyer, that the Statute prevents this.
Let me turn to the accounting officer's functional independence, on which depends the reliability and credibility of the figures we have to present to the public in their capacity as contributors to the European Union. The draft has nothing to say about this. Why do you not give the accounting officer a right of appeal against attempts at interference in his work, as you have to the internal auditor?
There are other aspects that cause me concern; one example is the so-called panel on financial irregularities. I hope that is not meant to compete with OLAF or even interfere with its work.
Conflicts of interest are given a comprehensive and appropriate definition in the Financial Regulation, but the rules of implementation make it look as if this can be simply evaded.
Finally, Article 84's provisions on the waiver or claims open the door to waiving the recovery of debts. It will be the European taxpayer who will have to cough up for these decisions, by paying additional contributions.
Thanks are due to the rapporteur, Mr van Hulten, for the speed with which he has worked under enormous pressure of time.
Mr President, the rapporteur on the rules for implementing the Financial Regulation has presented many good proposals, but I would like to say right at the outset that we should avoid giving the impression that the last Commission's downfall was due to a bad financial regulation and the rules for its implementation.
It is my belief, Commissioner, that such would be a false assessment and would lead us into renewed disaster. It was far more a matter of culture. If, on the one hand, you are saying that the amendment of the Financial Regulation and the rules associated with it is one of the most ambitious tasks involved in the reform of the Commission, then I have to say that you cannot be aiming very high! You tell us that the reason we cannot have external candidates for the post of accounting officer is that there is a Statute that says so. I ask you! If the Commission cannot even alter a Statute, how does it think it is going to govern the EU? Surely one of the first things that the executive should be able to do is to change the rules governing its own staff! That, Commissioner, is just not acceptable! Perhaps you are putting the cart before the horse.
In my judgment, this is about changing the culture. That was possible under the old rules, and will also be possible under the new ones. When, for example, I study reports, as I have done in connection with the whole Eurostat business, in which you looked on and you continued to spend European taxpayers' money on employing firms that, to your own knowledge have demonstrably deceived and cheated you, I do not know, Commissioner, whether this renewed culture, under the banner of zero tolerance, the idea with which we started out in 1999, has actually gained a foothold yet!
Mr President, I wish to use this minute to congratulate the rapporteur on the magnificent work he has produced to date, which leaves us an extremely positive legacy, but which also commits him to the future and requires him, in the implementation of this regulation and specifically in all aspects concerning the accounting system that will be implemented, to respond as effectively as he has done in the case of the Financial Regulation.
I wish to say to Commissioner Schreyer that I have listened closely to everything she said, especially her approach to one of the points that I believe to be crucial: the issue of the directive on payments, which is included in this implementing regulation. I believe this to be an extremely positive point and I wish, therefore, to congratulate the Commission, but there is no doubting that the great challenge is to see how this regulation will be implemented, both in the accounting system and in the financial management system. With regard to this challenge, we will be here to assess the Commission's action.
Commission. (DE) Mr President, I would like to return to some of the points that have been made. Let me first put something straight. The Court of Auditors may have had many criticisms to make of various accounting rules and of the system itself, but it always used to confirm that the completed accounts were a true and faithful record of income and expenditure.
Turning, secondly, to the question of the accounting officer's role, I am also grateful for the clarifications that have been given today. The accounting officer carries out the orders of the authorising authority, and the accuracy of the accounting system is his responsibility, but he is not the financial controller. On the contrary, it is important that financial management and accounting should be kept as separate tasks, and that the bookkeeper should not be involved in the management of funds' resources. That is not his job, nor should it be; on the contrary, it is for him to keep the books properly. This separation of the functions is important.
As far as the external advertisement of posts is concerned, the Statute - which, as you will be aware, is laid down by the Council - governs the sequence of events involved in recruitment. It does not prevent posts being externally advertised. It is the stages that we are dealing with here. I must, though, reiterate that the Financial Regulation stipulates that the accounting officer shall be an official of the Commission. Why is that the case? It is of course because this person opens accounts for the European institutions, which means that he or she is in a position of trust. That being so, one cannot but wonder whether the concealment of important facts in a job application could justify this position of trust.
It has been urged that the rules on accounting procedures should be clear. In the past, of course, we had very clear and simple rules, in that the entire public accounting system was based on what, in Germany, we term cameralistic accounting, in which the cash spent and the cash books - the actual outgoings and the actual receipts - are compared with what is in the budget. That is, of course, also the way in which the Commission and other offices administering public expenditure are accountable to the body which legislates on the budget. They want us to tell them how much of any given budget line they have voted has actually been spent on it. This accounting system will of course continue to play a part in the future, but this information is now no longer adequate for the purposes of management. For that, we need more information in the accounting system.
The Commission has therefore proposed, and the legislature has so decided, that we should go further along this Anglo-American road towards a system of accrual accounting, containing more rules and information specific to management functions. We will, however, have another opportunity to discuss these issues. Let me repeat that I would be more than happy to talk about these issues in the Committee on Budgetary Control, but, at this late hour, I will just thank Mr van Hulten again for the report and congratulate him on it.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 11.45 p.m.)